Exhibit 10.17

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

20 October 2011

among

 

LOGO [g261475g15o30.jpg]

as Borrower,

The Lenders Party Hereto

and

 

LOGO [g261475g13j32.jpg]

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

as Administrative Agent

with

BANK OF AMERICA, N.A.,

THE ROYAL BANK OF SCOTLAND plc

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as co-syndication agents

and

LLOYDS TSB BANK, PLC,

as documentation agent

 

 

J.P. MORGAN SECURITIES LLC,

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page No.  

ARTICLE I DEFINITIONS

     8   

Section 1.01 Defined Terms

     8   

Section 1.02 Classification of Loans and Borrowings

     28   

Section 1.03 Terms Generally

     29   

Section 1.04 Accounting Terms; GAAP

     29   

Section 1.05 Conversion of Foreign Currencies

     29   

(a) Dollar Equivalents

     29   

(b) Rounding-Off

     29   

ARTICLE II THE CREDITS

     30   

Section 2.01 Commitments

     30   

Section 2.02 Revolving Loans and Revolving Borrowings

     30   

(a) Loans Made Ratably

     30   

(b) Initial Type of Loans

     30   

(c) Minimum Amounts; Limitations on Fixed Rate Borrowings

     30   

(d) Limitations on Interest Periods

     30   

Section 2.03 Requests for Borrowings

     30   

Section 2.04 Swingline Loans

     31   

(a) Commitment

     31   

(b) Swingline Borrowing Procedure

     31   

(c) Lender Participation in Swingline Loans

     32   

Section 2.05 Letters of Credit

     32   

(a) General

     32   

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions

     32   

(c) Expiration Date

     33   

(d) Participations

     33   

(e) Reimbursement

     33   

(f) Obligations Absolute

     34   

(g) Disbursement Procedures

     35   

(h) Interim Interest

     35   

(i) Replacement of Issuing Bank

     35   

(j) Cash Collateralization

     35   

Section 2.06 Funding of Borrowings

     36   

(a) By Lenders

     36   

(b) Funding Assumed Made

     36   

Section 2.07 Interest Elections

     37   

(a) Conversion and Continuation

     37   

(b) Delivery of Interest Election Request

     37   

(c) Contents of Interest Election Request

     37   

(d) Notice to the Lenders

     37   

(e) Limitations on Election

     37   

Section 2.08 Request for a Note

     38   

Section 2.09 Termination and Reduction of Commitments; Certain Prepayments

     38   

(a) Automatic and Mandatory Termination

     38   

(b) Mandatory Reduction

     38   

(c) Optional Termination or Reduction

     38   

(d) Notice of Termination or Reduction

     38   



--------------------------------------------------------------------------------

 

Section 2.10 Repayment of Loans; Evidence of Debt

     39   

(a) Promise to Pay

     39   

(b) Lender Records

     39   

(c) Administrative Agent Records

     39   

(d) Prima Facie Evidence

     39   

Section 2.11 Prepayment of Loans; Application of Prepayments

     39   

(a) Optional Prepayment

     39   

(b) Mandatory Prepayment.

     39   

(c) Commitment in Excess of Outstandings

     40   

(d) Notice of Prepayment; Application of Prepayments

     40   

Section 2.12 Fees

     40   

(a) Commitment Fees

     40   

(b) Letter of Credit Fees

     41   

(c) Administrative Agent Fees

     41   

(d) Payment of Fees

     41   

Section 2.13 Interest

     41   

(a) ABR Borrowings

     41   

(b) Eurodollar Borrowings

     41   

(c) Foreign Currency Borrowing

     42   

(d) Swingline Loans

     42   

(e) Default Interest

     42   

(f) Payment of Interest

     42   

(g) Computation

     42   

Section 2.14 Market Disruption; Alternate Rate of Interest

     42   

(a) Market Disruption Applicable to Foreign Currency Loans

     42   

(b) Alternate Rate of Interest

     43   

Section 2.15 Increased Costs

     43   

(a) Change in Law

     43   

(b) Capital Adequacy

     44   

(c) Delivery of Certificate

     44   

(d) Limitation on Compensation

     44   

Section 2.16 Break Funding Payments

     44   

Section 2.17 Taxes

     45   

(a) Gross Up

     45   

(b) Payment of Other Taxes

     45   

(c) Tax Indemnification

     45   

(d) Receipts

     45   

(e) Foreign Lenders

     46   

(f) FATCA

     46   

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     46   

(a) Payments Generally

     46   

(b) Pro Rata Application

     46   

(c) Sharing of Set offs

     47   

(d) Payments From Borrower Assumed Made

     47   

(e) Application of Proceeds of Subsidiary Guaranty

     48   

Section 2.19 Illegality

     48   

(a) Illegality

     48   

(b) Affected Loans

     48   



--------------------------------------------------------------------------------

 

Section 2.20 Mitigation Obligations; Replacement of Lenders

     49   

(a) Mitigation Obligations

     49   

(b) Replacement of Lenders

     49   

Section 2.21 Defaulting Lenders

     49   

(a) Suspension of Commitment Fees

     49   

(b) Suspension of Voting

     49   

(c) Participation Exposure

     50   

(d) Suspension of Swingline Loans

     50   

(e) Setoff against Defaulting Lender

     50   

Section 2.22 Increase of Revolving Commitments

     51   

(a) Limitation on Increases and Additions

     51   

(b) New Lenders

     51   

(c) Implementation of Increase

     52   

(d) Pro Rata Revolving Fundings

     52   

Section 2.23 European Economic and Monetary Union Provisions

     52   

(a) Redenomination and Foreign Currencies

     52   

(b) Payments by Agent Generally

     52   

(c) Basis of Accrual

     52   

(d) Rounding and other Consequential Changes

     53   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     53   

Section 3.01 Organization; Powers

     53   

Section 3.02 Authorization; Enforceability

     53   

Section 3.03 Governmental Approvals; No Conflicts

     53   

Section 3.04 Financial Condition; No Material Adverse Change

     54   

(a) Financial Condition

     54   

(b) No Material Adverse Change

     54   

Section 3.05 Properties

     54   

(a) Title

     54   

(b) Intellectual Property

     54   

Section 3.06 Litigation

     54   

(a) Litigation

     54   

(b) Change in Disclosed Matters

     54   

Section 3.07 Compliance with Laws and Agreements

     54   

Section 3.08 Investment Company Status

     55   

Section 3.09 Taxes

     55   

Section 3.10 ERISA

     55   

Section 3.11 Subsidiaries

     55   

Section 3.12 Burdensome Obligations

     55   

Section 3.13 Employee Matters

     55   

Section 3.14 Disclosure

     55   

Section 3.15 Margin Stock

     56   

Section 3.16 Primary Business

     56   

Section 3.17 Environmental Matters

     56   

(a) Compliance with Environmental Law

     56   

(b) Hazardous Materials

     56   

(c) Release

     56   

Section 3.18 Designated Senior Debt

     56   

Section 3.19 Schedules to other Loan Documents

     56   



--------------------------------------------------------------------------------

 

ARTICLE IV CONDITIONS

     57   

Section 4.01 Effective Date

     57   

(a) This Agreement

     57   

(b) Opinion

     57   

(c) Corporate Authorizations

     57   

(d) Closing Certificate

     57   

(e) Fees

     57   

(f) Existing Credit Agreement

     57   

(g) Other Documentation

     57   

Section 4.02 Each Credit Event

     58   

(a) Representations and Warranties

     58   

(b) No Default

     58   

(c) Lending Limits

     58   

(d) Borrowing Request

     58   

Section 4.03 Effective Date Advances and Adjustments

     58   

ARTICLE V AFFIRMATIVE COVENANTS

     59   

Section 5.01 Financial Statements and Other Information

     59   

(a) Annual Audit

     59   

(b) Quarterly Financial Statements

     59   

(c) Compliance Certificate

     59   

(d) Accountant’s Certificate

     59   

(e) Public Reports

     60   

(f) Delivery of Additional Subsidiary Guarantees

     60   

(g) Subordinated Note Indenture Notices

     60   

(h) Additional Information

     60   

Section 5.02 Notices of Material Events

     60   

(a) Default

     60   

(b) Material Litigation

     60   

(c) ERISA Event

     60   

(d) Ratings

     60   

(e) Environmental Issues

     60   

(f) Material Events

     61   

Section 5.03 Existence; Conduct of Business

     61   

Section 5.04 Payment of Obligations

     61   

Section 5.05 Maintenance of Properties; Insurance

     61   

Section 5.06 Books and Records; Inspection Rights

     61   

Section 5.07 Compliance with Laws

     61   

Section 5.08 Use of Proceeds

     61   

Section 5.09 Maintenance of Debt Ratings

     62   

ARTICLE VI NEGATIVE COVENANTS

     62   

Section 6.01 Indebtedness

     62   

Section 6.02 Liens

     63   

Section 6.03 Fundamental Changes

     64   

(a) Merger, Liquidation, etc

     64   

(b) Nature of Business

     64   

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions

     64   

Section 6.05 Hedging Agreements

     65   



--------------------------------------------------------------------------------

 

Section 6.06 Restricted Payments ; Certain Payments of Subordinated Debt

     65   

(a) Restricted Payments

     65   

(b) Subordinated Debt Payments

     66   

Section 6.07 Transactions with Affiliates

     67   

Section 6.08 Restrictive Agreements

     67   

Section 6.09 Financial Covenants

     67   

(a) Interest Coverage Ratio

     67   

(b) Leverage Ratio

     68   

(c) Unrestricted Subsidiary Indebtedness Interest Coverage Ratio

     68   

(d) Senior Leverage Ratio

     68   

Section 6.10 Fiscal Year

     68   

Section 6.11 Modifications to Debt Documents; Payment Restrictions

     68   

Section 6.12 Asset Sales

     68   

Section 6.13 Sale and Leaseback Transactions

     69   

Section 6.14 Trinity Marks Company

     69   

ARTICLE VII EVENTS OF DEFAULT

     69   

(a) Principal Payment

     69   

(b) Other Payments

     69   

(c) Representations and Warranties

     69   

(d) Immediate Covenant Defaults

     69   

(e) Other Covenant Defaults

     70   

(f) Cross Payment Default

     70   

(g) Cross Covenant Default

     70   

(h) Cross Default to Unrestricted Subsidiary Material Indebtedness

     70   

(i) Involuntary Proceedings

     70   

(j) Voluntary Proceedings

     70   

(k) Unable to Pay Debts

     71   

(l) Judgments

     71   

(m) Erisa

     71   

(n) Change of Control

     71   

(o) Subsidiary Guaranty

     71   

ARTICLE VIII ADMINISTRATIVE AGENT

     71   

Section 8.01 Appointment

     71   

Section 8.02 Rights as a Lender

     71   

Section 8.03 Limitation of Duties and Immunities

     72   

Section 8.04 Reliance on Third Parties

     72   

Section 8.05 Sub-Agents

     72   

Section 8.06 Successor Agent

     73   

Section 8.07 Independent Credit Decision

     73   

Section 8.08 Other Agents

     73   

Section 8.09 Powers and Immunities of Issuing Bank and Swingline Lender

     73   

Section 8.10 Lender Affiliates Rights

     74   

Section 8.11 Authorized Release of Material Subsidiary

     74   



--------------------------------------------------------------------------------

 

ARTICLE IX MISCELLANEOUS

     74   

Section 9.01 Notices

     74   

Section 9.02 Waivers; Amendments

     75   

(a) No Waiver; Cumulative Rights

     75   

(b) Amendments

     75   

(c) Hedging Agreements Separate

     76   

Section 9.03 Expenses; Indemnity; Damage Waiver

     76   

(a) Expenses

     76   

(b) Indemnity

     76   

(c) Lenders’ Agreement to Pay

     77   

(d) Waiver of Damages

     77   

(e) Payment

     78   

Section 9.04 Successors and Assigns

     78   

(a) Successors and Assigns

     78   

(b) Assignments

     78   

(c) Maintenance of the Register

     79   

(d) Acceptance by Administrative Agent

     79   

(e) Participations

     79   

(f) Participant’s Rights

     79   

(g) Pledge

     80   

Section 9.05 Survival

     80   

Section 9.06 Counterparts; Integration; Effectiveness; Amendment and Restatement

     80   

Section 9.07 Severability

     81   

Section 9.08 Right of Setoff

     81   

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process

     81   

(a) Governing Law

     81   

(b) Jurisdiction

     81   

(c) Venue

     81   

(d) Service of Process

     81   

Section 9.10 WAIVER OF JURY TRIAL

     82   

Section 9.11 Headings

     82   

Section 9.12 Confidentiality

     82   

Section 9.13 Interest Rate Limitation

     82   

Section 9.14 USA Patriot Act Notice

     84   

Section 9.15 Judgment Currency

     84   



--------------------------------------------------------------------------------

Index of Schedules and Exhibits

 

SCHEDULES:      SCHEDULE 1.01   —    Existing Letters of Credit SCHEDULE 1.01(a)
  —    Existing Subsidiary Guaranties SCHEDULE 1.02   —    Calculation of MLA
Cost SCHEDULE 2.01   —    Revolving Commitments SCHEDULE 3.06   —    Disclosed
Matters SCHEDULE 3.11   —    Subsidiaries SCHEDULE 3.13   —    Employee Matters
SCHEDULE 6.01   —    Existing Indebtedness SCHEDULE 6.02   —    Existing Liens
SCHEDULE 6.08   —    Existing Restrictions EXHIBITS:      EXHIBIT A   —    Form
of Assignment and Acceptance EXHIBIT B   —    Form of Borrowing Request EXHIBIT
C   —    Form of Interest Election Request EXHIBIT D   —    Form of Compliance
Certificate EXHIBIT E   —    Form of Revolving Credit Note EXHIBIT F   —    Form
of Certificate of Effectiveness EXHIBIT G   —    Form of Increased Commitment
Supplement EXHIBIT H   —    Form of Subsidiary Guaranty



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of October 20, 2011, among TRINITY INDUSTRIES, INC., a Delaware
corporation (“Borrower”), JPMORGAN CHASE BANK, N.A., individually as a Lender,
as Issuing Bank, and as Administrative Agent and each of the lenders that is a
signatory hereto or which hereafter becomes a party hereto as provided in
Section 9.04 or Section 2.22 (individually, a “Lender” and collectively,
“Lenders”).

W I T N E S S E T H

Borrower has entered into that certain Second Amended and Restated Credit
Agreement dated as of April 20, 2005 with the various financial institutions
named therein and JP Morgan Chase Bank, N.A., as administrative agent for the
lenders (as the same has been amended or otherwise modified from time to time
prior to the Effective Date, the “Existing Credit Agreement”).

Effective as of the date hereof, Commerzbank AG, New York and Grand Cayman
Branches has assigned all of its right, title and interest in and to the
Existing Credit Agreement to JPMorgan Chase Bank, N.A. .

Borrower has requested that the lenders under the Existing Credit Agreement and
the Administrative Agent amend and restate the Existing Credit Agreement and add
Fifth Third Bank and Branch Banking and Trust Company as Lenders. The Lenders
and the Administrative Agent have agreed to do so on the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and subject to the satisfaction of each
condition precedent contained in Section 4.01 hereof, the satisfaction of which
shall be evidenced by the execution by the Borrower and the Administrative Agent
of the Certificate of Effectiveness (as herein defined), the parties hereto
agree as follows:

ARTICLE I

Definitions

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder. JPMorgan Chase Bank, N. A. may,
in its discretion, arrange for one or more of its domestic or foreign branches
or Affiliates to perform its obligations as the Administrative Agent hereunder
and in such event, the term “Administrative Agent” shall include any such branch
or Affiliate with respect to such obligations.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or with respect to the determination of the Alternate Base Rate,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1%) equal to (a) the LIBO Rate for such Interest Period or, with respect to the
determination of the Alternate Base Rate, for a one month interest period
multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Revolving Commitment” means the sum of all of the Lenders’ Revolving
Commitments.

“Aggregate Revolving Credit Exposure” means the sum of all of the Lenders’
Revolving Credit Exposures.

“Agreement” means this Credit Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Adjusted LIBO Rate for a
one month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1% and (c) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Adjusted LIBO Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Adjusted LIBO Rate or the Federal Funds Effective
Rate, respectively.

“Applicable Rate” means, for any day, with respect to any Fixed Rate Loan or ABR
Loan, or with respect to the commitment fees payable hereunder, the applicable
rate per annum set forth below under the caption “Fixed Rate Spread,” “ABR
Spread” or “Commitment Fee Rate” as the case may be, based upon the Leverage
Ratio for the Rolling Period ending on the most recent Quarterly Date with
respect to which the Administrative Agent shall have received the financial
statements and other information (the “Current Information”) required to be
delivered to the Administrative Agent pursuant to Section 5.01(a) or Section
5.01(b) and the compliance certificate required to be delivered pursuant to
Section 5.01(c) in respect of such financial statements:

 

      Fixed Rate       Commitment Fee

Leverage Ratio

   Spread  

ABR Spread

  Rate

Less than 1.00 to 1.00

   1.50%   0.50%   0.25%

Greater than or equal to 1.00 to 1.00
but less than 1.75 to 1.00

   1.75%   0.75%   0.30%

Greater than or equal to 1.75 to 1.00
but less than 2.50 to 1.00

   2.00%   1.00%   0.35%

Greater than or equal to 2.50 to 1.00

   2.25%   1.25%   0.40%

As of the Effective Date, the Current Information is based upon the financial
statements of the Borrower dated as of June 30, 2011 and reflects that the
Leverage Ratio as of June 30, 2011 is less than 1.00 to 1.00. Each change in the
Applicable Rate based on a change in the Current Information shall become
effective on the date on which Current Information is delivered to the Lenders
pursuant to Section 5.01



--------------------------------------------------------------------------------

(but in any event not later than the 45th day after the end of each of the first
three quarterly periods of each Fiscal Year or the 90th day after the end of
each Fiscal Year, as the case may be) and shall remain in effect until the next
change to be effected pursuant to this paragraph. If any Current Information is
not delivered within the time periods specified in Section 5.01, then, until
such Current Information is delivered, the Leverage Ratio as of the end of the
Rolling Period that would have been covered thereby shall, for the purposes of
this definition, be deemed to be greater than or equal to 2.50 to 1.00. The
Leverage Ratio shall initially be determined based on the Current Information.
If it is ever subsequently determined that the Current Information did not
accurately report the information necessary to determine the Leverage Ratio and
as a result thereof, the Leverage Ratio utilized to determine the Applicable
Rates was not correct and resulted in the Applicable Rates being otherwise lower
than they should have been if the Leverage Ratio was accurately determined, the
Borrower shall pay to the Administrative Agent the amount that would have been
due under the terms hereof if the Leverage Ratio was calculated correctly. A
certificate of the Administrative Agent setting forth the amount or amounts
(including a reasonably detailed calculation thereof) of any such difference
shall be delivered to the Borrower and the Borrower shall pay the Administrative
Agent the amount shown as due on any such certificate within 10 days after
receipt thereof.

“Arranger” means J.P. Morgan Securities LLC, in its capacity as Sole Lead
Arranger and Bookrunner.

“Asset Disposition” means any sale, securitization, assignment, lease, license,
exchange, conversion or other disposition by the Borrower or any of the
Restricted Subsidiaries of any of its assets, including pursuant to any casualty
or condemnation proceeding affecting such assets, but excluding (i) any of the
foregoing expressly permitted by Section 6.12 hereof and (ii) any of the
foregoing approved by the Required Lenders.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means the Chairman, the President, the Chief Financial
Officer, any Senior Vice President, any Vice President or the Treasurer of the
Borrower or any Material Subsidiary, as applicable, or any other officer of the
Borrower or any Material Subsidiary specified to the Administrative Agent in
writing by any of the aforementioned officers of the Borrower or any Material
Subsidiary.

“Availability Period” means the period from and including the Effective Date to
but excluding the Revolving Commitment Termination Date.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” shall have the meaning set forth in the initial paragraph hereof.

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Fixed Rate Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, in substantially the form of Exhibit B or any
other form approved by the Administrative Agent.



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Dallas, Texas are authorized or
required by law to remain closed; provided that, when used in connection with
(a) a Eurodollar Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in deposits in the London interbank market
and (b) a Foreign Currency Loan, the term “Business Day” shall also exclude:
(i) any day on which banks are not open for dealings in deposits in the
applicable Foreign Currency in the applicable Foreign Currency Office or the
applicable interbank market and (ii) any day that is not a TARGET Day.

“Capital Expenditures” means, as to any Person for any period, all expenditures
(whether paid in cash or accrued as a liability, including the portion of
Capital Lease Obligations originally incurred during such period that are
capitalized on the consolidated balance sheet of such Person) by such Person and
its subsidiaries during such period that, in conformity with GAAP, are included
in “capital expenditures,” “additions to property, plant or equipment” or
comparable items on the consolidated financial statements of such Person, but
excluding expenditures for the restoration, repair or replacement of any fixed
or capital asset that was destroyed or damaged, in whole or in part, in an
amount equal to any insurance proceeds received in connection with such
destruction or damage.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Certificate of Effectiveness” means a Certificate of Effectiveness in the form
of Exhibit F attached hereto to be executed by the Borrower and the
Administrative Agent upon the satisfaction of each of the conditions precedent
contained in Section 4.01 hereof.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of shares
representing more than thirty-five percent (35%) of the aggregate ordinary
voting power represented by the issued and outstanding Equity of the Borrower;
(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (i) nominated by
the board of directors of the Borrower nor (ii) appointed by directors so
nominated; (c) the acquisition of direct or indirect Control of the Borrower by
any Person or group; or (d) the occurrence of a “Fundamental Change” as that
term is defined in the Subordinated Note Indenture.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement (including any law, rule or regulations currently under
contemplation as of the date of this Agreement), (b) any change in any law, rule
or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement. Notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.



--------------------------------------------------------------------------------

“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans (which may be
Dollar Loans or Foreign Currency Loans) or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“commencement of the third stage of EMU” means the date of commencement of the
third stage of EMU by the United Kingdom or the date on which circumstances
arise which (in the opinion of the Administrative Agent) have substantially the
same effect and result in substantially the same consequences as commencement by
the United Kingdom of the third stage of EMU as contemplated by the Treaty on
European Union.

“Commitments” means the Revolving Commitments and the commitment of the
Swingline Lender to make Swingline Loans.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Current Information” has the meaning set forth in the definition of “Applicable
Rate” in this Section 1.01.

“Debt Offering” means the incurrence by the Borrower of Indebtedness whether or
not occurring in connection with the issuance or sale of notes, bonds,
debentures or other debt securities; provided that the incurrence of any
Indebtedness borrowed under this Agreement, expressly permitted by Section 6.01
hereof or approved by the Required Lenders will not constitute a Debt Offering
for purposes of this Agreement.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that has: (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans within three
Business Days of the date required to be funded by it hereunder unless (i) such
failure has been cured or (ii) such Lender notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) notified
the Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit unless such statement has been retracted, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans unless such failure has been cured, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute or such failure has been cured, or
(e) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee



--------------------------------------------------------------------------------

or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment. The fact that a Lender is owned or controlled by a Governmental
Authority in and of itself will not make such Lender a “Defaulting Lender”
hereunder unless such ownership is a result of a proceeding of the type
described in clause (e).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Dollar Amount” means, as of any date of determination, (a) in the case of any
amount denominated in Dollars, such amount, and (b) in the case of any amount
denominated in a Foreign Currency, the amount of Dollars which is equivalent to
such amount of Foreign Currency as of such date, determined by using the Spot
Rate on the date two (2) Business Days prior to such date or on such other date
as may be requested by the Borrower and approved by the Administrative Agent.

“Dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means, as to any Person for any period, without duplication, the amount
equal to the following calculated for such Person and its subsidiaries on a
consolidated basis: net income determined in accordance with GAAP, plus to the
extent deducted from net income, the sum of (a) Interest Expense, depreciation,
amortization, income and franchise tax expenses, plus (b) non-cash expenses
associated with stock compensation plans, minus (c) cash payments for such
period that relate to prior period non-cash expenses previously added back
pursuant to clause (b) above; provided that non-recurring, non-cash gains or
losses and/or extraordinary gains or losses for any such period, including gains
or losses on the disposition of assets (other than in connection with the sale
of assets from the lease fleet in the ordinary course of business) shall not be
included in EBITDA. EBITDA will be adjusted on a pro forma basis (determined in
accordance with GAAP) to give effect during applicable historical periods to
Permitted Acquisitions as if any such Permitted Acquisition had been made at the
beginning of the applicable period. The EBITDA of the Borrower and the
Restricted Subsidiaries shall include the amount of net income attributable to
the Unrestricted Subsidiaries to the extent that the Borrower or a Restricted
Subsidiary has actually received the amount thereof from Restricted Payments
made by the Unrestricted Subsidiaries to the Borrower or such Restricted
Subsidiary.

“Effective Date” means the date that the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02), and the Borrower and
the Administrative Agent have executed and delivered the Certificate of
Effectiveness.

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

“EMU legislation” means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the Euro or otherwise), being in part the
implementation of the third stage of EMU.

“English Pounds Sterling means the lawful currency of the United Kingdom.

“Environmental Laws means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.



--------------------------------------------------------------------------------

“Environmental Liability means any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of the Borrower or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity means shares of capital stock or a partnership, profits, capital or
member interest, or options, warrants or any other right to substitute for or
otherwise acquire the capital stock or a partnership, profits, capital or member
interest, of any Person.

“ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate means any trade or business (whether or not incorporated) that,
together with the Borrower, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Euro means the single currency of participating member states of the European
Union.

“euro unit” means the currency unit of the Euro.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate but not including any
Loan or Borrowing bearing interest at a rate determined by reference to clause
(c) of the definition of the term “Alternate Base Rate”.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in



--------------------------------------------------------------------------------

which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.20(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.17(a).

“Existing Credit Agreement” has the meaning set forth in the recitals.

“Existing Letters of Credit” means the letters of credit issued for the account
of the Borrower or a Subsidiary outstanding on the date hereof and described on
Schedule 1.01.

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof, including any amendments made thereto after the date of this Agreement,
and any current or future regulations or official interpretations thereof.

“Federal Funds Effective Rate” means (a) for the first day of an ABR Borrowing
or Swingline Loan, the rate per annum which is the average of the rates on the
offered side of the Federal funds market quoted by three interbank Federal funds
brokers, selected by the Administrative Agent, at approximately the time the
Borrower requests such ABR Borrowing or Swingline Loan, for Dollar deposits in
immediately available funds, for a period and in an amount, comparable to the
principal amount of such ABR Borrowing or Swingline Loan, as the case may be,
and (b) for each day of such ABR Borrowing or Swingline Loan thereafter, or for
any other amount hereunder which bears interest at the Alternate Base Rate or
the Federal Funds Effective Rate, the rate per annum which is the average of the
rates on the offered side of the Federal funds market quoted by three interbank
Federal funds brokers, selected by the Administrative Agent, at approximately
2:00 p.m. New York City time on such day for Dollar deposits in immediately
available funds, for a period and in an amount, comparable to the principal
amount of such ABR Borrowing, Swingline Loan or other amount, as the case may
be; in the case of both clauses (a) and (b), as determined by the Administrative
Agent and rounded upwards, if necessary, to the nearest 1/100 of 1%.

“Fee Letter” means that certain Fee Letter, dated as of September 20, 2011, by
and among the Borrower, JPMorgan and the Arranger.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fiscal Quarter” means the fiscal quarter of the Borrower, ending on the last
day of each March, June, September and December of each year.

“Fiscal Year” means the fiscal year of the Borrower, ending on December 31 of
each year.

“Fixed Rate” means the Foreign Currency Rate and the Adjusted LIBO Rate. The
term “Fixed Rate,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to a Fixed Rate.



--------------------------------------------------------------------------------

“Foreign Currency” means English Pounds Sterling, the Euro and the Mexican Peso.
The term “Foreign Currency”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are
denominated in a Foreign Currency.

“Foreign Currency Exposure” means, at any time, the aggregate principal Dollar
Amount of all Foreign Currency Loans outstanding at such time and the aggregate
amount of LC Exposure that is denominated in Foreign Currencies.

“Foreign Currency Loan” means a Loan denominated in a Foreign Currency.

“Foreign Currency Office” means, with respect to a Foreign Currency, the office
of the Administrative Agent designated by the Administrative Agent as such by
notice to the Borrower and the Lenders.

“Foreign Currency Rate” means, in relation to any Interest Period and the
related Foreign Currency Borrowing (other than a Foreign Currency Borrowing
denominated in Mexican Pesos):

(a) the applicable Screen Rate (as defined below in this definition); or

(b) if no Screen Rate is available for that Interest Period of that Borrowing,
the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Administrative Agent at its request quoted by the Reference
Banks (as defined below in this definition) to leading banks in the London or
other applicable interbank market

as of 11.00 am (the applicable Foreign Currency Office time) on the applicable
Quotation Date for the offering of deposits in the applicable Foreign Currency
and for a period comparable to that Interest Period. As used in this definition,
the term “Screen Rate” means the percentage rate per annum displayed for the
applicable Foreign Currency on the appropriate page of the Reuters Group screen
as determined by the Administrative Agent. If the agreed page is replaced or
service ceases to be available, the Administrative Agent may specify another
page or service displaying the appropriate rate after consultation with the
Borrower and the Lenders. As used in this definition, “Reference Banks” means
the Administrative Agent, the Lenders named as co-syndication and
co-documentation agents hereunder and any other bank or financial institution
appointed as a Reference Bank by the Administrative Agent in consultation with
the Borrower. Subject to Section 2.14, if the Foreign Currency Rate is to be
determined by reference to the Reference Banks but a Reference Bank does not
supply a quotation as required hereby, the Foreign Currency Rate shall be
determined on the basis of the quotations of the remaining Reference Banks. The
term “Foreign Currency Rate” when used with respect to a Borrowing made by a
lending office located in the United Kingdom shall be calculated to include the
MLA Costs. The “Foreign Currency Rate” with respect to a Foreign Currency
Borrowing denominated in Mexican Pesos with respect to the Interest Period
therefor shall be the rate at which deposits of Mexican Pesos in the amount of
such Foreign Currency Borrowing and for a maturity comparable to such Interest
Period are offered to the applicable Foreign Currency Office of the
Administrative Agent in immediately available funds in the London interbank
market, European interbank market or other market (in each case as determined by
the Administrative Agent) at approximately 11:00 a.m., the applicable Foreign
Currency Office time, two Business Days prior to the commencement of such
Interest Period (or at such other time and day as the Administrative Agent may
determine).

“Foreign Currency Sublimit” means an aggregate Dollar Amount equal to
$50,000,000.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive, requirement of, or other governmental restriction or any
similar binding form of decision of or determination by, or any binding
interpretation or administration of any of the foregoing by, any Governmental
Authority, whether now or hereafter in effect.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Highest Lawful Rate” has the meaning set forth in Section 9.13.

“Increase Amount” has the meaning assigned to such term in Section 2.22.

“Increased Commitment Supplement” means an Increased Commitment Supplement in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (excluding deposits from customers received in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title



--------------------------------------------------------------------------------

retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable and accrued expenses incurred in
the ordinary course of business), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided that the amount of any Indebtedness under this clause (f) that has not
been assumed by such Person shall be equal to the lesser of the stated amount of
such Indebtedness or the fair market value of the property securing such
Indebtedness, (g) all Guarantees by such Person of Indebtedness of others (but
not including Guarantees which do not guarantee Indebtedness), (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (k) all liabilities of such Person in
respect of any Hedging Agreement, provided that, for purposes of this
definition, such liabilities of such Person in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Hedging Agreement
were terminated at such time. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Indebtedness of a Person shall not include the amount of
the purchase price of an asset held back by such Person to satisfy warranty,
indemnity or other unperformed obligations of the applicable seller.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information Memorandum” means the Confidential Lender Presentation dated
September 27, 2011 relating to the Borrower and the Transactions.

“Interest Coverage Ratio” means, as of the end of each Fiscal Quarter, the ratio
of (a) the sum of (i) EBITDA for the Borrower and the Restricted Subsidiaries
for the Rolling Period ending on such date less (ii) Capital Expenditures of the
Borrower and the Restricted Subsidiaries for such Rolling Period (but not
including Capital Expenditures of TILC or any of its Restricted Subsidiaries
utilized to acquire railcars) to (b) cash interest payments made by the Borrower
and the Restricted Subsidiaries on a consolidated basis during such Rolling
Period, excluding (to the extent otherwise included therein) any such interest
payments made with respect to the Indebtedness of the Unrestricted Subsidiaries
during such Rolling Period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, in substantially the form
of Exhibit C or any other form approved by the Administrative Agent.

“Interest Expense” means, as to any Person for any period, without duplication,
total interest expenses, whether paid or accrued as liabilities (including the
interest component of Capital Lease Obligations), with respect to all
outstanding Indebtedness, including all commissions, discounts, and other fees
and charges owed with respect to any financing or letters of credit and net
costs under any Hedging Agreement to the extent that such costs are included
within interest expense under GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, (b) with respect to any Fixed Rate Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Fixed Rate Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Fixed Rate Borrowing, the period
commencing on the date of such Borrowing and ending (a) seven days thereafter,
or (b) on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter, in each case as the Borrower may elect;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Fixed Rate Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period (other than a seven day Interest Period) pertaining to a Fixed
Rate Borrowing that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Issuing Bank” means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.05(i). The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity or as an
Issuing Bank, as the case may be, and not as Administrative Agent.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, without duplication, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time. The LC Exposure of any
Lender at any time shall be its Revolving Credit Percentage of the total LC
Exposure at such time.

“Lender Affiliate” means (a) with respect to any Lender (i) an Affiliate of such
Lender, or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lender Indebtedness” means all obligations, indebtedness and liability of the
Borrower or any Subsidiary to the Administrative Agent, the Issuing Bank, the
Lenders and any Affiliate of any Lender or any one of them arising pursuant to
any of the Loan Documents or any Hedging Agreement, whether now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
including the obligation of the Borrower or any Subsidiaries to repay the Loans,
the LC Disbursements, interest on the Loans and LC Disbursements, and all fees,
costs, and expenses (including attorneys’ fees and expenses) provided for in the
Loan Documents and any Hedging Agreement.



--------------------------------------------------------------------------------

“Lenders” has the meaning set forth in the opening paragraph hereof, but shall
not include any Person that ceases to be a Lender hereto pursuant to an
Assignment and Acceptance. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including each Existing Letter of Credit).

“Leveraged Lease” means a lease transaction in which the lessor has borrowed a
portion of the acquisition cost of the asset leased by the lessee on a
non-recourse basis and the lender obtains an assignment of the lease and a
mortgage or security interest in the leased asset as collateral for such
Indebtedness.

“Leverage Ratio” means as of any date: (a) for purposes of calculating the
Applicable Rate (but subject in all respects to the terms contained in the
definition of “Applicable Rate” with respect to the delivery (or non-delivery)
of Current Information), the ratio of (i) Total Debt as of such date to
(ii) EBITDA of the Borrower and the Restricted Subsidiaries for the Rolling
Period ending on the most recent Quarterly Date with respect to which the
Administrative Agent shall have received the Current Information, and (b) for
purposes of calculating the covenant set forth in Section 6.09(b), the ratio of
(i) Total Debt as of such date to (ii) EBITDA of the Borrower and the Restricted
Subsidiaries on a consolidated basis for the Rolling Period ending on the most
recent Quarterly Date as of the date of determination. For purposes of
calculating the Leverage Ratio for any period, and provided no Revolving Loans
nor any Swingline Loans are then outstanding, the Borrower shall be permitted to
net any unrestricted cash and Permitted Investments then available as provided
and set forth in the Borrower’s consolidated balance sheet (excluding any cash
and Permitted Investments of Unrestricted Subsidiaries) as of any date against
Total Debt of the Borrower and the Restricted Subsidiaries then outstanding.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period. For
purposes of determining the Alternate Base Rate, the LIBO Rate for any day shall
be based on the rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page) at approximately 11:00 a.m. London time on such
day (without any rounding).

“Lien” means any interest in Property securing an obligation owed to, or claim
by, a Person other than the owner of the Property, whether such interest is
based on contract, constitutional, common or statutory law, and including the
lien or security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
liens and other statutory, constitutional or common law rights of landlords,
leases and other title exceptions and encumbrances affecting Property. For
purposes of this Agreement, the Borrower and any Subsidiary shall be deemed to
be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
for security purposes.



--------------------------------------------------------------------------------

“Loan” means a Revolving Loan or Swingline Loan, and “Loans” means the Revolving
Loans and Swingline Loans or one or more of them as provided herein.

“Loan Documents” means this Agreement, the Revolving Credit Notes, the
Subsidiary Guaranties, the Fee Letter and all other agreements and other
documentation now or hereafter executed and/or delivered pursuant to or in
connection with the foregoing.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Material
Subsidiaries taken as a whole, (b) the ability of the Borrower or any Material
Subsidiary to perform any of its obligations under this Agreement or any of the
other Loan Documents, (c) the validity or enforceability of this Agreement or
any of the other Loan Documents, or (d) the rights of or benefits available to
the Lenders under this Agreement or any of the other Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Borrower and the Subsidiaries in an aggregate principal amount
exceeding a Dollar Amount equal to $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time. Material Indebtedness includes the Indebtedness
outstanding under the Subordinated Notes.

“Material Subsidiary” means, as of any date of determination, any Subsidiary
(other than an Unrestricted Subsidiary) which is organized under the laws of the
United States of America, any State thereof, or the District of Columbia and
either (a) has assets (including assets of any Restricted Subsidiary of such
Subsidiary) having a book value as of such date equal to or greater than ten
percent (10%) of the consolidated assets of the Borrower and the Restricted
Subsidiaries, or (b) accounts (together with any Restricted Subsidiary of such
Restricted Subsidiary) for more than ten percent (10%) of the consolidated
revenues of the Borrower and the Restricted Subsidiaries as determined for the
most-recently ended Rolling Period ending on or prior to such date of
determination, or (c) accounts (together with any Restricted Subsidiary of such
Restricted Subsidiary) for more than ten percent (10%) of EBITDA of the Borrower
and the Restricted Subsidiaries as determined for the most-recently ended
Rolling Period ending on or prior to such date of determination. A Subsidiary of
a Material Subsidiary shall not be deemed to be a Material Subsidiary unless
such Subsidiary itself meets the requirements of this definition. As of the
Effective Date, the Material Subsidiaries are the Subsidiaries designated as
such on Schedule 3.11.

“Mexican Peso” means the lawful currency of the Republic of Mexico.

“MLA Costs” means the percentage rate per annum calculated by the Administrative
Agent in accordance with Schedule 1.02.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.



--------------------------------------------------------------------------------

“Net Cash Proceeds” means the remainder of (a) the gross proceeds received by
the Borrower from any Asset Disposition or any Debt Offering, less
(b) underwriter discounts and commissions, investment banking fees, legal,
accounting and other professional fees and expenses, and other usual customary
transaction costs, less (c) taxes paid or reasonably estimated by the Borrower
to be payable as a result thereof, less (d) in the case of any Asset
Disposition, amounts required to be applied to the repayment of any Indebtedness
secured by a Lien on the asset subject to such Asset Disposition, in each case
only to the extent paid or payable by the Borrower in cash and related to such
Asset Disposition or Debt Offering.

“New Lender” has the meaning assigned to such term in Section 2.22.

“New York City” means New York, New York.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means: (a) in the event that after giving effect to any
acquisition, the Leverage Ratio (as calculated pursuant to clause (b) of the
definition thereof), on a pro forma basis, is less than 2.75 to 1.00, any
acquisition by the Borrower or any Restricted Subsidiary of the Equity, or all
or any portion of the assets of any Person, but only so long as no Default shall
have occurred and be continuing at the time of (or would result from) such
acquisition, or (b) in the event that at the time of and after giving effect to
any acquisition, the Leverage Ratio (as calculated pursuant to clause (b) of the
definition thereof), on a pro forma basis, is equal to or greater than 2.75 to
1.00, any acquisition by the Borrower or any Restricted Subsidiary of the
Equity, or all or substantially all of the assets, of any Person (or any
division or product line of such Person), but only so long as (i) no Default
shall have occurred and be continuing at the time of (or would result from) such
acquisition and (ii) the cash Dollar Amount for all such acquisitions permitted
under this clause (b) does not exceed in the aggregate, during any Fiscal Year
of the Borrower, $100,000,000.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) pledges and deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under paragraph (1) of Article VII;



--------------------------------------------------------------------------------

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

(g) ground leases, subleases, licenses and sublicenses in existence on the
Effective Date or granted under the permissions of Section 6.12 in respect of
real property on which facilities owned or leased by the Borrower or any
Restrictive Subsidiary are located that do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Restrictive Subsidiary;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(i) leases, licenses, subleases or sublicenses granted in compliance with
Section 6.12 to others that do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any Restrictive Subsidiary;

(j) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings made in respect of operating leases entered into by the
Borrower or any Restrictive Subsidiary;

(k) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit issued by such
Governmental Authority, or by any provision of any Governmental Rule;

(l) rights reserved to or vested in any Governmental Authority to use, control
or regulate any property of the Borrower or any Subsidiary, which do not
materially impair the use of such property for the purposes for which it is
held; and

(m) any set-off or netting rights granted by the Borrower or any Subsidiary
pursuant to any Hedging Agreement solely in respect of amounts owing under such
Hedging Agreements;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a) obligations issued or directly and fully guaranteed or insured by the
government of the United States of America (or by any agency or instrumentality
thereof), in each case maturing within one year from the date of acquisition
thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;



--------------------------------------------------------------------------------

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s, and (iii) have portfolio assets of
at least $1,000,000,000;

(f) money market funds of a Lender and/or its affiliates; and

(g) investments in auction rate securities with a rating of AAA or higher and a
maximum maturity of one year, for which the reset date will be used to determine
the maturity date.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed.

“Quarterly Date” means the last day of each March, June, September and December
in each year.

“Quotation Date” means, in relation to any period for which an interest rate is
to be determined: (a) with respect to a Loan denominated in English Pounds
Sterling, the first day of that period; (b) with respect to a Loan denominated
in Euro, two TARGET Days before the first day of that period; and (c) with
respect to a Loan denominated in another Foreign Currency, the day on which such
interest rate is determined in accordance with market standards as determined by
the Administrative Agent.

“Register” has the meaning set forth in Section 9.04.

“Reinvestment Notice” means a written notice executed by an Authorized Officer
of the Borrower stating that no Default has occurred and is continuing and that
the Borrower intends to use all or specified portion of the Net Cash Proceeds of
an Asset Disposition on or prior to the end of the Reinvestment Period
applicable to such Asset Disposition to acquire assets or for other purposes
useful in the Borrower’s business as described in Section 3.16 hereof.

“Reinvestment Period” means, with respect to any Asset Disposition, the period
ending 180 days after such Asset Disposition; provided, that, in the event the
Borrower has entered into a definitive contract or agreement to acquire assets
or for other purposes useful in the Borrower’s business utilizing all or a
portion of the Net Cash Proceeds received from any such Asset Disposition, then
the Reinvestment Period shall be extended until the terms of such contract or
agreement are consummated, but in no event shall such Reinvestment Period be
longer than 270 days.



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means Lenders having greater than fifty percent (50%) or more
of the Aggregate Revolving Commitment at such time, until terminated, and
thereafter Lenders having greater than fifty percent (50%) or more of the
Aggregate Revolving Credit Exposure.

“Restricted Payment” means, by any Person, any dividend or other distribution
(whether in cash, securities or other property (other than any Equity of such
Person)) with respect to any shares of any class of Equity of such Person, or
any payment (whether in cash, securities or other property (other than any
Equity of such Person)), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such shares of Equity of such Person or any option, warrant
or other right to acquire any such shares of Equity of such Person.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section
2.09, (b) reduced or increased from time to time pursuant to assignments by or
to such Lender pursuant to Section 9.04, (c) increased from time to time
pursuant to an Increased Commitment Supplement, and (d) terminated pursuant to
Article VII. The amount of each Lender’s Revolving Commitment as of the
Effective Date is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Revolving
Commitment or in the Increased Commitment Supplement pursuant to which such
Lender shall have become a Lender or increased its Revolving Commitment, as
applicable. The Aggregate Revolving Commitment as of the Effective Date is
$425,000,000.

“Revolving Commitment Termination Date” means the earliest of: (a) October 20,
2016; (b) the date on which all of the Commitments are terminated in full or
reduced to zero pursuant to Section 2.09; and (c) the date on which the
Commitments otherwise are terminated in full and reduced to zero pursuant to the
terms of Article VII. Upon the occurrence of any event described in clause
(b) or (c), the Commitments shall terminate automatically and without any
further action.

“Revolving Credit Exposure” means, at any time and as to each Lender, the sum of
(a) the aggregate principal Dollar Amount of Revolving Loans made by such Lender
outstanding at such time plus (b) the Dollar Amount of such Lender’s LC Exposure
and Swingline Exposure at such time.

“Revolving Credit Note” means a promissory note of the Borrower described in
Section 2.08 payable to the order of any Lender and being substantially in the
form of Exhibit E, evidencing the aggregate Indebtedness of the Borrower to such
Lender resulting from Revolving Loans made by such Lender.

“Revolving Credit Percentage” means, as to any Lender, the percentage of the
Aggregate Revolving Commitment constituted by its Revolving Commitment (or, if
the Revolving Commitments have terminated or expired, the percentage which such
Lender’s Revolving Credit Exposure at such time constitutes of the Aggregate
Revolving Credit Exposure at such time).



--------------------------------------------------------------------------------

“Revolving Loans” means the loans provided for in Section 2.01 (which shall
include any advances made under Section 2.01 of the Existing Credit Agreement
that is outstanding immediately prior to the Effective Date).

“Rolling Period” means any period of four consecutive Fiscal Quarters.

“S&P” means Standard & Poor’s.

“Senior Leverage Ratio” means as of any date, the ratio of (a) Total Senior Debt
as of such date to (B) EBITDA of Borrower and the Restricted Subsidiaries for
the Rolling Period ending on the most recent Quarterly Date as of the date of
determination. For purposes of calculating the Senior Leverage Ratio as of any
date, and provided no Revolving Loans nor any Swingline Loans are then
outstanding, the Borrower shall be permitted to net any unrestricted cash and
Permitted Investments then available (excluding any cash and Permitted
Investments of Unrestricted Subsidiaries) as provided and set forth in the
Borrower’s consolidated balance sheet as of such date against Total Senior Debt
of the Borrower then outstanding.

“Spot Rate” means, with respect to any day, the rate determined on such date on
the basis of the offered exchange rates, as reflected in the foreign currency
exchange rate display of the Reuters Group (or on any successor or substitute
page, or any successor to or substitute for Reuters Group, providing exchange
rate quotations comparable to those currently provided by the Reuters Group on
such page, as determined by the Administrative Agent from time to time) at or
about 11:00 a.m. (London, England time), to purchase Dollars with the other
applicable currency, provided that, if at least two such offered rates appear on
such display, the rate shall be the arithmetic mean of such offered rates and,
if no such offered rates are so displayed, the Spot Rate shall be determined by
the Administrative Agent on the basis of the arithmetic mean of such offered
rates as determined by the Administrative Agent in accordance with its normal
practice.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the actual reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to Regulation D of the Board. Fixed Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D of the Board or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any applicable
reserve percentage.

“Subordinated Debt means all Indebtedness of the Borrower or any of the
Restricted Subsidiaries that is permitted hereunder and is contractually
subordinated to the Lender Indebtedness on terms and conditions reasonably
satisfactory to the Administrative Agent.

“Subordinated Debt Documents means the Subordinated Note Indenture, the
Subordinated Notes and all agreements, documents or instruments executed and
delivered by the Borrower or any of the Subsidiaries in connection with, or
pursuant to, the issuance or incurrence of Subordinated Debt.



--------------------------------------------------------------------------------

“Subordinated Note Indenture means that certain Indenture dated as of June 6,
2006 between Wells Fargo Bank, National Association, as trustee and the Borrower
relating to the Subordinated Notes.

“Subordinated Note Payment means (a) any payment of principal in the event of a
conversion of all or part of the Borrower’s Subordinated Notes, (b) any
prepayment or repurchase of all or any part of such Subordinated Notes or
(c) any other payment of principal on all or any part of such Subordinated
Notes. The term Subordinated Note Payment does not include any refinancing of
the Subordinated Notes permitted hereby.

“Subordinated Notes means the Borrower’s Convertible 3 7/8% Convertible
Subordinated Notes due 2036.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guaranties” means the guaranties of the Lender Indebtedness by
Material Subsidiaries which have been executed and delivered pursuant to the
Existing Credit Agreement and are listed on Schedule 1.01(a) hereto and which
are executed pursuant to Section 5.01(f) of this Agreement in substantially the
form of Exhibit H hereto.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Revolving Credit Percentage of the total Swingline
Exposure at such time.

“Swingline Lender” means JPMorgan, in its capacity as a lender of Swingline
Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04 and any swingline
loan made under Section 2.05 of the Existing Credit Agreement that is
denominated in Dollars and is outstanding on the Effective Date.

“TARGET 2” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.

“TARGET Day” means any day on which TARGET 2 is open for the settlement of
payments in euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.



--------------------------------------------------------------------------------

“TILC” means Trinity Industries Leasing Company, a Delaware corporation, and a
wholly-owned Subsidiary.

“Total Debt” means, as of any date, all outstanding Indebtedness of the Borrower
and the Restricted Subsidiaries on a consolidated basis, excluding (to the
extent included therein), without duplication: (a) the Indebtedness of the
Unrestricted Subsidiaries and (b) the LC Exposure as of such date.

“Total Senior Debt” means, as of any date, Total Debt of the Borrower and the
Restricted Subsidiaries outstanding on such date, excluding the outstanding
Subordinated Debt as of such date.

“Transactions” means the execution, delivery and performance by the Borrower and
its Material Subsidiaries of this Agreement and the other Loan Documents, the
borrowing of the Loans, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.

“Treaty on European Union” means the Treaty of Rome of March 25, 1997, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came to force on November 1,
1993), as amended from time to time.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Fixed Rate, the Alternate Base Rate or the
Federal Funds Effective Rate.

“Unrestricted Subsidiary” means (a) each Subsidiary designated on Schedule 3.11
as an Unrestricted Subsidiary and (b) each special purpose Subsidiary created
after the Effective Date (i) to (A) incur Indebtedness for borrowed money that
is non-recourse to the Borrower or any Subsidiaries (other than such Subsidiary)
or to such Subsidiary’s Property other than Property financed by such
Indebtedness, in each case pursuant to customary non-recourse provisions
(including normal and customary exceptions to the non-recourse nature thereof),
or (B) enter into a Leverage Lease as the lessor, and (ii) for the sole purpose
and business of owning and holding or leasing, as the case may be, specific
Property financed by such Indebtedness or Leveraged Lease, as the case may be,
and does not, and by the terms of its organizational documents, or other
agreement to which it or its Property are subject, can not, (A) own or hold any
Property other than the specific Property financed by such Indebtedness or
Leveraged Lease, as the case may be, or similar Property, (B) participate in any
other business or (C) incur any Indebtedness other than the Indebtedness to
finance the specific Property, if applicable, Indebtedness arising as a result
of letters of credit issued for its account and Indebtedness arising in
connection with Hedging Agreements.

“Unrestricted Subsidiary Indebtedness Interest Coverage Ratio” means, as of the
last day of each Fiscal Quarter, the ratio of (a) EBITDA of the Unrestricted
Subsidiaries for the Rolling Period ending on such date to (b) the sum of
(i) cash interest payments made during such Rolling Period with respect to the
Indebtedness of the Unrestricted Subsidiaries minus (ii) cash interest payments
received by the Borrower or any Restricted Subsidiaries during such Rolling
Period with respect to the Indebtedness outstanding under that certain Indenture
between TRIP Rail Holdings LLC and Wilmington Trust Company relating to the
notes issued thereunder in an aggregate amount of $175,000,000.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.



--------------------------------------------------------------------------------

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or “Swingline Loan”) or by Type (e.g., a “Eurodollar Loan”) or by the
currency in which they are denominated (e.g., a “Euro Foreign Currency Loan”) or
by any combination of the foregoing. Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing” or “Swingline Borrowing”) or
by Type (e.g., a “Eurodollar Borrowing”) or by or by the currency in which they
are denominated (e.g., a “Euro Borrowing”) or by any combination of the
foregoing.

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

Section 1.05 Conversion of Foreign Currencies.

(a) Dollar Equivalents. The Administrative Agent may determine the Dollar Amount
of any amount as required hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination of any Dollar Amount by the Borrower. The Administrative Agent may
determine or redetermine the Dollar Amount of any amount on any date either in
its own discretion or upon the request of any Lender, including the Dollar
Amount of any Loan or Letter of Credit made or issued in any Foreign Currency.

(b) Rounding-Off. The Administrative Agent may set up appropriate rounding-off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollars, English Pounds Sterling, Euro, Mexican Peso,
whole other currency or smaller denomination thereof to ensure amounts owing by
any party hereunder or that otherwise need to be calculated or converted
hereunder are expressed in whole Dollars, whole English Pounds Sterling, Euro,
Mexican Peso, whole other currency or in whole smaller denomination thereof, as
may be necessary or appropriate.



--------------------------------------------------------------------------------

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make advances to the Borrower in Dollars or in any Foreign
Currency from time to time during the Availability Period in an aggregate
principal Dollar Amount that will not result in: (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Commitment, (b) the Foreign
Currency Exposure exceeding the Foreign Currency Sublimit and (c) the Aggregate
Revolving Credit Exposure exceeding the Aggregate Revolving Commitments. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Revolving Loans.

Section 2.02 Revolving Loans and Revolving Borrowings.

(a) Loans Made Ratably. Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans of the same Type made by the Lenders ratably in
accordance with their respective Revolving Commitments. The failure of any
Lender to make any Revolving Loan required to be made by it shall not relieve
any other Lender of its obligations hereunder; provided that the Revolving
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Revolving Loans as required.

(b) Initial Type of Loans. Subject to Section 2.14, each Revolving Borrowing
shall be comprised entirely of ABR Dollar Loans or Fixed Rate Loans as the
Borrower may request in accordance herewith. Foreign Currency Loans may only be
Fixed Rate Loans. Each Lender at its option may make any Fixed Rate Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitations on Fixed Rate Borrowings. At the commencement
of each Interest Period for any Fixed Rate Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that an ABR Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the
Aggregate Revolving Commitment or that is required to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.05(e). Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of fifteen Fixed Rate Borrowings
outstanding.

(d) Limitations on Interest Periods. The Borrower shall not be entitled to
request any Borrowing after the Revolving Commitment Termination Date, or to
elect to convert or continue any Borrowing if the Interest Period requested with
respect thereto would end after the Revolving Commitment Termination Date.

Section 2.03 Requests for Borrowings. To request a Dollar Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., Dallas,
Texas time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., Dallas, Texas
time, on the date of the proposed Borrowing. To request a Foreign Currency
Borrowing, the Borrower shall notify the Administrative Agent of such request in
writing, not later than 11:00 a.m. (the applicable Foreign Currency Office
time), three Business Days before the date of the proposed Borrowing or, if
different, the number of days before the date of the proposed Borrowing that is
standard for the applicable Foreign Currency in accordance with the
Administrative Agent’s standard practice. Each such telephonic



--------------------------------------------------------------------------------

Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
executed by an Authorized Officer of the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) whether such Borrowing is to be a Dollar Borrowing or Foreign Currency
Borrowing;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Fixed Rate Borrowing;

(v) in the case of a Fixed Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Dollar Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Fixed Rate Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each applicable Lender of
the details thereof and of the amount of such Lender’s Loan to be made as part
of the requested Borrowing.

Section 2.04 Swingline Loans.

(a) Commitment. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make advances in Dollars (each such advance, herein a
“Swingline Loan”) to the Borrower from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $30,000,000 or (ii) the sum of the Aggregate Revolving Credit Exposure
exceeding the Aggregate Revolving Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.

(b) Swingline Borrowing Procedure. To request a Swingline Loan, the Borrower
shall notify the Swingline Lender (with a copy to the Administrative Agent) of
such request by telephone (confirmed by telecopy) not later than 11:00 a.m.,
Dallas, Texas time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Each
such notice shall be irrevocable and shall specify the requested date of (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from Borrower. The Swingline Lender shall make each Swingline
Loan available to Borrower by means of a credit to the general deposit account
of Borrower with the Swingline Lender or by wire transfer, automated clearing
house debit or interbank transfer to such other account, accounts or Person
designated by Borrower (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank) by 3:00 p.m., Dallas, Texas time, on the
requested date of such Swingline Loan.



--------------------------------------------------------------------------------

(c) Lender Participation in Swingline Loans. The Swingline Lender may by written
notice given to the Administrative Agent not later than 12:00 noon, Dallas,
Texas time, on any Business Day require the Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Revolving Credit Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent , for the account of the Swingline Lender,
such Lender’s Revolving Credit Percentage of such Swingline Loan or Loans. Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this Section 2.04(c) is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Lender shall comply
with its obligation under this Section 2.04(c) by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this Section 2.04(c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this Section 2.04(c) and to the
Swingline Lender, as their interests may appear; provided, that, any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this Section 2.04(c) shall not
relieve the Borrower of any default in the payment thereof.

Section 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account, denominated
in Dollars or a Foreign Currency and in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply



--------------------------------------------------------------------------------

with paragraph (c) of this Section 2.05), the amount of such Letter of Credit,
the currency in which such Letter of Credit is to be issued (which must be
either Dollars or a Foreign Currency), the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the Issuing Bank, the
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the Aggregate Revolving Credit Exposure
shall not exceed the Aggregate Revolving Commitment, (ii) the Foreign Currency
Exposure shall not exceed the Foreign Currency Sublimit and (iii) no Default
shall have occurred and be continuing.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit and (ii) the date that is five Business Days
prior to the Revolving Commitment Termination Date; provided that (A) any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods not to extend past the date in clause (ii) above and
(B) Letters of Credit with an aggregate face amount not to exceed $25,000,000
may have expiration dates that extend to the date two years after the date of
the issuance of each such Letter of Credit (or, in the case of any renewal or
extension thereof, two years after such renewal or extension) not to extend past
the date in clause (ii) above.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof or with respect to the Existing
Letters of Credit, upon the effectiveness of this Agreement)and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Revolving
Credit Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, in Dollars, such Lender’s Revolving
Credit Percentage of the Dollar Amount of each LC Disbursement made by the
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section 2.05, or of any reimbursement payment required to
be refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this Section 2.05(d)
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Any participation funded under this Section 2.05(d) shall be
converted to Dollar ABR Loans.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement in
the currency in which it is denominated not later than 12:00 noon, Dallas, Texas
time (or with respect to LC Disbursements denominated in a Foreign Currency,
12:00 noon, the applicable Foreign Currency Office time), on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Dallas, Texas time (or with respect to LC
Disbursements denominated in a Foreign Currency, 10:00 a.m., the applicable
Foreign Currency Office time), on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, Dallas, Texas time (or with respect to LC Disbursements denominated
in a Foreign Currency, 12:00 noon, the applicable Foreign Currency Office time),
on (i) the Business Day that the Borrower receives such notice, if such notice
is received prior to 10:00 a.m., Dallas, Texas time (or with respect to LC



--------------------------------------------------------------------------------

Disbursements denominated in a Foreign Currency, 10:00 a.m., the applicable
Foreign Currency Office time), on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
the Borrower may, subject to the conditions to Borrowing set forth herein,
request in accordance with Section 2.03 or Section 2.04 that such payment be
financed with an Revolving Borrowing or a Swingline Loan, as applicable and in
each case, in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Revolving Borrowing or Swingline Loan. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Revolving Credit Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent in the currency in which the applicable Letter of Credit is denominated,
its Revolving Credit Percentage of the unreimbursed LC Disbursement, in the same
manner as provided in Section 2.06 with respect to Revolving Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.05(e) the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this Section 2.05(e) to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this Section 2.05(e), to reimburse the Issuing Bank for any
LC Disbursement (other than the funding of Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Revolving Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.05(f), constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial



--------------------------------------------------------------------------------

compliance with the terms of a Letter of Credit, the Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy or
other electronic transmission approved by the Administrative Agent) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section 2.05, then Section 2.13(e) shall apply. Interest accrued pursuant
to this Section 2.05(h) shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section 2.05 to reimburse the Issuing Bank shall be for
the account of such Lender to the extent of such payment.

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the
Revolving Loans has been accelerated, Lenders with LC Exposure representing not
less than fifty-one percent (51%) of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this Section 2.05(j), and/or otherwise
(ii) on the Revolving Commitment Termination Date, the Borrower shall deposit in
an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in cash and in Dollars or
the applicable Foreign Currency equal to the LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in paragraph (i) or (j) of Article VII. Such deposit shall be held by
the Administrative Agent as collateral for



--------------------------------------------------------------------------------

the payment and performance of the obligations of the Borrower under this
Agreement, and the Borrower will, in connection therewith, execute and deliver
such security and pledge agreements in form and substance satisfactory to the
Administrative Agent which the Administrative Agent may, in its discretion,
require. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Revolving Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing not less than fifty-one percent
(51%) of the total LC Exposure), be applied to satisfy other obligations of the
Borrower under this Agreement, and the Borrower will, in connection therewith,
execute and deliver such security and pledge agreements in form and substance
satisfactory to the Administrative Agent which the Administrative Agent may, in
its discretion, require. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

Section 2.06 Funding of Borrowings.

(a) By Lenders. Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds in
Dollars by 12:00 noon, Dallas, Texas time or, in the case of Foreign Currency
Loans, in the applicable Foreign Currency and by 12:00 noon the applicable
Foreign Currency Office time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, provided
that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent or, if such Loans are denominated in
Dollars, by wire transfer, automated clearing house debit or interbank transfer
to such other account, accounts or Persons designated by the Borrower in the
applicable Borrowing Request; provided that Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

(b) Funding Assumed Made. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed time of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section 2.06 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of (A) the Federal Funds
Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.



--------------------------------------------------------------------------------

Section 2.07 Interest Elections.

(a) Conversion and Continuation. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request (or an ABR Borrowing if no Type is
specified) and, in the case of a Fixed Rate Borrowing, shall have an initial
Interest Period and shall be denominated in Dollars or the applicable Foreign
Currency as specified in such Borrowing Request. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Fixed Rate Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.07. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) Delivery of Interest Election Request. To make an election pursuant to this
Section 2.07, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election;
provided that elections made with respect to Foreign Currency Borrowings shall
only be made in writing pursuant to the next sentence. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request executed by an Authorized Officer of the Borrower.

(c) Contents of Interest Election Request. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Fixed Rate
Borrowing; and

(iv) if the resulting Borrowing is a Fixed Rate Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Fixed Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to the Lenders. Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each applicable Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Limitations on Election. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Fixed Rate Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing, if
outstanding as a Fixed Rate Dollar Borrowing, shall be converted to an ABR
Borrowing



--------------------------------------------------------------------------------

and if outstanding as a Foreign Currency Borrowing, shall be continued as a
Fixed Rate Borrowing with an Interest Period of one month. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing:
(i) no outstanding Dollar Borrowing may be converted to or continued as an
Eurodollar Borrowing; (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto; and (iii) no outstanding Foreign Currency Borrowing may be continued
for an Interest Period longer than one month. A Borrowing may not be converted
to or continued as a Fixed Rate Borrowing if after giving effect thereto the
Interest Period therefor would commence before and end after a date on which any
principal of the Loans is scheduled to be repaid. No Foreign Currency Borrowing
may be converted to an ABR Borrowing and no Borrowing denominated in one
currency can be converted to another currency.

Section 2.08 Request for a Note. Any Lender may request that Loans of any Class
made by it be evidenced by a promissory note. In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form of a Revolving Credit Note or such other form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.09 Termination and Reduction of Commitments; Certain Prepayments.

(a) Automatic and Mandatory Termination. Unless previously terminated, the
Commitments of each Lender shall terminate on the Revolving Commitment
Termination Date. The Commitments of each Lender shall also terminate on the
date when the Borrower is obligated to make any Subordinated Debt Payment that
is not permitted by Section 6.06(b) or that is not permitted with the consent of
the Required Lenders.

(b) Mandatory Reduction. The Aggregate Revolving Commitment shall reduce by an
amount equal to the Net Cash Proceeds from any Asset Disposition or any Debt
Offering that is used or is required to be used to repay the Loans pursuant to
Section 2.11(b)(i). In the event that the Aggregate Revolving Commitment is
reduced pursuant to this paragraph (b), both the Commitment to make Swingline
Loans and the Foreign Currency Sublimit shall also be reduced to the extent
necessary so that they do not exceed the Aggregate Revolving Commitment in
effect after each such reduction.

(c) Optional Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Aggregate Revolving Commitment and the
commitment to make Swingline Loans; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000, (ii) the Revolving Commitments may not
be reduced below the amount of the commitment to make Swingline Loans and the
Foreign Currency Sublimit unless such commitment and sublimit are also reduced,
as applicable, and (iii) the Borrower shall not terminate or reduce Aggregate
Revolving Commitment if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.11(b), the Aggregate Revolving
Credit Exposure would exceed the Aggregate Revolving Commitment.

(d) Notice of Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section 2.09 at least three Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the



--------------------------------------------------------------------------------

Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section 2.09(d) shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders holding the Commitment of such Type in
accordance with their respective Commitments of such Type.

Section 2.10 Repayment of Loans; Evidence of Debt.

(a) Promise to Pay. The Borrower hereby unconditionally promises to pay (i) to
the Administrative Agent for the account of each Lender, the then unpaid
principal amount of each Revolving Loan on the Revolving Commitment Termination
Date in the currency in which it is denominated, (ii) to the Swingline Lender,
the unpaid amount of each Swingline Loan on the Revolving Commitment Termination
Date, and (iii) the amounts specified in Section 2.11 on the dates specified in
such Section. The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans made to the Borrower, from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates set forth in Section 2.13.

(b) Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder and the currency in which such indebtedness is due.

(c) Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof, the currency in which it is denominated and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) Prima Facie Evidence. The entries made in the accounts maintained pursuant
to paragraph (b) or (c) of this Section 2.10 shall be prima facie evidence of
the existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

Section 2.11 Prepayment of Loans; Application of Prepayments.

(a) Optional Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part; provided that (i) each
prepayment pursuant to this paragraph (a) shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000, (ii) each
prepayment pursuant to this paragraph (a) shall be subject to prior notice in
accordance with paragraph (d) of this Section 2.11, and (iii) the Borrower shall
pay any and all costs and expenses due to the Lenders pursuant to Section 2.16
at the time of such prepayment.



--------------------------------------------------------------------------------

(b) Mandatory Prepayment.

(i) Asset Dispositions and Debt Offering. In the event the Borrower shall
receive Net Cash Proceeds from any Asset Disposition or any Debt Offering, the
Borrower shall prepay the Loans in an amount equal to seventy-five percent (75%)
of such Net Cash Proceeds unless, with respect to an Asset Disposition, the
Borrower shall have provided the Administrative Agent with a Reinvestment Notice
prior to the consummation of such Asset Disposition; provided, that, in the
event the Borrower shall have provided the Administrative Agent with a
Reinvestment Notice prior to the consummation of an Asset Disposition, then, on
the first Business Day following the end of the Reinvestment Period applicable
thereto, Borrower shall prepay the Loans in an amount equal to seventy-five
percent (75%) of the Net Cash Proceeds that have not been applied during such
Reinvestment Period to acquire assets or for other purposes useful in the
Borrower’s business (as described in Section 3.16).

(ii) Subordinated Debt Payments. At any time the Borrower becomes obligated to
make any Subordinated Note Payment that is not permitted by Section 6.06(b) or
that is not consented to by the Required Lenders, the Borrower shall, prior to
or contemporaneously with, any prepayment of the Subordinated Notes, prepay the
Loans in full.

(c) Commitment in Excess of Outstandings. The Borrower shall, from time to time,
upon demand of the Administrative Agent, prepay the Loans in such amounts as
shall be necessary so that at all times the sum of the Dollar Amount of the
Aggregate Revolving Credit Exposure is equal to or less than the Aggregate
Revolving Commitment (or, if no Loans are outstanding, deposit cash collateral
in an account with the Administrative Agent pursuant to Section 2.05(j)). In
addition, if, and in any event that, (i) the Swingline Loans exceed $30,000,000
or (ii) the Foreign Currency Exposure exceeds the Foreign Currency Sublimit, the
Borrower shall promptly repay the Swingline Loans and/or Foreign Currency Loans
(or, if no such Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.05(j)) in each case
an amount equal to the applicable excess.

(d) Notice of Prepayment; Application of Prepayments. The Borrower shall notify
the Administrative Agent (and, in the case of a prepayment of a Swingline Loan,
the Swingline Lender) by telephone (confirmed by telecopy) or, with respect to
Foreign Currency Borrowings, in writing, of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., Dallas,
Texas time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., Dallas, Texas
time, one Business Day before the date of prepayment, (iii) in the case of a
prepayment of an English Pounds Sterling Borrowing, not later than 9:30 a.m.,
London, England time, two Business Days before the date of prepayment and
(iv) in the case of prepayment of any other type of Foreign Currency Loan not
later than 9:30 a.m., the applicable Foreign Currency Office time, three
Business Days before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid (which amount shall be in a
minimum principal amount of $5,000,000 and in $1,000,000 increments in excess
thereof, provided that Swingline Loans may be prepaid in any amount); provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09(d). Promptly following receipt of any such notice
relating to a Borrowing (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13. The application of any
prepayment of the Loans shall be applied first to ABR Loans and then to Fixed
Rate Loans next maturing.



--------------------------------------------------------------------------------

Section 2.12 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of the Revolving Commitment
of such Lender during the period from and including the Effective Date to but
excluding the Revolving Commitment Termination Date. Accrued commitment fees
shall be payable in Dollars and in arrears on each Quarterly Date of each year
and on the Revolving Commitment Termination Date, commencing on the first such
date to occur after the Effective Date. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees, the Revolving Commitment of a Lender shall be
deemed to be used to the extent of the Dollar Amount of the outstanding
Revolving Loans and LC Exposure of such Lender; and the Swingline Exposure of
such Lender shall be disregarded for such purpose.

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as interest on Fixed Rate Borrowings, per annum, on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as the Issuing Bank’s standard
fees with respect to the administration, issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees with respect to a Letter of Credit shall be
payable in Dollars and in arrears on the third Business Day following each
Quarterly Date, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this Section 2.12(b) shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon in writing between the Borrower and the Administrative
Agent (including all fees due and payable pursuant to the terms of the Fee
Letter).

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

Section 2.13 Interest.

(a) ABR Borrowings. Subject to Section 9.13, the Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate.

(b) Eurodollar Borrowings. Subject to Section 9.13, the Loans comprising each
Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate
(determined based on the Fixed Rate Spread).



--------------------------------------------------------------------------------

(c) Foreign Currency Borrowing. Subject to Section 9.13, the Loans comprising
each Foreign Currency Borrowing shall bear interest at the Foreign Currency Rate
for the Interest Period in effect for such Borrowing plus the Applicable Rate
(determined based on the Fixed Rate Spread).

(d) Swingline Loans. Subject to Section 9.13, the Swingline Loans shall bear
interest each day at the greater of (i) Federal Funds Effective Rate in effect
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 2% or (ii) the sum of (A) the Adjusted LIBO Rate for a one
month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus (B) the Applicable Rate (determined
based on the Fixed Rate Spread) plus (C) 0.25%.

(e) Default Interest. Notwithstanding the foregoing, but subject to Section
9.13, if any principal of or interest on any Loan or any fee or other amount
payable by a Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Revolving Loans
as provided in paragraph (a) of this Section 2.13.

(f) Payment of Interest. Subject to Section 9.13, accrued interest on each Loan
shall be payable in arrears on each Interest Payment Date for such Loan;
provided that (i) interest accrued pursuant to paragraph (e) of this Section
2.13 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Fixed Rate Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion. Interest on Loans, the
principal amount of which is denominated in a Foreign Currency, shall be paid in
that Foreign Currency.

(g) Computation. Subject to Section 9.13, all interest hereunder shall be
computed on the basis of a year of 360 days, except that (i) interest computed
by reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and (ii) which respect to any Foreign Currency as to
which another number of days is customarily used as a basis for such
calculation, then interest with respect to Loans denominated in such Foreign
Currency shall be computed on such basis. Interest in all cases shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Federal Funds Effective Rate, or
Fixed Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.14 Market Disruption; Alternate Rate of Interest.

(a) Market Disruption Applicable to Foreign Currency Loans. If, with respect to
any Foreign Currency Loan, the Foreign Currency Rate to be applied thereto and
any Interest Period therefor:

(i) at or about noon on the applicable Quotation Day, the applicable screen rate
is not available and none or only one of the applicable reference banks supplies
a rate to the Administrative Agent to determine the then applicable Foreign
Currency Rate for the relevant Interest Period or the Administrative Agent
otherwise determines that adequate and reasonable means do not exist for
ascertaining the Foreign Currency Rate for such Interest Period; or



--------------------------------------------------------------------------------

(ii) before the close of business in the jurisdiction in which the applicable
Foreign Currency Office is located on the applicable Quotation Date, any Lender
notifies the Administrative Agent that the cost to them of obtaining matching
deposits in the relevant interbank market would be in excess of applicable
Foreign Currency Rate then set,

then the rate of interest on the applicable Foreign Currency Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

(A) the Applicable Margin applicable to Fixed Rate Loans;

(B) the rate equal to the percentage rate per annum equivalent to the cost to
the Administrative Agent of funding its participation in that Foreign Currency
Loan from whatever source it may reasonably select; and

(C) the MLA Cost, if any, applicable to the Foreign Currency Loan.

If an event of the type described in clause (i) or (ii) occurs and the
Administrative Agent or the Borrower so requires, the Administrative Agent, the
Lenders and the Borrower shall enter into negotiations (for a period of not more
than thirty days) with a view to agreeing a substitute basis for determining the
rate of interest.

(b) Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate for such Interest Period;

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period; or

(iii) the Administrative Agent determines that by reason of circumstances
affecting the interbank dollar market generally, deposits in Dollars in the
relevant interbank dollar market are not being offered for the applicable
Interest Period and in an amount equal to the amount of the Fixed Rate Loan
requested by the Borrower;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or other electronic transmission approved by the
Administrative Agent as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Borrowing of the affected type shall be
ineffective and (ii) if any Borrowing Request requests a Borrowing of the
affected type, such Borrowing shall be made as an ABR Revolving Borrowing.

Section 2.15 Increased Costs.

(a) Change in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Fixed Rate) or the Issuing Bank; or



--------------------------------------------------------------------------------

(ii) impose on any Lender or the Issuing Bank or the applicable interbank market
any other condition affecting this Agreement or Fixed Rate Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Fixed Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
Foreign Currency Loan or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered. In addition, if the introduction of, or
changeover to, the Euro in the United Kingdom shall result in an increase in the
cost to any Lender of making or maintaining any Euro or English Pounds Sterling
Loan (or of maintaining its obligation to make any such Loan) or result in a
reduction of the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to the applicable Lender, such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) Capital Adequacy. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit and Loans held by, such Lender, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.

(c) Delivery of Certificate. A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Limitation on Compensation. Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section 2.15 shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section 2.15 . for any increased
costs or reductions incurred more than 270 days prior to the date that such
Lender or the Issuing Bank, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Fixed Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Fixed Rate Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date



--------------------------------------------------------------------------------

specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(d) and is revoked in accordance
therewith) or (d) the assignment of any Fixed Rate Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.20, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Fixed Rate Loan, such loss, cost or expense to any
Lender shall be deemed to include (i) an amount determined by such Lender to be
the excess, if any, of (A) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Fixed Rate
that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (B) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in Dollars or in the applicable Foreign Currency of a comparable
amount and period from other banks in the applicable market utilized to
determine the related Fixed Rate; (ii) any loss incurred in liquidating or
closing out any foreign currency contract; and (iii) any loss arising from any
change in the value of Dollars in relation to any Loan made in a Foreign
Currency which was not paid on the date due. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.16 shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

Section 2.17 Taxes.

(a) Gross Up. Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.17) the Administrative Agent, each Lender or the Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) Payment of Other Taxes. In addition, the Borrower shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

(c) Tax Indemnification. The Borrower shall indemnify the Administrative Agent,
each Lender and the Issuing Bank, within 10 days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or the Issuing Bank, shall be conclusive absent manifest error.

(d) Receipts. As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.

(f) FATCA. If a payment made to a Lender hereunder would be subject to United
States Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. A Lender shall not be entitled
to payment or indemnification under this Section 2.17 with respect to Taxes
imposed on any “withholdable payment” payable to such Lender as a result of the
failure of such Lender to satisfy the applicable requirements as set forth in
FATCA after December 31, 2012.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments Generally. The Borrower shall make each payment required to be made
by it hereunder or under any other Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Sections 2.15, 2.16 or 2.17, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 12:00 noon, Dallas, Texas time), on the
date when due, in immediately available funds in the currency in which the
underlying obligations being paid is denominated as determined pursuant hereto,
without set-off or counterclaim; provided that the Borrower shall make all
payments in respect of the Foreign Currency Loans prior to the time express
required hereunder (or, if no such time is expressly required, prior to 12:00
noon, the applicable Foreign Currency Office time), on the date when due, in
immediately available funds and in the Foreign Currency in which such Loan is
denominated, without set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices in New York City, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.



--------------------------------------------------------------------------------

(b) Pro Rata Application. Each Borrowing of Revolving Loans shall be made, each
payment on account of any commitment fee or participation fee in respect of the
Revolving Commitments hereunder shall be allocated by the Administrative Agent
and any reduction of the Revolving Commitments of the Lenders shall be allocated
by the Administrative Agent, in each case, pro rata according to the relevant
Revolving Credit Percentages of the Lenders. Each payment (including each
prepayment) on account of principal of and interest on any Loans shall be
allocated by the Administrative Agent pro rata according to the respective
outstanding principal amounts of such Loans then held by the Lenders. Further,
if at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) Sharing of Set offs. If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, unless the Lender from which such payment is
recovered is required to pay interest thereon, in which case each Lender
returning funds to such Lender shall pay its pro rata share of such interest,
and (ii) the provisions of this Section 2.18(c) shall not be construed to apply
to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this Section 2.18(c) shall apply). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Payments From Borrower Assumed Made. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the Issuing
Bank hereunder that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.



--------------------------------------------------------------------------------

(e) Application of Proceeds of Subsidiary Guaranty. All amounts received under
each Subsidiary Guaranty shall first be applied as payment of the accrued and
unpaid fees of the Administrative Agent hereunder and then to all other unpaid
or unreimbursed Lender Indebtedness (including reasonable attorneys’ fees and
expenses) owing to the Administrative Agent in its capacity as Administrative
Agent only and then any remaining amount of such proceeds shall be distributed:

(i) first, to the Lenders, pro rata in accordance with the respective unpaid
amounts of Lender Indebtedness (other than that relating to Hedging Agreements),
until all such Lender Indebtedness is paid in full; and

(ii) second, to Lenders, pro rata in accordance with the respective unpaid
amounts of Lender Indebtedness arising in connection with Hedging Agreements,
until all such Lender Indebtedness is paid in full.

Section 2.19 Illegality.

(a) Illegality. Notwithstanding any other provision of this Agreement to the
contrary, if (i) by reason of the adoption of any applicable Governmental Rule
or any change (after the Effective Date) in any applicable Governmental Rule or
in the interpretation or administration thereof by any Governmental Authority or
compliance by any Lender with any request or directive (whether or not having
the force of law) of any central bank or other Governmental Authority or
(ii) circumstances affecting the applicable interbank dollar market or the
position of a Lender therein shall at any time make it unlawful or impracticable
in the sole discretion of a Lender exercised in good faith for such lender or
its applicable lending office to (A) honor its obligation to make Fixed Rate
Loans either generally or for a particular Interest Period provided for
hereunder, or (B) maintain Fixed Rate Loans either generally or for a particular
Interest Period provided for hereunder, then such Lender shall promptly notify
the Borrower thereof through the Administrative Agent and such Lender’s
obligation to make or maintain Fixed Rate Loans having an affected Interest
Period hereunder shall be suspended until such time as such Lender may again
make and maintain Fixed Rate Loans having an affected Interest Period (in which
case the provisions of Section 2.19(b) hereof shall be applicable). Before
giving such notice pursuant to this Section 2.19(a), such Lender will designate
a different available lending office for the affected Fixed Rate Loans of such
Lender or take such other action as the Borrower may request if such designation
or action will avoid the need to suspend such Lender’s obligation to make Fixed
Rate Loans hereunder and will not, in the sole opinion of such Lender exercised
in good faith, be disadvantageous to such Lender (provided, that such Lender
shall have no obligation to so designate a lending office for Fixed Rate Loans
located in the United States of America).

(b) Affected Loans. If the obligation of any Lender to make or maintain any
Fixed Rate Loans shall be suspended pursuant to Section 2.19(a) hereof, all
Loans having an affected Interest Period which would otherwise be made by such
Lender as Fixed Rate Loans shall: (i) if such Loans are Eurodollar Loans, be
made instead as ABR Loans (and, if such Lender so requests by notice to the
Borrower with a copy to the Administrative Agent, each Eurodollar Loan having an
affected Interest Period of such Lender then outstanding shall be automatically
converted into an ABR Loan on the last day of the Interest Period for such
Eurodollar Loans unless earlier conversion is required by applicable law) and,
to the extent that Eurodollar Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such Loans
shall be applied instead to such ABR Loans and (ii) if such Loan is a Foreign
Currency Loan, such Foreign Currency Loan will not be made and, if such Lender
so requests by notice to the Borrower with a copy to the Administrative Agent,
each Foreign Currency Loan having an affected Interest Period of such Lender
then outstanding shall be repaid.



--------------------------------------------------------------------------------

Section 2.20 Mitigation Obligations; Replacement of Lenders.

(a) Mitigation Obligations. If any Lender requests compensation under Section
2.15, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.17, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or
Section 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.15, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) a Lender is a Defaulting Lender, or (iv) any Lender suspends
its obligation to maintain or fund Fixed Rate Loans under Section 2.19, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (A) the Borrower
shall have received the prior written consent of the Administrative Agent, the
Issuing Bank, the Lenders and the Swingline Lender, which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (C) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Suspension of Commitment Fees. Commitment fees shall cease to accrue on the
unfunded portion of the Revolving Commitment of such Defaulting Lender pursuant
to Section 2.13(a);

(b) Suspension of Voting. The Revolving Commitment and Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.02) and notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender;



--------------------------------------------------------------------------------

(c) Participation Exposure. If any Swingline Exposure or LC Exposure exists at
the time a Lender becomes a Defaulting Lender then:

(i) Reallocation. All or any part of such Swingline Exposure and LC Exposure
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Revolving Credit Percentages but only to the extent (A) the sum of
all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments and (B) the conditions set forth
in Section 4.02 are satisfied at such time;

(ii) Payment and Cash Collateralization. If the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.05(j) for so long as such LC Exposure is outstanding;

(iii) Suspension of Letter of Credit Fee. If Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to this Section
2.21(c), Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.12 with respect to such Defaulting Lender’s LC
Exposure during the period such Defaulting Lender’s LC Exposure is cash
collateralized;

(iv) Reallocation of Fees. If the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to this Section 2.21(c), then the fees payable to the
Lenders pursuant to Section 2.12 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Credit Percentages; and

(v) Issuing Bank Entitled to Fees. If any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 2.21(c), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12 with respect to
such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until
such LC Exposure is cash collateralized and/or reallocated;

(d) Suspension of Swingline Loans. So long as any Lender is a Defaulting Lender,
the Swingline Lender shall not be required to fund any Swingline Loan, the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 2.21(c), and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swingline Loan shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.21(c)(i) (and Defaulting Lenders shall not
participate therein); and

(e) Setoff against Defaulting Lender. Any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to Section 2.18(c) but excluding Section 2.20(b)) shall, in lieu
of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent: (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank, the Lenders or Swingline Lender hereunder, (iii) third, to the funding of
any Loan or the funding or cash collateralization



--------------------------------------------------------------------------------

of any participating interest in any Swingline Loan or Letter of Credit in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent,
(iv) fourth, if so determined by the Administrative Agent and the Borrower, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender under this Agreement, (v) fifth, pro rata, to the payment of
any amounts owing to the Borrowers or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by any Borrower or any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of LC Disbursements which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 4.02. are satisfied, such payment shall be
applied solely to prepay the Loans of, and reimbursement obligations owed to,
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or reimbursement obligations owed to, any Defaulting Lender.

In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Revolving Loans in accordance
with its Revolving Credit Percentage.

Section 2.22 Increase of Revolving Commitments. By written notice sent to the
Administrative Agent (which the Administrative Agent shall promptly distribute
to the Lenders), the Borrower may provide notice of an increase of the aggregate
amount of the Revolving Commitments.

(a) Limitation on Increases and Additions. Each such increase shall be subject
to the following limitations:

(i) each such increase must be in an aggregate amount equal to any integral
multiple of $5,000,000 and not less than $20,000,000;

(ii) the aggregate amount for all such increases shall not exceed $175,000,000
and after giving effect to any such increase, the Aggregate Revolving Commitment
must not exceed $600,000,000;

(iii) as of the effective date of any such increase, no Default shall exists;

(iv) the aggregate amount of the Revolving Commitments shall not have previously
been reduced more than once; and

(v) the total number of increases implemented under this Section 2.22 shall not
exceed four (4).

(b) New Lenders. No Lender is obligated to increase its Revolving Commitment
under the provisions of this Section. If one or more of the Lenders will not be
providing a portion of an increase or addition under this Section, then, with
notice to the Administrative Agent and the other Lenders, another one or more
financial institutions, each as reasonably approved by the Borrower and the
Administrative Agent (a “New Lender”), may commit to provide an amount equal to
the aggregate amount of the requested increase and/or addition that will not be
provided by the existing Lenders (the “Increase Amount”); provided, that the
Revolving Commitment of each New Lender shall be at least $10,000,000 and the
maximum number of New Lenders added to this Agreement under this Section shall
be ten (10).



--------------------------------------------------------------------------------

(c) Implementation of Increase. Each increase consummated under this
Section 2.22(c) shall be effective upon the delivery of an Increased Commitment
Supplement (herein so called) in the form attached hereto as Exhibit G executed
by the Borrower, the Administrative Agent and the Lenders willing to increase
their Revolving Commitments and/or provide the New Lenders (if any).

(d) Pro Rata Revolving Fundings. If all existing Lenders shall not have provided
their pro rata portion of a requested increase in the Revolving Commitments,
then after giving effect to the requested increase the outstanding Revolving
Loans may not be held pro rata in accordance with the new Revolving Commitments.
In order to remedy the foregoing, on the effective date of the applicable
Increased Commitment Supplement increasing the Revolving Commitments, the
Lenders shall make advances among themselves, such advances to be in amounts
sufficient so that after giving effect thereto, the Revolving Loans shall be
held by the Lenders pro rata according to their respective Revolving
Commitments. The advances made by a Lender under this Section 2.22(d) shall be
deemed to be a purchase of a corresponding amount of the Revolving Loans of one
or more of the Lenders who received the advances.

Section 2.23 European Economic and Monetary Union Provisions. The following
clauses of this Section 2.23 shall be effective at and from the commencement of
the third stage of EMU by the United Kingdom:

(a) Redenomination and Foreign Currencies. Each obligation under this Agreement
which has been denominated in English Pounds Sterling shall be redenominated
into the euro unit in accordance with EMU legislation; provided, that if and to
the extent that any EMU legislation provides that following the commencement of
the third stage of EMU by the United Kingdom an amount denominated either in the
Euro or in English Pounds Sterling and payable within the United Kingdom by
crediting an account of the creditor can be paid by the debtor either in the
euro unit or in English Pounds Sterling, each party to this Agreement shall be
entitled to pay or repay any such amount either in the euro unit or in English
Pounds Sterling. Any Foreign Currency Borrowing that would otherwise be
denominated in English Pounds Sterling shall be made in the euro unit and except
as provided in the forgoing sentence, any amount payable by the Administrative
Agent to the Lenders under this Agreement shall be paid in the euro unit.

(b) Payments by Agent Generally. With respect to the payment of any amount
denominated in the euro unit or in English Pounds Sterling, neither the
Administrative Agent nor any Lender shall be liable to the Borrower or any
Lender in any way whatsoever for any delay, or the consequences of any delay, in
the crediting to any account of any amount required by this Agreement to be paid
if such party shall have taken all relevant steps to achieve, on the date
required by this Agreement, the payment of such amount in immediately available,
freely transferable, cleared funds (in the euro unit or, as the case may be, in
English Pounds Sterling) to the account with the bank which shall have been
specified for such purpose. As used herein, “all relevant steps” means all such
steps as may be prescribed from time to time by the regulations or operating
procedures of such clearing or settlement system as the Administrative Agent may
from time to time determine for the purpose of clearing or settling payments of
the Euro.

(c) Basis of Accrual. If the basis of accrual of interest or fees expressed in
this Agreement with respect to English Pounds Sterling shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest or fees in respect of the Euro, such convention or practice
shall replace such expressed basis effective as of and from the commencement of
the third stage of EMU by the United Kingdom; provided, that if any Fixed Rate
English Pounds Sterling Borrowing is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.



--------------------------------------------------------------------------------

(d) Rounding and other Consequential Changes. Without prejudice and in addition
to any method of conversion or rounding prescribed by any EMU legislation and
without prejudice to the respective liabilities for indebtedness of the Borrower
to the Lenders and the Lenders to the Borrower under or pursuant to this
Agreement:

(i) each reference in this Agreement to a minimum amount (or an integral
multiple thereof) in English Pounds Sterling shall be replaced by a reference to
such reasonably comparable and convenient amount (or an integral multiple
thereof) in the euro unit as the Administrative Agent may from time to time
specify; and

(ii) except as expressly provided in this Section 2.23(d)(ii), each provision of
this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time specify to be necessary or
appropriate to reflect the introduction of or changeover to the Euro in the
United Kingdom.

ARTICLE III

Representations and Warranties

In order to induce the Administrative Agent, the Issuing Bank and the Lenders to
enter into this Agreement and to make Loans and issue Letters of Credit
hereunder, the Borrower represents and warrants to the Administrative Agent, the
Issuing Bank and the Lenders that:

Section 3.01 Organization; Powers. Each of the Borrower and the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

Section 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s and each Material Subsidiary’s (as applicable) corporate, partnership
or limited liability company powers (as applicable) and have been duly
authorized, as applicable, by all necessary corporate, partnership or limited
liability company powers (as applicable) and, if required, stockholder action.
This Agreement and the other Loan Documents have been duly executed and
delivered by the Borrower and each Material Subsidiary (to the extent a party
thereto) and constitute the legal, valid and binding obligations of the Borrower
and each Material Subsidiary (as applicable), enforceable in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of the Material Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of the Material
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of the Material Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of the Material Subsidiaries.



--------------------------------------------------------------------------------

Section 3.04 Financial Condition; No Material Adverse Change.

(a) Financial Condition. The Borrower has heretofore furnished to the Lenders
its consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the Fiscal Year ended December 31, 2010, audited by
Ernst & Young, LLP, independent public accountants and (ii) as of and for the
Fiscal Quarter and the portion of the Fiscal Year ended June 30, 2011, certified
by one of its Financial Officers. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and the Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) No Material Adverse Change. Since December 31, 2010, and except for the
Disclosed Matters, there has been no event or circumstance, either individually
or in the aggregate, that has had or could reasonably be expected to result in a
Material Adverse Effect.

Section 3.05 Properties.

(a) Title. Each of the Borrower and the Restricted Subsidiaries has good title
to, or valid leasehold interests in, all its Property material to its business,
which is not subject to any Lien except for (i) Permitted Encumbrances and
(ii) minor defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties for their
intended purposes.

(b) Intellectual Property. Each of the Borrower and the Restricted Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by the
Borrower and the Restricted Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.06 Litigation.

(a) Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of the Restricted
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.

(b) Change in Disclosed Matters. Since the Effective Date, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has had or could reasonably be expected to result in a Material
Adverse Effect.

Section 3.07 Compliance with Laws and Agreements. Each of the Borrower and the
Restricted Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Neither (a) a
Default nor (b) any other default by the Borrower or any of the Subsidiaries
under any agreement that could reasonably be expected to result in a Material
Adverse Effect, has occurred and is continuing.



--------------------------------------------------------------------------------

Section 3.08 Investment Company Status. Neither the Borrower nor any of the
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each of the Borrower and the Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (in each case determined based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) as of the date of the most recent financial statements reflecting such
amounts, does not exceed the fair market value of the assets of such Plan (as of
the date of determination of such benefit obligation amount) by an amount which,
if it constituted a direct liability of the Borrower, could reasonably be
expected to result in a Material Adverse Effect.

Section 3.11 Subsidiaries. Schedule 3.11 hereto accurately (a) reflects (i) the
jurisdiction of incorporation or organization of the Borrower and each of the
Subsidiaries, and (ii) each jurisdiction in which the Borrower and each of the
Subsidiaries is qualified to transact business as a foreign corporation, foreign
partnership or foreign limited liability company, and (b) specifies those
Subsidiaries that are Unrestricted Subsidiaries. The Borrower has no
Subsidiaries other than those listed on Schedule 3.11.

Section 3.12 Burdensome Obligations. Neither the Borrower nor any of the
Restricted Subsidiaries, nor any of their respective properties, is subject to
any law or any pending or threatened Change in Law or subject to any restriction
under its articles or certificate of incorporation, bylaws, regulations,
partnership agreement or comparable charter or other organizational documents or
under any agreement or instrument to which the Borrower or any of the Restricted
Subsidiaries, or any of their respective properties, may be subject or bound,
which is so unusual or burdensome as to be likely in the foreseeable future to
result in a Material Adverse Effect.

Section 3.13 Employee Matters. Except as set forth on Schedule 3.13, neither the
Borrower nor any of the Restricted Subsidiaries, nor any of their respective
employees, is subject to any collective bargaining agreement. There are no
strikes, slowdowns, work stoppages or controversies pending or, to the knowledge
of the Borrower, threatened against the Borrower or any of the Restricted
Subsidiaries, or their respective employees, which could reasonably be expected
to result in a Material Adverse Effect.

Section 3.14 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of the Restricted Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither the Information Memorandum, nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.



--------------------------------------------------------------------------------

Section 3.15 Margin Stock. None of the proceeds of the Loans will be used for
the purpose of, and neither the Borrower nor any Subsidiary is engaged in the
business of, extending credit for the purpose of (a) purchasing or carrying any
“margin stock” as defined in Regulation U of the Board (12 C.F.R. Part 221) or
(b) reducing or retiring any indebtedness which was originally incurred to
purchase or carry any margin stock, in either case in violation of Regulation U.
Neither the Borrower nor any Subsidiary is engaged principally in the business
of extending credit for the purpose of purchasing or carrying any margin stock.
Neither the Borrower nor any Subsidiary nor any Person acting on behalf of the
Borrower or any Subsidiary has taken or will take any action which would cause
any of the Loan Documents, including this Agreement and any Subsidiary Guaranty,
to violate Regulation U or any other regulation of the Board , or to violate any
similar provision of the Securities Exchange Act of 1934 or any rule or
regulation under any such provision thereof. Notwithstanding the foregoing,
proceeds of a Loan may be used to purchase margin stock in a Permitted
Acquisition and for repurchases of treasury stock (to the extent permitted by
the terms of Section 6.06), in each case if, after applying the proceeds of the
applicable Loan, such Loan can be made in compliance with Regulation U of the
Board.

Section 3.16 Primary Business. The primary business of the Borrower and the
Subsidiaries taken as a whole is that of the manufacturing of transportation,
construction, energy and industrial products, and the leasing of railroad cars
and related equipment.

Section 3.17 Environmental Matters.

(a) Compliance with Environmental Law. Except for the Disclosed Matters and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of the Restricted Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

(b) Hazardous Materials. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, all Hazardous
Materials or solid waste generated at any and all Property of the Borrower or
any Restricted Subsidiary have in the past been transported, treated and
disposed of only by carriers maintaining valid permits under any Environmental
Law, and only at treatment, storage and disposal facilities maintaining valid
permits under any Environmental Law, which carriers and facilities have been and
are operating in compliance with such permits.

(c) Release. The Borrower and each Restricted Subsidiary have taken all
reasonable steps necessary to determine and have determined that no Hazardous
Materials or solid waste has been disposed of or otherwise released and there
has been no threatened release of any Hazardous Materials on or to any Property
of the Borrower or any Restricted Subsidiary except in compliance with
Environmental Laws, and except for releases that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.18 Designated Senior Debt. The Lender Indebtedness arising under this
Agreement is “Designated Senior Debt” under the Subordinated Note Indenture and
the Administrative Agent is the “Representative” thereunder.

Section 3.19 Schedules to other Loan Documents. All information set forth in all
disclosure schedules to the other Loan Documents is true, correct and complete
in all material respects.



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

Section 4.01 Effective Date. The effectiveness of this Agreement to amend and
restate the Existing Credit Agreement and the obligations of the Lenders to make
Loans hereunder and any agreement of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

(a) This Agreement. The Administrative Agent (or its counsel) shall have
received from each party hereto (including each Material Subsidiary party to a
Subsidiary Guarantee) either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) Opinion. The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated as of
the date hereof) of Haynes & Boone, LLP, counsel for the Borrower and the
Material Subsidiaries, in form and substance satisfactory to the Administrative
Agent, and covering such matters relating to the Borrower, such Material
Subsidiaries, this Agreement, the other Loan Documents and/or the Transactions
as the Administrative Agent shall reasonably request.

(c) Corporate Authorizations. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrower and each Material Subsidiary, the authorization of the Transactions
and any other legal matters relating to the Borrower, the Material Subsidiaries,
this Agreement, the other Loan Documents and/or the Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.

(d) Closing Certificate. The Administrative Agent shall have received a
certificate, dated as of the date hereof and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

(e) Fees. The Administrative Agent, the Arranger and the Lenders shall have
received all fees and other amounts due and payable pursuant to the Fee Letter,
this Agreement or any other Loan Document on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder or under
any other Loan Document.

(f) Existing Credit Agreement. The Administrative Agent shall have received
evidence that all unpaid interest and fees accrued under the Existing Credit
Agreement through the Effective Date and all other fees, expenses and other
charges outstanding thereunder (including any amounts due under the Existing
Credit Agreement arising as a result of the termination of all interest periods
thereunder on the Effective Date) shall have been paid or shall be paid with the
proceeds of the initial Loans hereunder. All swingline loans which are
outstanding under the Effective Date under the Existing Credit Agreement and
that are denominated in a currency other than Dollars shall have been repaid or
will be repaid with the proceeds of the initial advance hereunder.

(g) Other Documentation. The Administrative Agent and its counsel shall have
received all information, approvals, documents or instruments as the
Administrative Agent or its counsel may reasonably request.



--------------------------------------------------------------------------------

All documents executed or submitted pursuant to this Section 4.01 by and on
behalf of the Borrower or any of the Material Subsidiaries shall be in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
The obligations of the Lenders to make Loans and any agreement of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 2:00 p.m., Dallas, Texas time, on October 31, 2011 (and, in the
event such conditions are not so satisfied or waived, the Revolving Commitments
shall terminate at such time). Upon satisfaction of each of the conditions set
forth in this Section 4.01, the Borrower and the Administrative Agent shall
execute the Certificate of Effectiveness. Upon the execution and delivery of the
Certificate of Effectiveness, the Existing Credit Agreement shall automatically
and completely be amended and restated on the terms set forth herein without
necessity of any other action on the party of any Lender, the Administrative
Agent or the Borrower. Until execution and delivery of the Certificate of
Effectiveness, the Existing Credit Agreement shall remain in full force and
effect in accordance with its terms. Each Lender hereby authorizes the
Administrative Agent to execute the Certificate of Effectiveness on its behalf
and acknowledges and agrees that the execution of the Certificate of
Effectiveness by the Administrative Agent shall be binding on each such Lender.

Section 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and any agreement of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the further
satisfaction of the following conditions:

(a) Representations and Warranties. The representations and warranties of each
Person set forth in the Loan Documents shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable.

(b) No Default. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

(c) Lending Limits. The funding of such Borrowing or the issuance, amendment,
renewal or extension of any Letter of Credit and all other Borrowings to be made
and/or Letter(s) of Credit to be issued, amended, renewed or extended (as
applicable) on the same day under this Agreement, shall not cause the Aggregate
Revolving Credit Exposure to be greater than the Aggregate Revolving Commitment
nor the Foreign Currency Exposure to exceed the Foreign Currency Sublimit.

(d) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request for any Borrowing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 4.02.

Section 4.03 Effective Date Advances and Adjustments. On the Effective Date, the
aggregate amount of the revolving commitments under the Existing Credit
Agreement is changed hereunder, new Lenders are being added hereto and not all
Lenders party to the Existing Credit Agreement are participating in the
Revolving Commitments based on their pro rata percentages established under the
Existing Credit Agreement. As a result, any revolving loans outstanding under
the Existing Credit Agreement which are continued hereunder will not be held pro
rata by the Lenders in accordance with their Revolving Credit Percentages
determined hereunder. To remedy the foregoing, on the Effective Date and upon
fulfillment of the conditions in Section 4.01, the Lenders shall make advances
among themselves (which may be through the Administrative Agent) so that after
giving effect thereto and to the



--------------------------------------------------------------------------------

extent necessary so that the Revolving Loans will be held by the Lenders, pro
rata in accordance with their respective Revolving Credit Percentages hereunder.
Any advances made on the Effective Date under this Section by each Lender whose
Revolving Credit Percentage is new or has increased under this Agreement (as
compared to its revolving credit percentage under the Existing Credit Agreement)
shall be deemed to be a purchase of a corresponding amount of the Revolving
Loans of the Lender or Lenders whose Revolving Credit Percentage has decreased
(as compared to its revolving credit percentage under the Existing Credit
Agreement). The advances made under this Section shall be ABR Borrowings made
under each Lender’s Revolving Commitment unless another Type of Borrowing is
selected by the Borrower to be applicable thereto.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or cash
collateralized and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Administrative Agent, the Issuing Bank and each
Lender that:

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) Annual Audit. within 90 days after the end of each Fiscal Year, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all reported
on by Ernst & Young, LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and the Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b) Quarterly Financial Statements. within 45 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such Fiscal Quarter and the then
elapsed portion of the Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;

(c) Compliance Certificate. concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower, substantially in the form of Exhibit D, (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.09(a), (b), and (c) and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;



--------------------------------------------------------------------------------

(d) Accountant’s Certificate. concurrently with any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);

(e) Public Reports. promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;

(f) Delivery of Additional Subsidiary Guarantees. concurrently with the delivery
of the certificate described in Section 5.01(c) above for each Fiscal Year of
Borrower; if requested by the Administrative Agent, within 45 days after the
delivery of the certificate described in Section 5.01(c) for a Fiscal Quarter;
and, if requested by the Administrative Agent at any time a Default exists,
within 45 days after the request: (i) a Subsidiary Guaranty duly executed by
each Material Subsidiary that has not previously executed and delivered to the
Administrative Agent a Subsidiary Guaranty and (ii) such resolutions, member or
partner consents, certificates, legal opinions and such other related documents
as the Administrative Agent may reasonably request with respect to each such
Material Subsidiary, all in form and substance satisfactory to the
Administrative Agent (and such Material Subsidiary shall become a subsidiary
guarantor hereunder upon delivery of the items described in clauses (i) and
(ii));

(g) Subordinated Note Indenture Notices. promptly after such delivery or
receipt, copies of any financial or other report or notice delivered to, or
received from, any holders of the Subordinated Notes, which report or notice has
not otherwise been delivered to the Lenders hereunder; and

(h) Additional Information. promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) Default. the occurrence of any Default;

(b) Material Litigation. the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Subsidiary that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

(c) ERISA Event. the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(d) Ratings. an announcement by Moody’s, S&P or other ratings agency of a change
in the ratings established or deemed to have been established for the Borrower
or any Indebtedness of the Borrower;



--------------------------------------------------------------------------------

(e) Environmental Issues. any and all enforcement, cleanup, removal or other
governmental or regulatory actions instituted, completed or threatened or other
environmental claims against the Borrower or any of the Restricted Subsidiaries
or any of their respective properties pursuant to any applicable Environmental
Laws which could reasonably be expected to result in a Material Adverse Effect;
or

(f) Material Events. any other event or circumstance that has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other Authorized Officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of the Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.03.

Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
the Restricted Subsidiaries to, pay its obligations, including Tax liabilities,
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, and the Borrower or such Restricted Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (b) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of the Restricted Subsidiaries to: (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by the Borrower and the Restricted Subsidiaries.

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of the Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of the Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent, or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

Section 5.07 Compliance with Laws. The Borrower will, and will cause each of the
Restricted Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.08 Use of Proceeds. The proceeds of the Loans will be used only for
general corporate purposes of the Borrower and the Subsidiaries, including to
pay fees and expenses related to the closing and consummation of the
Transactions. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.



--------------------------------------------------------------------------------

Section 5.09 Maintenance of Debt Ratings. The Borrower shall use commercially
reasonable efforts to ensure that the Borrower’s Indebtedness is rated by at
least two ratings agencies of nationally recognized standing.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or cash collateralized and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Administrative Agent, the Issuing Bank and each Lender that:

Section 6.01 Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof and, to the extent such
Indebtedness is subordinated to the Lender Indebtedness, any replacement
Indebtedness is subordinated to the Lender Indebtedness to the same extent as
the subordinated Indebtedness being replaced;

(c) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;

(d) Guarantees by the Borrower of Indebtedness of any Restricted Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary
(including pursuant to the Subsidiary Guaranties);

(e) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (not including rail cars), including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 120 days after such acquisition or
the completion of such construction or improvement and (ii) no Default has
occurred and is continuing at the time such Indebtedness is incurred or would
result from the incurrence thereof;

(f) Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (f) shall
not exceed a Dollar Amount equal to $25,000,000 at any time outstanding;

(g) Indebtedness of the Borrower or any Restricted Subsidiary as an account
party in respect of trade letters of credit;

(h) Indebtedness secured by Liens permitted by Section Section 6.02 (g);
provided that (i) no Default has occurred and is continuing at the time such
Indebtedness is incurred or would result from the incurrence thereof, and
(ii) the aggregate principal amount of Indebtedness of the Borrower permitted by
this clause shall not exceed a Dollar Amount equal to $15,000,000 at any time
outstanding;



--------------------------------------------------------------------------------

(i) Indebtedness existing in connection with Hedging Agreements, provided such
Hedging Agreements are in compliance with Section 6.05;

(j) Capital Lease Obligations (excluding those outstanding on the Effective
Date) of TILC and its Restricted Subsidiaries arising under leases of rail cars;
provided that the aggregate principal amount of Indebtedness permitted by this
clause shall not exceed a Dollar Amount equal to $75,000,000 at any time
outstanding;

(k) Indebtedness secured by rail cars and their related leases; provided that
(i) the aggregate outstanding principal amount of all Indebtedness secured by
rail cars and their related leases (including such Indebtedness outstanding on
the Effective Date but excluding the Capital Lease Obligations described in
clause (j)) shall not exceed a Dollar Amount equal to $125,000,000 at any time
outstanding and (ii) the Liens securing such Indebtedness shall be permitted by
Section 6.02; and

(l) in addition to Indebtedness permitted by the foregoing clauses of this
Section 6.01, unsecured Indebtedness of the Borrower and the Restricted
Subsidiaries, provided that: (i) the maturity of any such Indebtedness extends
past the Revolving Credit Termination Date, (ii) the aggregate principal amount
of Indebtedness incurred directly by Restricted Subsidiaries under this clause
(l) shall not exceed a Dollar Amount equal to $10,000,000 at any time
outstanding, (iii) no Default has occurred and is continuing at the time such
Indebtedness is incurred or would result from the incurrence thereof and
(iv) after giving pro forma effect to such Indebtedness, the Borrower shall be
in compliance with the financial covenant set out in Section 6.09, both (A) as
calculated for the Rolling Period then most recently ended as if the
Indebtedness had been incurred as of the first day of each such period (and to
the extent such Indebtedness bears interest at a floating rate, using the rate
in effect at the time of calculation for the entire period of calculation) and
(B) on a projected basis at the time of incurrence thereof through the Revolving
Credit Termination Date.

Section 6.02 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary, and (ii) such Lien shall secure only
those obligations which it secures on the date hereof, and extensions, removals
and replacements thereof that do not increase the outstanding principal amount
thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any fixed or capital
asset of any Person that becomes a Restricted Subsidiary after the date hereof
prior to the time such Person becomes a Restricted Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Restricted Subsidiary, as the case may be,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary, as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;



--------------------------------------------------------------------------------

(d) Liens on fixed or capital assets (not including rail cars) acquired,
constructed or improved by the Borrower or any Subsidiary; provided that
(i) such Liens secure Indebtedness permitted by clause (e) of Section 6.01,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 120 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such Liens do not apply to any other property or assets of the Borrower or
any Restricted Subsidiary;

(e) Liens on rail cars of TILC and its Restricted Subsidiaries securing the
Indebtedness permitted by clause (j) of Section 6.01; provided that such Liens
do not apply to any other property or assets of the Borrower or any Restricted
Subsidiary;

(f) Liens on rail cars, related leases and related collateral accounts; provided
that (i) such Liens secure Indebtedness permitted by clause (k) of Section 6.01;
(ii) the amount of the Indebtedness secured thereby at the time of the
incurrence thereof is not less than 60% of the fair market value of the assets
secured thereby; and (iii) such Liens do not apply to any other property or
assets of the Borrower or any Restricted Subsidiary; and

(g) other Liens securing Indebtedness permitted under clause (h) of
Section 6.01; provided that the aggregate book value of all assets encumbered by
all the Liens permitted under this clause (g) shall not exceed $15,000,000, with
the book value of an asset determined at the time of the granting of the Lien
therein.

Section 6.03 Fundamental Changes.

(a) Merger, Liquidation, etc. The Borrower will not, and will not permit any
Restricted Subsidiary to: (i) merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it or
(ii) liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing:
(A) any Subsidiary may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, (B) any Subsidiary may merge into any
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary and if one of the Subsidiaries is a Material Subsidiary,
the surviving entity will also be a Material Subsidiary, (C) Borrower or any
Restricted Subsidiary may merge into or consolidate with another Person in an
acquisition permitted by Section 6.04 as long as, if the Borrower is involved,
the Borrower is the surviving entity and if a Material Subsidiary is involved,
the Material Subsidiary is the surviving Person or the surviving Person shall
become a Material Subsidiary party to the Subsidiary Guaranty promptly after the
consummation of such transaction and (D) any Subsidiary that is not a Material
Subsidiary may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders.

(b) Nature of Business. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Borrower and the Restricted
Subsidiaries on the Effective Date (as described in Section 3.16) and businesses
reasonably related thereto.



--------------------------------------------------------------------------------

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any Equity, evidences of
Indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any Indebtedness or other obligation of, or make or
permit to exist any investment or any other interest in, any other Person (other
than securities exercisable or convertible into, or exchangeable for, the Equity
of the Borrower and each Subsidiary), or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:

(a) Permitted Investments;

(b) investments by the Borrower in Subsidiaries existing on the Effective Date
and investments by such Restricted Subsidiaries in their respective Subsidiaries
existing on the Effective Date;

(c) loans or advances made by the Borrower to any Restricted Subsidiary and made
by any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;

(d) Guarantees by the Borrower of Indebtedness and other obligations of any
Restricted Subsidiary and by any Subsidiary of Indebtedness and other
obligations of the Borrower or any other Subsidiary (including pursuant to the
Subsidiary Guaranties) and any other Guarantees permitted by Section 6.01;

(e) Permitted Acquisitions;

(f) Hedging Agreements permitted by Section 6.05; and

(g) in addition to investments permitted by the foregoing clauses of this
Section 6.04, any other investments (including any performance Guarantee of the
obligations of any Unrestricted Subsidiary but expressly excluding any
repurchase of the Equity of the Borrower) as long as at the time of and
immediately after giving effect to any such investment, (i) no Default has
occurred and is continuing or would result and (ii) the Leverage Ratio (as
calculated pursuant to clause (b) of the definition thereof), on a pro forma
basis, is less than 2.75 to 1.00; provided that in the event that the Leverage
Ratio (as so calculated) is equal to or greater than 2.75 to 1.00 at the time an
investment is made, then the aggregate amount measured at cost of the
investments made under this Section 6.04(g) during the entire term of this
Agreement (including the investment in question) may not exceed the greater of
(A) $50,000,000 or (B) 2.5% of the Borrower’s consolidated current assets as
determined in accordance with GAAP as reflected in the then-most recent
financial statements provided by the Borrower at the time an investment is made
pursuant to this Section 6.04(g).

Section 6.05 Hedging Agreements. The Borrower will not, and will not permit any
of the Restricted Subsidiaries to, enter into any Hedging Agreement, other than
Hedging Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Restricted Subsidiary is exposed in
the conduct of its business or the management of its liabilities.

Section 6.06 Restricted Payments ; Certain Payments of Subordinated Debt.

(a) Restricted Payments. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:



--------------------------------------------------------------------------------

(i) the Borrower may declare and pay dividends with respect to its Equity
payable solely in additional shares of its common Equity;

(ii) Restricted Subsidiaries may declare and pay dividends ratably with respect
to their Equity;

(iii) the Borrower may make Restricted Payments pursuant to and in accordance
with stock compensation plans or other benefit plans for management or employees
of the Borrower and the Restricted Subsidiaries, including pursuant to any
severance packages for management or employees of the Borrower and the
Restricted Subsidiaries;

(iv) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire its Equity with the proceeds received from the substantially
concurrent issuance of Equity of such Person;

(v) the Borrower may declare and pay dividends if, as of the date of the payment
of such dividends and after giving effect to the payment thereof and any
Indebtedness incurred in connection therewith, no Default has occurred and is
continuing or would result and:

(A) the Leverage Ratio (as calculated on a pro forma basis pursuant to
clause (b) of the definition thereof and as of the most recently ended Rolling
Period) is less than 2.75 to 1.00; or

(B) if the Leverage Ratio (as calculated on a pro forma basis pursuant to
clause (b) of the definition thereof and as of the most recently ended Rolling
Period) is equal to or greater than 2.75 to 1.00, then the aggregate amount of
dividends paid under the permissions of this clause (v) during the then current
Fiscal Year shall not exceed an amount equal to the greater of (1) $35,000,000,
or (2) 50% of the Borrower’s consolidated net income (determined in accordance
with GAAP) for such Fiscal Year,

(vi) In addition to the dividends permitted by clause (v) and the other
Restricted Payments permitted by this clause (a), the Borrower may make other
Restricted Payments if, as of the date of the payment of such Restricted Payment
and after giving effect to the payment thereof and any Indebtedness incurred in
connection therewith, no Default has occurred and is continuing or would result
and:

(A) the Leverage Ratio (as calculated on a pro forma basis pursuant to
clause (b) of the definition thereof and as of the most recently ended Rolling
Period) is less than 2.75 to 1.00; and

(B) if the Leverage Ratio (as calculated on a pro forma basis pursuant to
clause (b) of the definition thereof and as of the most recently ended Rolling
Period) is equal to or greater than 2.75 to 1.00, then the aggregate cash amount
of all Restricted Payments made under the permissions of this clause (vi) during
the then current Fiscal Year shall not exceed an amount equal $25,000,000.

(b) Subordinated Debt Payments. The Borrower will not make, directly or
indirectly, any cash principal payment of or in respect of any Subordinated
Notes (including any sinking fund or similar deposit and any payment on account
of the purchase, redemption, retirement, acquisition, cancellation or
termination of any of the Subordinated Notes) or any other Subordinated Note
Payment, except for Subordinated Note Payments if, as of the date of such
payment and after giving effect thereto,



--------------------------------------------------------------------------------

no Default has occurred and is continuing or would result and the Leverage Ratio
(as calculated on a pro forma basis pursuant to clause (b) of the definition
thereof and as of the most recently ended Rolling Period) is less than 2.75 to
1.00.

Section 6.07 Transactions with Affiliates. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Restricted Subsidiary
than could be obtained on an arm’s-length basis at fair market value from
unrelated third parties, (b) transactions between or among the Borrower and the
Restricted Subsidiaries not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.06 and (d) any transaction permitted by Section
6.04.

Section 6.08 Restrictive Agreements. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon: (a) the ability of the Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien in favor of the
Administrative Agent upon any of its property or assets, or (b) the ability of
any Restricted Subsidiary to pay dividends or other distributions with respect
to any its Equity or to make or repay loans or advances to the Borrower or any
other Restricted Subsidiary or to Guarantee the Lender Indebtedness; provided
that:

(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by this Agreement;

(ii) the foregoing shall not apply to restrictions and conditions existing on
the Effective Date and identified on Schedule 6.08 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition);

(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder;

(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness;

(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof, and

(vi) the foregoing shall not apply to restrictions or conditions imposed by any
agreement executed in connection with Indebtedness permitted under Section 6.01
as long as (A) the Borrower is rated BBB- or better by S&P and Baa3 or better by
Moody’s at the time such Indebtedness is incurred or (B) if the conditions in
sub clause (A) are not satisfied at the time Indebtedness is incurred, the
aggregate outstanding principal amount of Indebtedness that imposes restrictions
and conditions of the type described in clauses (a) and (b) above does not
exceed $500,000,000.

Section 6.09 Financial Covenants.

(a) Interest Coverage Ratio. The Borrower will not permit the Interest Coverage
Ratio as of the last day of any Fiscal Quarter to be less than 2.25 to 1.00.



--------------------------------------------------------------------------------

(b) Leverage Ratio. The Borrower will not permit the Leverage Ratio to be
greater than 3.75 to 1.00 at any time.

(c) Unrestricted Subsidiary Indebtedness Interest Coverage Ratio. The Borrower
will not permit the Unrestricted Subsidiary Indebtedness Coverage Ratio as of
the last day of any Fiscal Quarter to be less than 1.50 to 1.00.

(d) Senior Leverage Ratio. The Borrower will not permit the Senior Leverage
Ratio to be greater than 2.75 to 1.00 at any time.

Section 6.10 Fiscal Year. The Borrower will not change its Fiscal Year.

Section 6.11 Modifications to Debt Documents; Payment Restrictions. The Borrower
will not, and will not permit any of the Restricted Subsidiaries to,

(a) amend, modify, or waive any covenant contained in any of the Subordinated
Debt Documents if the effect of such amendment, modification, or waiver would be
to make the terms of any such Subordinated Debt Document materially more onerous
to the Borrower or any of the Restricted Subsidiaries; or

(b) amend, modify, or waive any provision of the Subordinated Debt Documents if
the effect of such amendment, modification or waiver (i) subjects the Borrower
or any of the Restricted Subsidiaries to any additional material obligation,
(ii) increases the principal of or rate of interest on any Subordinated Debt,
(iii) accelerates the date fixed for any payment of principal or interest on any
Subordinated Debt, or (iv) would change the percentage of holders of such
Subordinated Debt required for any such amendment, modification, or waiver from
the percentage required on the Effective Date.

Section 6.12 Asset Sales. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, sell, transfer, lease or otherwise dispose of any
asset except:

(a) sales of inventory, used or surplus equipment and Permitted Investments in
the ordinary course of business;

(b) sales of rail cars in the ordinary course of business up to $25,000,000 per
year (excluding the sale of rail cars by Restricted Subsidiaries to Unrestricted
Subsidiaries);

(c) sales of rail cars by Restricted Subsidiaries to Unrestricted Subsidiaries
for cash consideration, or to the extent not for cash consideration, as
otherwise permitted by Section 6.04;

(d) leases of inventory and, to the extent not constituting inventory, rail cars
and other equipment in the ordinary course of business;

(e) sales, transfers and dispositions to the Borrower or a Restricted
Subsidiary; and

(f) dispositions of other assets during the entire term of this Agreement with
an aggregate book value that does not exceed 5% of the Borrower’s consolidated
current assets (excluding the current assets of Unrestricted Subsidiaries);
provided that if the Borrower delivers a Reinvestment Notice prior to the
applicable disposition, the 5% of consolidated current asset limitation of this
clause shall not apply to the related asset disposition if the proceeds from
such distribution are actually reinvested during the related Reinvestment
Period.



--------------------------------------------------------------------------------

Section 6.13 Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Restricted Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for any such sale of any fixed or capital assets
that is made for cash consideration in an amount not less than the cost of such
fixed or capital asset in accordance with Section 6.12 and is consummated within
90 days after the Borrower or such Restricted Subsidiary acquires or completes
the construction of such fixed or capital asset.

Section 6.14 Trinity Marks Company. So long as Trinity Marks Company (“Trinity
Marks”) is designated as an Unrestricted Subsidiary, neither the Borrower nor
any of the Subsidiaries, including TILC, will permit Trinity Marks to (a) hold
any assets other than railcar identification marks, including any evidence of
ownership of such marks issued by the Association of American Railroads and all
rights with respect to such marks including the right to payment of railroad
mileage credits (the “Mark Assets”) and (b) conduct any business other than
owning the Mark Assets, acting for holders of the beneficial interests of the
Mark Assets and the other activities permitted by Part V of that certain Amended
and Restated Marks Company Trust Agreement between TILC and Wilmington Trust
Company dated as of May 17, 2001, as the same exists on the Effective Date,
without giving effect to any amendment or other modification thereof unless such
modification is approved by the Required Lender. The Borrower will not permit
TILC to hold less than 100% of the beneficial interest in all of the assets of
Trinity Marks other than those identified trust assets that are from time to
time allocated by Trinity Marks into one or more separate portfolios of trust
assets to be accounted for independently.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) Principal Payment. the Borrower shall fail to pay (including, but not
limited to, any failure to pay any mandatory prepayment required by Section
2.11(b)) any principal of any Loan or any reimbursement obligation in respect of
any LC Disbursement when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise;

(b) Other Payments. the Borrower or any Material Subsidiary shall fail to pay
any interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (a) of this Article VII) payable under this Agreement or
any other Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five days;

(c) Representations and Warranties. any representation or warranty made or
deemed made by or on behalf of the Borrower or any Material Subsidiary in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any other Loan Document, or any
amendment or modification hereof or thereof, or waiver hereunder or thereunder,
shall prove to have been incorrect in any material respect (or, in the case of
any representation or warranty already qualified by materially, in any respect)
when made or deemed made;

(d) Immediate Covenant Defaults. the Borrower shall fail to observe or perform
any covenant, condition or agreement contained in Sections 5.01, 5.02, 5.03
(with respect to the Borrower’s and the Material Subsidiaries’ existence), 5.08
or in Article VI;



--------------------------------------------------------------------------------

(e) Other Covenant Defaults. the Borrower or any Subsidiary (as applicable)
shall fail to observe or perform any covenant, condition or agreement contained
in this Agreement or any other Loan Document (other than those specified in
clause (a), (b) or (d) of this Article VII), and such failure shall continue
unremedied for a period of 30 days after the earlier to occur of either (i) an
Authorized Officer of the Borrower becoming aware of such default or (ii) notice
thereof having been given to the Borrower by the Administrative Agent (which
notice will be given at the request of any Lender);

(f) Cross Payment Default. the Borrower or any Restricted Subsidiary shall fail
to make any payment (whether of principal or interest and regardless of amount)
in respect of any Material Indebtedness, when and as the same shall become due
and payable;

(g) Cross Covenant Default. any event or condition occurs that results in any
Material Indebtedness of the Borrower or any Restricted Subsidiary becoming due
prior to its scheduled maturity or that enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
any such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) Cross Default to Unrestricted Subsidiary Material Indebtedness. either
(i) any Unrestricted Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable or (ii) any
event or condition occurs that results in any Material Indebtedness of any
Unrestricted Subsidiary becoming due prior to its scheduled maturity or enables
or permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity (not including any secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness) and as a result of the occurrence of either clause (i) or
(ii) of this clause (h), any claims are made against the Borrower or a
Restricted Subsidiary under any performance or other Guarantee relating thereto;

(i) Involuntary Proceedings. an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Borrower or any Material Subsidiary or its debts,
or of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(j) Voluntary Proceedings. the Borrower or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause(i) of this
Article VII, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;



--------------------------------------------------------------------------------

(k) Unable to Pay Debts. the Borrower or any Material Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

(l) Judgments. one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 shall be rendered against the Borrower or any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any such
Restricted Subsidiary to enforce any such judgment;

(m) ERISA. an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(n) Change of Control. a Change in Control shall occur; or

(o) Subsidiary Guaranty. any Subsidiary Guaranty shall for any reason cease to
be in full force and effect and valid, binding and enforceable in accordance
with its terms after its date of execution, or the Borrower or any of the
Material Subsidiaries shall so state in writing; or

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (i) or (j) of this Article VII,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VIII

Administrative Agent

Section 8.01 Appointment. Each of the Lenders and the Issuing Bank hereby
irrevocably appoint JPMorgan Chase Bank, N.A. as administrative agent hereunder
and under the other Loan Documents (and hereby continues the agency created
under the Existing Credit Agreement) and authorize the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

Section 8.02 Rights as a Lender. The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.



--------------------------------------------------------------------------------

Section 8.03 Limitation of Duties and Immunities. The Administrative Agent shall
not have any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
bank serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct; PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF
THE PARTIES HERETO THAT THE ADMINISTRATIVE AGENT BE INDEMNIFIED IN THE CASE OF
ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL. The Administrative Agent shall be deemed not to have knowledge of any
Default (other than knowledge of a Default of the types specified in clauses (a)
or (b) of Article VII) unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 8.04 Reliance on Third Parties. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 8.05 Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.



--------------------------------------------------------------------------------

Section 8.06 Successor Agent. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in Dallas, Texas, Houston, Texas or New York
City, or an Affiliate of any such bank. Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Section 8.07 Independent Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

Section 8.08 Other Agents. Certain Lenders may have been designated as
“documentation agent,” “syndication agent” or “co-agent,” hereunder in
recognition of the level of each of their Revolving Commitments. No such Lender
is an agent for the Lenders and no such Lender shall have any obligation
hereunder other than those existing in its capacity as a Lender. Without
limiting the foregoing, no such Lender shall have or be deemed to have any
fiduciary relationship with or duty to any Lender. The Borrower and each Lender
acknowledge that it has not relied, and will not rely, on any of the Lenders
named as “documentation agent,” “syndication agent” or “co-agent,” in deciding
to enter into this Agreement or in taking any action hereunder or under the Loan
Documents.

Section 8.09 Powers and Immunities of Issuing Bank and Swingline Lender. Neither
the Issuing Bank, the Swingline Lender nor any of their respective Related
Parties shall be liable for any action taken or omitted to be taken by any of
them hereunder or otherwise in connection with any Loan Document except for its
or their own gross negligence or willful misconduct. Without limiting the
generality of the preceding sentence, the Issuing Bank and the Swingline Lender:
(a) shall have no duties or responsibilities except those expressly set forth in
the Loan Documents, and shall not by reason of any Loan Document be a trustee or
fiduciary for any Lender or for the Administrative Agent, (b) shall not be
required to initiate any litigation or collection proceedings under any Loan
Document, (c) shall not be responsible to any Lender or the Administrative Agent
for any recitals, statements, representations, or warranties contained in any
Loan Document, or any certificate or other documentation referred to or provided
for in, or received by any of them under, any Loan Document, or for the value,
validity, effectiveness, enforceability, or sufficiency of any Loan Document or
any other documentation referred to or provided for therein or for any failure
by any Person to perform any of its obligations thereunder, (d) may consult with
legal counsel (including counsel for the Borrower), independent public
accountants, and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith



--------------------------------------------------------------------------------

by it in accordance with the advice of such counsel, accountants, or experts,
and (e) shall incur no liability under or in respect of any Loan Document by
acting upon any notice, consent, certificate, or other instrument or writing
believed by it to be genuine and signed or sent by the proper party or parties.
As to any matters not expressly provided for by any Loan Document, the Issuing
Bank and the Swingline Lender shall in all cases be fully protected in acting,
or in refraining from acting, hereunder in accordance with instructions signed
by the Required Lenders, and such instructions of the Required Lenders and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders and the Administrative Agent; provided, however, that neither the
Issuing Bank nor the Swingline Lender shall not be required to take any action
which exposes it to personal liability or which is contrary to any Loan Document
or applicable law.

Section 8.10 Lender Affiliates Rights. By accepting the benefits of the Loan
Documents, any Affiliate of a Lender that is owed any Lender Indebtedness is
bound by the terms of the Loan Documents. But notwithstanding the foregoing:
(a) neither the Administrative Agent, any Lender nor Borrower shall be obligated
to deliver any notice or communication required to be delivered to any Lender
under any Loan Documents to any Affiliate of any Lender; and (b) no Affiliate of
any Lender that is owed any Lender Indebtedness shall be included in the
determination of the Required Lenders or entitled to consent to, reject, or
participate in any manner in any amendment, waiver or other modification of any
Loan Document. The Administrative Agent shall not have any liabilities,
obligations or responsibilities of any kind whatsoever to any Affiliate of any
Lender who is owed any Lender Indebtedness. The Administrative Agent shall deal
solely and directly with the related Lender of any such Affiliate in connection
with all matters relating to the Loan Documents. The Lender Indebtedness owed to
such Affiliate shall be considered the Lender Indebtedness of its related Lender
for all purposes under the Loan Documents and such Lender shall be solely
responsible to the other parties hereto for all the obligations of such
Affiliate under any Loan Document.

Section 8.11 Authorized Release of Material Subsidiary. If (i) no Default exists
or would result; and (ii) the Administrative Agent shall have received a
certificate of a Financial Officer of the Borrower requesting the release of a
Material Subsidiary from its Subsidiary Guaranty, certifying that (A) no Default
exists or will result from the release of the Material Subsidiary; and (B) the
Administrative Agent is authorized to release such Material Subsidiary because
the Equity issued by such Material Subsidiary or the assets of such Material
Subsidiary have been sold in a transaction permitted by Section 6.12 (including
with the consent of the Required Lenders pursuant to Section 9.02(b)); then the
Administrative Agent is irrevocably authorized by the Lender, without any
consent or further agreement of any Lender or any Affiliate of a Lender to
release such Material Subsidiary from all obligations under the Loan Documents.
To the extent the Administrative Agent is required to execute any release
documents in accordance with the immediately preceding sentence, the
Administrative Agent shall do so promptly upon request of the Borrower without
the consent or further agreement of any Lender or any Affiliate of any Lender.

ARTICLE IX

Miscellaneous

Section 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to the Borrower, to it at Trinity Industries, Inc., 2525 Stemmons
Freeway, Dallas, Texas 75207, Attention: Gail M. Peck (Telecopy No.:
214-589-8824);



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, the Issuing Bank or the Swingline Lender, to
it at JPMorgan Chase Bank, N.A., 2200 Ross Avenue, 3rd Floor, Dallas, Texas,
Texas 75201, Attention: Brandon Watkins (Telecopy No.: 214-965-2044; Telephone
No: 214-965-2053), with a copy to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, Attn: Darren Cunningham, 10 South Dearborn Street, 7th Floor,
Chicago, IL 60603, Telephone: 312-385-7080; Telecopy: 888-292-9533;

(c) if related to a Foreign Currency Borrowing, also to J.P. Morgan Europe
Limited, 125 London Wall, Floor 9, Long EC2Y 5AJ, United Kingdom, Attention of
the Manager, London Loans & Agency; Telecopy: (44) 207 7772360; and

(d) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt if
sent during normal business hours or, if sent after normal business hours, on
the next Business Day. Notices and other communications to the Lenders hereunder
may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Section 9.02 Waivers; Amendments.

(a) No Waiver; Cumulative Rights. No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 9.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

(b) Amendments. Neither this Agreement nor any of the Loan Documents nor any
provision hereof or thereof may be waived, amended or modified except
(x) pursuant to an Increased Commitment Supplement executed in accordance with
the terms and conditions of Section 2.22 which only needs to be signed by the
Borrower, the Administrative Agent and the Lenders increasing or providing new
Revolving Commitments thereunder and (y) pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall: (i) increase the Revolving Commitment of
any Lender or the aggregate amount of any credit extension required to be made
by any Lender pursuant to its Commitment, in each case without the written
consent of such



--------------------------------------------------------------------------------

Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Revolving Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender directly affected thereby, (v) except as
permitted by Section 8.11, release any Material Subsidiary from its obligations
under any Subsidiary Guaranty, without the written consent of each Lender (other
than a Defaulting Lender), (vi) waive any of the conditions set forth in Section
4.01 to the making of the Loans without the consent of each Lender affected
thereby, or (vii) change any of the provisions of this Section 9.02(b) or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be.

(c) Hedging Agreements Separate. Notwithstanding anything to the contrary
contained herein, the parties hereto hereby agree that all Hedging Agreements in
effect from time to time between any Lender (or any of its Affiliates) and the
Borrower or any of the Subsidiaries are independent agreements governed by the
written provisions of such Hedging Agreements, which will remain in force and
effect, notwithstanding any repayment, prepayment, acceleration, reduction,
increase, or change in the terms of this Agreement or any other Loan Document
except as otherwise expressly provided in any such Hedging Agreement, and any
payoff statement from the Administrative Agent relating to the Lender
Indebtedness shall not apply to any such Hedging Agreement unless otherwise
expressly consented or agreed to by the applicable Lender (or its Affiliate) and
the Borrower.

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) Expenses. The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Arranger and their respective
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section 9.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

(b) Indemnity. THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK, THE ARRANGER AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED



--------------------------------------------------------------------------------

EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THE EXISTING
CREDIT AGREEMENT, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE PERFORMANCE BY
THE PARTIES TO THE LOAN DOCUMENTS OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED
HEREBY, (ii) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (iii) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, (iv) THE FAILURE TO PAY ANY LOAN OR LC DISBURSEMENT DENOMINATED IN
AN FOREIGN CURRENCY, OR ANY INTEREST THEREON, IN THE FOREIGN CURRENCY IN WHICH
SUCH LOAN WAS MADE OR APPLICABLE LETTER OF CREDIT ISSUED, OR (v) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE (IT BEING UNDERSTOOD THAT IT
IS THE INTENTION OF THE PARTIES HERETO THAT EACH OF THE INDEMNITEES BE
INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE),
REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR
PASSIVE, IMPUTED, JOINT OR TECHNICAL). NO INDEMNITEE SHALL BE LIABLE FOR ANY
DAMAGES ARISING FROM THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIAL
OBTAINED THROUGH THE INTERNET, INTRALINKS OR OTHER SIMILAR INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THE LOAN DOCUMENTS. FURTHERMORE, TO
INDUCE THE LENDERS AND THE ADMINISTRATIVE AGENT TO ENTER INTO THIS AGREEMENT,
THE BORROWER AND EACH OF ITS SUBSIDIARIES WAIVE ANY AND ALL CLAIMS, OFFSETS,
DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE
EFFECTIVE DATE AND RELATING TO THE EXISTING CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

(c) Lenders’ Agreement to Pay. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, the Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section 9.03, each
Lender severally agrees to pay to the Administrative Agent, the Issuing Bank or
the Swingline Lender, as the case may be, such Lender’s Revolving Credit
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

(d) Waiver of Damages. To the extent permitted by applicable law, the Borrower
and each Material Subsidiary shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, any other Loan Document, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.



--------------------------------------------------------------------------------

(e) Payment. All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor.

Section 9.04 Successors and Assigns.

(a) Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit, any Affiliate of a Lender who is owed any
of the Lender Indebtedness and any Indemnitee), except that the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit, any Affiliate of a Lender who is owed any of the Lender
Indebtedness and any Indemnitee) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Bank and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments. Any Lender may assign to one or more assignees (other than the
Borrower, any of the Subsidiaries or any of their affiliates) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Revolving Commitment and the Loans at the time owing to it) by executing,
and causing the assignee thereof to execute, an Assignment and Acceptance;
provided that (i) except in the case of an assignment to a Lender (other than a
Defaulting Lender) or a Lender Affiliate (other than a Defaulting Lender), each
of the Borrower and the Administrative Agent (and, in the case of an assignment
of all or a portion of a Revolving Commitment or any Lender’s obligations in
respect of its LC Exposure, the Issuing Bank) must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed), (ii) except in the case of an assignment to a Lender or a Lender
Affiliate or an assignment of the entire remaining amount of an assigning
Lender’s Revolving Commitment, the aggregate amount of the Revolving Commitments
assigned to an assignee, and the aggregate amount of the Revolving Commitments
retained by the assignor after giving effect to such assignment, shall not be
less than $5,000,000 (provided, that, if the Revolving Commitments have expired
or terminated, such limits shall apply to the amount of the Revolving Credit
Exposure assigned and retained), (iii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, (iv) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, except in the case of
an assignment to a Lender Affiliate, in which case no processing and recordation
fee shall be payable, and (v) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire; and
provided further that any consent of the Borrower otherwise required under this
paragraph shall not be required if an Event of Default has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section 9.04, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and to
the other Loan Documents and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement and the other Loan Documents, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of



--------------------------------------------------------------------------------

Sections 2.15, 2.16, 2.17, 2.19 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section 9.04.

(c) Maintenance of the Register. The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Houston, Texas, Chicago, Illinois or Dallas, Texas a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement and
the other Loan Documents, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Acceptance by Administrative Agent. Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section 9.04 and any written consent to such assignment
required by paragraph (b) of this Section 9.04, the Administrative Agent shall
accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e) Participations. Any Lender may, without the consent of or notice to the
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (other than the
Borrower, any of the Subsidiaries, or any of their affiliates or any Defaulting
Lender) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (f) of this Section 9.04, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(f) Participant’s Rights. A Participant shall not be entitled to receive any
greater payment under Section 2.15 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it



--------------------------------------------------------------------------------

were a Lender shall not be entitled to the benefits of Section 2.17 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.17(e) as though it were a Lender.

(g) Pledge. Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower and the Material Subsidiaries in the Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank, the Arranger or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Revolving Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17,
2.19 and 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

Section 9.06 Counterparts; Integration; Effectiveness; Amendment and
Restatement. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SEPARATE LETTER
AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE ADMINISTRATIVE AGENT EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY AND ALL PREVIOUS COMMITMENTS, AGREEMENTS (INCLUDING THE
EXISTING CREDIT AGREEMENT), REPRESENTATIONS AND UNDERSTANDINGS, WHETHER ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES HERETO. Except as provided in Article IV, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic communication shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement amends and restates in its
entirety the Existing Credit Agreement. The execution of this Agreement and the
other Loan Documents executed in connection herewith does not extinguish the
Lender Indebtedness outstanding in connection with the Existing Credit Agreement
nor does it constitute a novation with respect to such Indebtedness. The
Borrower, the Administrative Agent and the Lenders ratify and confirm each of
the Loan Documents entered into prior to the Effective Date (but excluding the
Existing Credit Agreement) and agree that such



--------------------------------------------------------------------------------

Loan Documents continue to be legal, valid, binding and enforceable in
accordance with their respective terms. However, for all matters arising prior
to the Effective Date (including, the accrual and payment of interest and fees,
and matters relating to indemnification and compliance with financial
covenants), the terms of the Existing Credit Agreement (as unmodifed by this
Agreement) shall control and are hereby ratified and confirmed. Borrower
represents and warrants that as of the Closing Date there are no claims or
offsets against or rights of recoupment with respect to or defenses or
counterclaims to its obligations under the Existing Credit Agreement or any of
the other Loan Documents.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement and the other Loan Documents shall be
construed in accordance with and governed by the law of the State of Texas.

(b) Jurisdiction. The Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Courts of
the State of Texas and of the United States District Court for the Northern
District of Texas, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Texas State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c) Venue. The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 9.09. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.



--------------------------------------------------------------------------------

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9.10.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 9.12, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 9.12 or (ii) becomes available to the Administrative
Agent, the Issuing Bank or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section 9.12, “Information”
means all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 9.13 Interest Rate Limitation. It is the intention of the parties hereto
to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of the Borrower
or any Material Subsidiary to a Lender, the Issuing Bank or any Agent under this
Agreement or any other Loan Document shall be subject to the limitation that
payments of interest shall not be required to the extent that receipt thereof
would be contrary to provisions of law applicable to such Lender, the Issuing
Bank or such Agent limiting rates of interest which may be charged or collected
by such Lender, the Issuing Bank or such Agent. Accordingly, if the transactions
contemplated hereby or



--------------------------------------------------------------------------------

thereby would be illegal, unenforceable, usurious or criminal under laws
applicable to a Lender, the Issuing Bank or the Administrative Agent (including
the laws of any jurisdiction whose laws may be mandatorily applicable to such
Lender or the Administrative Agent notwithstanding anything to the contrary in
this Agreement or any other Loan Document) then, in that event, notwithstanding
anything to the contrary in this Agreement or any other Loan Document, it is
agreed as follows:

(a) the provisions of this Section 9.13 shall govern and control;

(b) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received
under this Agreement, or under any of the other aforesaid agreements or
otherwise in connection with this Agreement or any other Loan Document by such
Lender, the Issuing Bank or the Administrative Agent shall under no
circumstances exceed the maximum amount of interest allowed by applicable law
(such maximum lawful interest rate if any, with respect to such Lender, the
Issuing Bank and the Administrative Agent herein called the “Highest Lawful
Rate”), and any excess shall be canceled automatically and if theretofore paid
shall be credited to the Borrower by such Lender, the Issuing Bank or the
Administrative Agent (or, if such consideration shall have been paid in full,
such excess refunded to the Borrower);

(c) all sums paid, or agreed to be paid, to such Lender, the Issuing Bank or the
Administrative Agent for the use, forbearance and detention of the indebtedness
of the Borrower to such Lender, the Issuing Bank or the Administrative Agent
hereunder or under any Loan Document shall, to the extent permitted by laws
applicable to such Lender, the Issuing Bank or the Administrative Agent, as the
case may be, be amortized, prorated, allocated and spread throughout the full
term of such indebtedness until payment in full so that the actual rate of
interest is uniform throughout the full term thereof;

(d) if at any time the interest provided pursuant to this Section 9.13 or any
other clause of this Agreement or any other Loan Document, together with any
other fees or compensation payable pursuant to this Agreement or any other Loan
Document and deemed interest under laws applicable to such Lender, the Issuing
Bank or the Administrative Agent, exceeds that amount which would have accrued
at the Highest Lawful Rate, the amount of interest and any such fees or
compensation to accrue to such Lender, the Issuing Bank or such Agent pursuant
to this Agreement or such other Loan Document shall be limited, notwithstanding
anything to the contrary in this Agreement or any other Loan Document, to that
amount which would have accrued at the Highest Lawful Rate, but any subsequent
reductions, as applicable, shall not reduce the interest to accrue to such
Lender, the Issuing Bank or such Agent pursuant to this Agreement or such other
Loan Document below the Highest Lawful Rate until the total amount of interest
accrued pursuant to this Agreement or such other Loan Document, as the case may
be, and such fees or compensation deemed to be interest equals the amount of
interest which would have accrued to such Lender, the Issuing Bank or such Agent
if a varying rate per annum equal to the interest provided pursuant to any other
relevant Section hereof (other than this Section 9.13) or thereof as applicable,
had at all times been in effect, plus the amount of fees which would have been
received but for the effect of this Section 9.13;

(e) with the intent that the rate of interest herein shall at all times be
lawful, if the receipt of any funds owing hereunder or under any other agreement
related hereto (including any of the other Loan Documents) by such Lender, the
Issuing Bank or the Administrative Agent would cause such Lender, the Issuing
Bank or the Administrative Agent to charge the Borrower a criminal rate of
interest, the Lenders, the Issuing Bank and the Administrative Agent agree that
they will not require the payment or receipt thereof or a portion thereof which
would cause a criminal rate of interest to be charged by such



--------------------------------------------------------------------------------

Lender, the Issuing Bank or the Administrative Agent, as applicable, and if
received such affected Lender, the Issuing Bank or the Administrative Agent will
return such funds to the Borrower so that the rate of interest paid by the
Borrower shall not exceed a criminal rate of interest from the date this
Agreement was entered into; and

(f) For purposes of determining the Highest Lawful Rate under Texas law, the
applicable rate ceiling shall be the indicted rate ceiling described in, and
computed in accordance with Section 303.003 of the Texas Finance Code.

Section 9.14 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

Section 9.15 Judgment Currency. This is a loan transaction in which the
specification of a Foreign Currency or Dollars is of the essence, and the
stipulated currency shall in each instance be the currency of account and
payment in all instances. A payment obligation in one currency hereunder (the
“Original Currency”) shall not be discharged by an amount paid in another
currency (the “Other Currency”), whether pursuant to any judgment expressed in
or converted into any Other Currency or in another place except to the extent
that such tender or recovery results in the effective receipt by a party hereto
of the full amount of the Original Currency payable to such party. If for the
purpose of obtaining judgment in any court it is necessary to convert a sum due
hereunder in the Original Currency into the Other Currency, the rate of exchange
that shall apply shall be the applicable Spot Rate. The obligation of the
Borrower and the Subsidiaries in respect of any such sum due from it to the
Administrative Agent, any Issuing Bank or any Lender under any Loan Document (in
this Section 9.15 called an “Entitled Person”) shall, notwithstanding the rate
of exchange actually applied in rendering such judgment, be discharged only to
the extent that on the Business Day following receipt by such Entitled Person of
any sum adjudged to be due hereunder in the Other Currency such Entitled Person
may in accordance with normal banking procedures purchase the Original Currency
with the amount of the judgment currency so adjudged to be due; and the
Borrower, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Original Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Original Currency hereunder
exceeds the amount of the Other Currency so purchased.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TRINITY INDUSTRIES, INC. By:   /s/    Gail M. Peck   Gail M. Peck, Treasurer



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as a Lender, the Issuing Bank, the Swingline Lender and as Administrative Agent

By:       /s/    Brandon K. Watkins Name: Brandon K. Watkins Title:   Vice
President



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender By:   /s/    Allison W. Connally Name:  
Allison W. Connally Title:   Senior Vice President



--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND plc,

as a Lender

By:   /s/    L. Peter Yetman Name:   L. Peter Yetman Title:   Director



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (successor in interest by merger to
Wachovia Bank, N.A.), as a Lender By:     /s/    Dana Cagle Name: Dana Cagle
Title:   Director



--------------------------------------------------------------------------------

 

LLOYDS TSB Bank, PLC, as a Lender By:   /s/    Christian Hammerbeck Name:  
Christian Hammerbeck Title:   Vice President Corporate Banking USA H057

 

By:   /s/    Deborah Carlson Name:   Deborah Carlson Title:   Director Corporate
Banking USA C103



--------------------------------------------------------------------------------

 

CREDIT SUISSE AG (formerly known as Credit Suisse First Boston), CAYMAN ISLANDS
BRANCH, as a Lender By:   /s/    Karl Studer Name:   Karl Studer Title:  
Director

 

By:   /s/    Claudia Siffert Name:   Claudia Siffert Title:   Assistant Vice
President



--------------------------------------------------------------------------------

 

AMEGY BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/    Daniel L. Cox Name:   Daniel L. Cox Title:   Senior Vice President



--------------------------------------------------------------------------------

 

BOKF, N.A. dba Bank of Texas (successor in interest to Bank of Texas, N.A.), as
a Lender By:   /s/    Alan Morris Name:   Alan Morris Title:   Vice President



--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:   /s/    Allen K. King Name:   Allen K. King Title:   Senior Vice President



--------------------------------------------------------------------------------

 

FIFTH THIRD BANK, as a Lender By:   /s/    Julia Harman Name:   Julia Harman
Title:   Vice President



--------------------------------------------------------------------------------

Material Subsidiary Consent

Each of the undersigned Material Subsidiaries: (i) consent and agree to this
Agreement; (ii) agree that the Loan Documents to which it is a party shall
remain in full force and effect and shall continue to be the legal, valid and
binding obligation of such Material Subsidiary enforceable against it in
accordance with their respective terms except as (a) the enforceability thereof
may be limited by bankruptcy, insolvency or similar laws affecting creditor’s
rights generally and (b) the availability of equitable remedies may be limited
by equitable principles of general application; (iii) agree that any reference
to the Credit Agreement in the Subsidiary Guaranty to which it is a party shall
mean a reference to this Agreement; and (iv) the obligations, indebtedness and
liabilities of the Borrower arising under this Agreement and all other Lender
Indebtedness are “Obligations” as defined in the Subsidiary Guaranty to which it
is a party.

 

     TRANSIT MIX CONCRETE & MATERIALS COMPANY      TRINITY INDUSTRIES LEASING
COMPANY      TRINITY MARINE PRODUCTS, INC.      TRINITY RAIL GROUP, LLC     
TRINITY TANK CAR, INC.      TRINITY PARTS AND COMPONENTS, LLC          (formerly
Trinity Rail Components & Repair, Inc.)      TRINITY NORTH AMERICAN FREIGHT CAR,
INC.          (formerly Thrall Trinity Freight Car, Inc.)      TRINITY
STRUCTURAL TOWERS, INC      TRINITY HIGHWAY PRODUCTS, LLC

 

By:     /s/    Gail M. Peck   Gail M. Peck, Treasurer of each Material
Subsidiary



--------------------------------------------------------------------------------

Index of Schedules and Exhibits

 

SCHEDULES:             SCHEDULE 1.01    —        Existing Letters of Credit
SCHEDULE 1.01(a)    —        Existing Subsidiary Guaranties SCHEDULE 1.02    —  
     Calculation of MLA Cost SCHEDULE 2.01    —        Revolving Commitments
SCHEDULE 3.06    —        Disclosed Matters SCHEDULE 3.11    —       
Subsidiaries SCHEDULE 3.13    —        Employee Matters SCHEDULE 6.01    —  
     Existing Indebtedness SCHEDULE 6.02    —        Existing Liens SCHEDULE
6.08    —        Existing Restrictions EXHIBITS:         EXHIBIT A    —       
Form of Assignment and Acceptance EXHIBIT B    —        Form of Borrowing
Request EXHIBIT C    —        Form of Interest Election Request EXHIBIT D    —  
     Form of Compliance Certificate EXHIBIT E    —        Form of Revolving
Credit Note EXHIBIT F    —        Form of Certificate of Effectiveness EXHIBIT G
   —        Form of Increased Commitment Supplement EXHIBIT H    —        Form
of Subsidiary Guaranty



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Third Amended and Restated Credit Agreement dated as of
October 20, 2011 (as amended and in effect on the date hereof, the “Credit
Agreement”), among Trinity Industries, Inc., the Lenders named therein, JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders. Terms defined in the
Credit Agreement are used herein with the same meanings.

The Assignor named herein hereby sells and assigns, without recourse, to the
Assignee named herein, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
herein, the interests set forth herein (the “Assigned Interest”), in the
Assignor’s rights and obligations under the Credit Agreement and the other Loan
Documents, including the interests set forth herein, in the Commitments of the
Assignor on the Assignment Date and Loans owing to the Assignor which are
outstanding on the Assignment Date, together with the participations in Letters
of Credit, LC Disbursements and Swingline Loans held by the Assignor on the
Assignment Date, but excluding accrued interest and fees to and excluding the
Assignment Date. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement and the other Loan Documents. From and after the Assignment
Date (i) the Assignee shall be a party to and be bound by the provisions of the
Credit Agreement and the other Loan Documents and, to the extent of the Assigned
Interest, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent of the Assigned Interest, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 9.04(b) of the Credit Agreement (to the extent
required by such Section 9.04(b)).

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of Texas.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment



--------------------------------------------------------------------------------

(“Assignment Date”):

 

Facility

  

Principal Amount

Assigned

  

Percentage Assigned of

Commitment

(set forth, to at least 9

decimals, as a percentage of

the Facility and the aggregate

Commitments of all Lenders

thereunder)

   $    %         

 

  

 

The terms set forth above and herein are hereby agreed to:

 

[Name of Assignor], as Assignor By:         Name:  

 

  Title:  

 

 

[Name of Assignee], as Assignee By:         Name:  

 

  Title:  

 

The undersigned hereby consent to the within assignment:1

 

Trinity Industries, Inc. By:         Name:  

 

  Title:  

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent, Issuing Bank and Swingline Lender

 

By:         Name:  

 

  Title:  

 

 

1 

Consents to be included to the extent required by Section 9.04 of the Credit
Agreement



--------------------------------------------------------------------------------

EXHIBIT B

BORROWING REQUEST

_______________, 20__

JPMorgan Chase Bank, N.A.

as Administrative Agent

2200 Ross Avenue, 3rd Floor

    Dallas, Texas, Texas 75201

Attention: Brandon Watkins(Telecopy No.: 214-965-2044)

        with a copy to Loan and Agency Services Group

        10 South Dearborn Street, 19th Floor

        Chicago, IL 60603

        Telecopy: [                    ]

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of October 20, 2011 (together with all amendments, if any, from time to
time made thereto, the “Credit Agreement”), among Trinity Industries, Inc., a
Delaware corporation (the “Borrower”), the Lenders party thereto, and JPMorgan
Chase Bank, N.A., as the Administrative Agent (the “Administrative Agent”).
Terms defined in the Credit Agreement are used herein with the same meanings.
This notice constitutes a Borrowing Request and the Borrower hereby requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Borrowing requested
hereby:

 

(A)   

Principal amount of Borrowing:2

     (B)   

Interest rate basis:3

     (C)   

Effective date (which is a Business Day):

     (D)   

Date of the end of Interest Period (which is a Business Day):

     (E)   

Interest Period:4

   (F)   

Foreign Currency:

     (G)   

Date of the Borrowing:

    

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c)of Section 4.02 of the Credit Agreement are
satisfied.

The Borrower has caused this Borrowing Request to be executed and delivered by
its Authorized Officer as of the date first written above .

 

TRINITY INDUSTRIES, INC. By:     Name:     Title:    

 

 

2 Not less than $5,000,000 and an integral multiple of $1,000,000 (or aggregate
unused balance of the Revolving Commitments in the case of an ABR Borrowing).

3 Fixed Rate Borrowing or ABR Borrowing.

4 If applicable, selected period must comply with the definition of “Interest
Period” and end not later than the Revolving Commitment Termination Date.



--------------------------------------------------------------------------------

EXHIBIT C

INTEREST ELECTION REQUEST

_____________, 20__

JPMorgan Chase Bank, N.A.

as Administrative Agent

2200 Ross Avenue, 3rd Floor

    Dallas, Texas, Texas 75201

Attention: Brandon Watkins(Telecopy No.: 214-965-2044)

        with a copy to Loan and Agency Services Group

        10 South Dearborn Street, 19th Floor

        Chicago, IL 60603

        Telecopy: [                    ]

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of October 20, 2011 (together with all amendments, if any, from time to
time made thereto, the “Credit Agreement”), among Trinity Industries, Inc., a
Delaware corporation (the “Borrower”), the Lenders party thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”). Terms
defined in the Credit Agreement are used herein with the same meanings. This
notice constitutes an Interest Election Request and the Borrower hereby requests
the conversion or continuation of a Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
the Borrowing to be converted or continued as requested hereby:

 

(A)   

Borrowing to which this request applies:1

   (B)   

Principal amount of Borrowing to be converted/continued:2

   (C)   

Effective date of election (which is a Business Day):

   (D)   

Interest rate basis of resulting Borrowing:3

   (E)   

Interest Period of resulting Borrowing:4

  

The Borrower has caused this Interest Election Request to be executed and
delivered by its Authorized Officer as of the date first written above .

 

TRINITY INDUSTRIES, INC. By:     Name:     Title:    

 

 

1 Specify existing Type and last day of current Interest Period.

2 Not less than $5,000,000 or an integral multiple of $1,000,000.

3 Fixed Rate Borrowing or ABR Borrowing.

4 Which must comply with the definition of “Interest Period” and end not later
than the Revolving Commitment Termination Date.



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

_____________, 20___

JPMorgan Chase Bank, N.A.

as Administrative Agent

2200 Ross Avenue, 3rd Floor

    Dallas, Texas, Texas 75201

Attention: Brandon Watkins(Telecopy No.: 214-965-2044)

        with a copy to Loan and Agency Services Group

        10 South Dearborn Street, 19th Floor

        Chicago, IL 60603

        Telecopy: [                    ]

Ladies and Gentlemen:

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of October 20, 2011 (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”), by and among
Trinity Industries, Inc., a Delaware corporation (“Borrower”), the Lenders named
therein and JPMorgan Chase Bank, N.A., as Administrative Agent to the Lenders
(“Administrative Agent). Capitalized terms used herein without definition and
which are defined in the Credit Agreement shall have the respective meanings
assigned to such terms in the Credit Agreement.

Pursuant to Section 5.01(c) of the Credit Agreement, the undersigned Financial
Officer of Borrower hereby certifies to Administrative Agent as follows: (a) the
information furnished in the calculations attached hereto was true and correct
as of the last day of the Fiscal [Year] [Quarter] ended _______________; (b) as
of the date of this Compliance Certificate, there exists no Default; and (c) the
financial statements delivered herewith were prepared in accordance with GAAP.

IN WITNESS WHEREOF, the undersigned officer has executed this Compliance
Certificate as of the date first written above.

 

TRINITY INDUSTRIES, INC. By:     Name:     Title:    



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE WORKSHEET

 

1.   

 

Minimum Interest Coverage Ratio — SECTION 6.09(a)

     (a)       consolidated net (including the amount of net income attributable
to the Unrestricted Subsidiaries to the extent that the Borrower has actually
received the amount thereof from dividends and other distributions made by the
Unrestricted Subsidiaries to the Borrower) income of Borrower and the Restricted
Subsidiaries    $                                    (b)       to the extent
deducted in the calculation of consolidated net income, Interest Expense    $
                                  (c)       to the extent deducted in the
calculation of consolidated net income, depreciation and amortization    $
                                  (d)       to the extent deducted in the
calculation of consolidated net income, income and franchise tax expenses    $
                                  (e)       to the extent deducted in the
calculation of consolidated net income, one-time cash charges not to exceed an
amount agreed to by the Lenders    $                                   (f)      
to the extent deducted in the calculation of consolidated net income, non-cash
expenses associated with the issuance of employee stock options    $
                                  (g)       to the extent deducted in the
calculation of consolidated net income, cash payments that relate to prior
period non-cash expenses previously added back pursuant to clause (f) above.   
$                                   (h)       to the extent included in the
calculation of consolidated net income, non-recurring, non-cash gains or losses
and/or extraordinary gains or losses, including gains or losses on the
disposition of assets (other than in connection with the sale of assets from the
lease fleet in the ordinary course of business)    $
                                  (i)       EBITDA (the sum of items (a), (b),
(c), (d), (e) and (f) above, minus the sum of items (g) and (h) above)    $
                                  (j)       Capital Expenditures (not including
TILC Capital Expenditures)    $                             



--------------------------------------------------------------------------------

 

     (k)       cash interest payments (excluding such payments made with respect
to the Indebtedness of the Unrestricted Subsidiaries)   
$                                   (l)       Interest Coverage Ratio (item (i)
above less item (j) above divided by item (k) above)    _________ to 1.00     
(m)       Minimum Interest Coverage Ratio (from § 6.09(a))    2.25 to 1.00 2.   
  Maximum Leverage Ratio — Section 6.09(b)      (a)       Indebtedness (other
than the Indebtedness of Unrestricted Subsidiaries)   
$                                   (b)       Unrestricted Available Cash (if
not Revolving Loans or Swingline Loans are outstanding)   
$                                   (c)       LC Exposure   
$                                   (d)       Total Debt (item (a) above minus
items (b) and (c) above)    $                                   (e)       EBITDA
(from item 1(i) above)    $                                   (f)       Leverage
Ratio (item (d) above divided by item (e) above)    __________ to 1.00      (g)
      Maximum Leverage Ratio (from Section 6.09(b))    3.75 to 1.00 4.     
Minimum Unrestricted Subsidiary Indebtedness Interest Coverage Ratio — Section
6.09(c)      (a)       EBITDA of Unrestricted Subsidiaries   
$                                   (b)       The sum of (i) cash interest
payments made with respect to the Indebtedness of the Unrestricted Subsidiaries
minus (ii) cash interest payments received by the Borrower or any Restricted
Subsidiaries with respect to the indebtedness outstanding under that certain
Indenture between TRIP Rail Holdings LLC and Wilmington Trust Company relating
to the notes issued thereunder in an aggregate amount of $175,000,000.   
$                                   (c)       Unrestricted Subsidiary
Indebtedness Interest Coverage Ratio (item (a) above divided by item (b) above)
   __________ to 1.00      (d)       Minimum Unrestricted Subsidiary
Indebtedness Interest Coverage Ratio (from § 6.09(c)    1.50 to 1.00



--------------------------------------------------------------------------------

4.   

Senior Leverage Ratio— Section 6.09(d)

  

   (a)   

Indebtedness (other than the Indebtedness of Unrestricted Subsidiaries)

     $                                     (b)   

Unrestricted Available Cash (if not Revolving Loans or Swingline Loans are
outstanding)

     $                                    (c)   

LC Exposure

     $                                    (d)   

Subordinated Debt

     $                                    (e)   

Total Senior Debt (item (a) above minus items (b), (c) and (d) above)

     $                                    (f)   

EBITDA (from item 1(i) above)

     $                                    (g)   

Senior Leverage Ratio (item (d) above divided by item (e) above)

     ________ to 1.00       (h)   

Maximum Senior Leverage Ratio (from Section 6.09(b))

     2.75 to 1.00   



--------------------------------------------------------------------------------

EXHIBIT E

REVOLVING CREDIT NOTE

 

$                                                                            ,
20        

FOR VALUE RECEIVED, the undersigned, TRINITY INDUSTRIES, INC., a Delaware
corporation (the “Borrower”), promises to pay, without setoff or counterclaim,
to the order of ______________________________ (the “Lender”) on the Revolving
Commitment Termination Date the principal sum of _______________ MILLION AND
NO/100 DOLLARS ($_______________) or, if less, the aggregate unpaid principal
amount of all Revolving Loans made by the Lender pursuant to that certain Third
Amended and Restated Credit Agreement, dated as of October 20, 2011 (together
will all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Credit Agreement”), among the Borrower, the
Lenders party thereto (including the Lender) and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”).

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Credit Agreement.

Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds to the
account designated by the Administrative Agent pursuant to the Credit Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in,
and evidences Indebtedness incurred under, the Credit Agreement, to which
reference is made for a description of the security for this Revolving Credit
Note and for a statement of the terms and conditions on which the Borrower is
permitted and required to make prepayments and repayments of principal of the
Indebtedness evidenced by this Revolving Credit Note and on which such
Indebtedness may be declared to be immediately due and payable. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF TEXAS.

 

TRINITY INDUSTRIES, INC. By:     Name:     

Title:

   



--------------------------------------------------------------------------------

EXHIBIT F

CERTIFICATE OF EFFECTIVENESS

This Certificate of Effectiveness (this “Certificate”) is executed the ___ day
of October, 2011 (the “Effective Date”), by Trinity Industries, Inc., a Delaware
corporation (the “Borrower”) pursuant to that certain Credit Agreement (the
“Agreement”) dated as of October 20, 2011, by and among the Borrower, JPMorgan
Chase Bank, N.A., as Administrative Agent (“Administrative Agent”) for the
Lenders under and as defined in the Credit Agreement and the Lenders. This
Certificate is executed pursuant to Section 4.01 of the Agreement and is the
“Certificate of Effectiveness” therein referenced. Unless otherwise defined
herein, all terms used herein with their initial letter capitalized shall have
the meaning given such terms in the Agreement. This Certificate may be executed
in counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page to this Certificate by facsimile
transmission shall be effective as delivery of a manually executed counterpart
thereof.

1. The Borrower hereby certifies to the Administrative Agent and each Lender
that each condition precedent to the effectiveness of the Agreement contained in
Section 4.01 of the Agreement has been satisfied (except to the extent any such
conditions have been waived in writing by all Lenders).

2. Based on the certification of the Borrower contained in Section 1 preceding,
the Agreement is effective as of the Effective Date.

 

TRINITY INDUSTRIES, INC. By:        Gail M. Peck, Treasurer

Accepted and Agreed to:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent for the Lenders

 

By:     Name:      Title:    



--------------------------------------------------------------------------------

EXHIBIT G

INCREASED COMMITMENT SUPPLEMENT

This INCREASED COMMITMENT SUPPLEMENT (this “Supplement”) is dated as of
____________, ___ and entered into by and among TRINITY INDUSTRIES, INC. (the
“Borrower”), each of the banks or other lending institutions which is a
signatory hereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as agent for itself
and the other lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), and is made with reference to that
certain Third Amended and Restated Credit Agreement dated as of October 20, 2011
(as amended, the “Credit Agreement”), by and among the Borrower, certain lenders
and the Administrative Agent. Capitalized terms used herein without definition
shall have the same meanings herein as set forth in the Credit Agreement.

RECITALS

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the Borrower and the
Lenders are entering into this Increased Commitment Supplement to provide for
the increase of the Aggregate Revolving Commitment;

WHEREAS, each Lender [party hereto and already a party to the Credit Agreement]
wishes to increase its Revolving Commitment [, and each Lender, to the extent
not already a Lender party to the Credit Agreement (herein a “New Lender”),
wishes to become a Lender party to the Credit Agreement];9

WHEREAS, the Lenders are willing to agree to supplement the Credit Agreement in
the manner provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. Increase in Revolving Commitments. Subject to the terms and
conditions hereof, each Lender severally agrees that on the effective date
hereof its Revolving Commitment shall be increased to [or in the case of a New
Lender, shall be] the amount set forth on Schedule 1 hereto opposite its name.

Section 2. [New Lenders. Each New Lender (i) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements of Borrower delivered under Sections 3.04 or 5.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Supplement; (ii) agrees that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Supplement; (iii) agrees that it will, independently
and without reliance upon the Administrative Agent, any other lender under the
Credit Agreement or any of their Related Parties and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iv) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (v) agrees that it is a “Lender” under the Credit Agreement and will perform
in accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 

9 

Bracketed alternatives should be included if there are New Lenders.



--------------------------------------------------------------------------------

Section 3. Representations and Warranties. In order to induce the Lenders to
enter into this Supplement and to supplement the Credit Agreement in the manner
provided herein, Borrower represents and warrants to Administrative Agent and
each Lender that (a) the representations and warranties of the Borrower and the
Material Subsidiaries contained in the Loan Documents are and will be true,
correct and complete in all material respects on and as of the effective date
hereof to the same extent as though made on and as of that date and for that
purpose, this Supplement shall be deemed to be a Loan Document; (b) no event has
occurred and is continuing or will result from the consummation of the
transactions contemplated by this Supplement that would constitute a Default.

Section 4. Effect of Supplement. The terms and provisions set forth in this
Supplement shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Supplement, the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. The Borrower, the Administrative Agent, and the Lenders party hereto
agree that the Credit Agreement as supplemented hereby and the other Loan
Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms. Any and all agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement as supplemented hereby, are
hereby amended so that any reference in such documents to the Credit Agreement
shall mean a reference to the Credit Agreement as supplemented hereby.

Section 5. Applicable Law. This Supplement shall be governed by and construed in
accordance with the applicable law pertaining in the State of Texas, other than
those conflict of law provisions that would defer to the substantive laws of
another jurisdiction.

Section 7. Counterparts, Effectiveness. This Supplement may be executed in any
number of counterparts, by different parties hereto in separate counterparts and
on telecopy or electronic counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. This Supplement
shall become effective on the date when the Administrative Agent receives
executed counterparts of this Supplement signed by the Borrower, the Lenders and
the Administrative Agent which date shall be the “effective date” hereof.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic communication shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 8. Entire Agreement. THIS SUPPLEMENT EMBODIES THE FINAL, ENTIRE
AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
ANY AND ALL PREVIOUS COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

Borrower: TRINITY INDUSTRIES, INC.

 

By:        Name:        Title:    

 

Administrative Agent and the Lenders:

 

JPMORGAN CHASE BANK, N.A., as the Administrative Agent [and as a Lender]

By:        Name:        Title:    

 

[Lenders]

 

By:        Name:        Title:    

 

[New Lender]

 

By:        Name:        Title:    



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS10

Each Guarantor: (i) consents and agrees to this Supplement; (ii) agrees that
each of the Loan Documents to which it is a party is in full force and effect
and continues to be its legal, valid and binding obligation enforceable in
accordance with its respective terms; and (iii) agrees that the obligations,
indebtedness and liabilities of the Borrower arising as a result of the increase
in the Revolving Commitments contemplated hereby made pursuant hereto
“Obligations” as defined in the Subsidiary Guaranties.

 

[GUARANTORS]

 

By:        Name:        Title:    

 

10 

Add additional guarantors added after the Effective Date who are not also
Borrowers



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

GUARANTY

THIS GUARANTY (this “Guaranty”), dated as of _______________, 200_, is made by
_______________________, a ____________________ (the “Guarantor”), in favor of
JPMORGAN CHASE BANK, N.A., as Administrative Agent (together with all successors
and assigns thereto, the “Administrative Agent”) for each of the Lender Parties.

WITNESSETH:

WHEREAS, pursuant to a Third Amended and Restated Credit Agreement dated as of
October 20, 2011 (together with all amendments, supplements, restatements and
other modifications, if any, from time to time thereafter made thereto, the
“Credit Agreement”), among Trinity Industries, Inc., a Delaware corporation (the
“Borrower”), the various financial institutions as are, or may from time to time
become, parties to the Credit Agreement (the “Lenders”) and JPMorgan Chase Bank,
N.A., as Administrative Agent for the Lenders, the Lenders have agreed to extend
commitments to make Loans to, and the Issuing Bank has agreed to issue Letters
of Credit for the account of, the Borrower; and

WHEREAS, as a condition precedent to the making of the initial Loans and the
issuance of the initial Letter of Credit under the Credit Agreement, the
Guarantor is required to execute and deliver this Guaranty; and

WHEREAS, the Guarantor has duly authorized the execution, delivery and
performance of this Guaranty; and

WHEREAS, it is in the best interests of the Guarantor to execute this Guaranty
inasmuch as the Guarantor will derive substantial direct and indirect benefits
from the Loans made from time to time to, and the Letters of Credit issued from
time to time for the account of, the Borrower and its Subsidiaries by the
Lenders and the Issuing Bank, as the case may be, pursuant to the Credit
Agreement;

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans (including
the initial Loans) to, and to induce the Issuing Bank to issue the Letters of
Credit (including the initial Letter of Credit) for the account of, the Borrower
and its Material Subsidiaries pursuant to the Credit Agreement and the Lender
Parties to extend financial accommodations, the Guarantor agrees, for the
benefit of each Lender Party, as follows:

ARTICLE 1

DEFINITIONS

Section 1.01 Certain Terms. The following terms (whether or not underscored)
when used in this Guaranty, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

“Administrative Agent” is defined in the preamble.

“Borrower” is defined in the first recital.

“Credit Agreement” is defined in the first recital.



--------------------------------------------------------------------------------

“Guarantor” is defined in the preamble.

“Guaranty” is defined in the preamble.

“Lender Party” means, as the context may require, any Lender, any Agent, any
Issuing Bank, and each of its respective successors, transferees and assigns.

“Lenders” is defined in the first recital.

“Loan Parties” means, collectively, the Borrower, the Guarantor and any other
Subsidiary of the Borrower which executes a Loan Document, and “Loan Party”
means any one of the foregoing.

“Obligations” means all the Lender Indebtedness.

Section 1.02 Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Guaranty, including its
preamble and recitals, have the meanings provided in the Credit Agreement.

ARTICLE 2

GUARANTY PROVISIONS

Section 2.01 Guaranty. The Guarantor hereby absolutely, unconditionally and
irrevocably

(a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations of the Borrower and each other Loan Party now or
hereafter existing, whether for principal, interest, fees, expenses or otherwise
(including all such amounts which would become due but for the operation of the
automatic stay under Section 362(4) of the United States Bankruptcy Code, 11
U.S.C. §362(4), and the operation of Sections 502(b) and 506(b) of the United
States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b)), and

(b) indemnifies each Lender Party for any and all costs and expenses (including
reasonable attorney’s fees and expenses) incurred by such Lender or such holder,
as the case may be, in enforcing any rights under this Guaranty;

provided, however, that the Guarantor shall be liable under this Guaranty for
the maximum amount of such liability that can be hereby incurred without
rendering this Guaranty, as it relates to the Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount. This Guaranty constitutes a guaranty of payment when due
and not of collection, and the Guarantor specifically agrees that it shall not
be necessary or required that any Lender Party exercise any right, assert any
claim or demand, or enforce any remedy whatsoever against the Borrower or any
other Loan Party (or any other Person) before or as a condition to the
obligations of the Guarantor hereunder.

Section 2.02 Acceleration of Guaranty. The Guarantor agrees that, in the event
that the Obligations have been accelerated pursuant to ARTICLE VII of the Credit
Agreement, the Guarantor will pay to the Administrative Agent for itself and as
agent for the Lender Parties forthwith the full amount of all such Obligations.

Section 2.03 Guaranty Absolute, etc. This Guaranty shall in all respects be a
continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until all Obligations of the Borrower and
each other Loan Party has been paid in full, all obligations of the



--------------------------------------------------------------------------------

Guarantor hereunder shall have been paid in full and all Revolving Commitments
shall have terminated and all Letters of Credit shall have terminated or
expired. The Guarantor guarantees that the Obligations of the Borrower and each
other Loan Party will be paid strictly in accordance with the terms of the
Credit Agreement, each other Loan Document and each applicable Hedging Agreement
under which they arise, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Lender Party or any holder of any note with respect thereto. The
liability of the Guarantor under this Guaranty shall be absolute, unconditional
and irrevocable irrespective of:

(a) any lack of validity, legality or enforceability of the Credit Agreement,
any other Loan Document or any Hedging Agreement;

(b) the failure of any Lender Party

(i) to assert any claim or demand or to enforce any right or remedy against the
Borrower, any other Loan Party or any other Person (including any other
guarantor) under the provisions of the Credit Agreement, any other Loan
Document, any Hedging Agreement or otherwise, or

(ii) to exercise any right or remedy against any other guarantor of any
Obligations of the Borrower or any other Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower or any other Loan Party, or
any other extension, compromise, or renewal of any Obligation of the Borrower or
any other Loan Party;

(d) any reduction, limitation, impairment or termination of any Obligations of
the Borrower or any other Loan Party for any reason (other than indefeasible
payment in full in cash of the Obligations), including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to (and
the Guarantor hereby waives any right to or claim of) any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, non-genuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Obligations of the Borrower, any
other Loan Party or otherwise;

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of the Credit Agreement, any other
Loan Document or any Hedging Agreement;

(f) any addition, exchange, release, surrender or non-perfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any other guaranty, held by any Lender Party securing any of
the Obligations of the Borrower or any other Loan Party; or

(g) any other circumstance (other than indefeasible payment in full in cash of
the Obligations) which might otherwise constitute a defense available to, or a
legal or equitable discharge of, the Borrower, any other Loan Party, any surety,
or any guarantor.

Section 2.04 Reinstatement, etc. The Guarantor agrees that this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment (in whole or in part) of any of the Obligations is rescinded or must
otherwise be restored by any Lender Party, upon the insolvency, bankruptcy or
reorganization of the Borrower, any other Loan Party or otherwise, all as though
such payment had not been made.



--------------------------------------------------------------------------------

Section 2.05 Waiver, etc. The Guarantor hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Obligations
of the Borrower or any other Loan Party and this Guaranty and any requirement
that the Administrative Agent or any other Lender Party protect, secure, perfect
or insure any Lien, or any property subject thereto, or exhaust any right or
take any action against the Borrower, any other Loan Party or any other Person
(including any other guarantor) or any collateral securing the Obligations of
the Borrower or any other Loan Party, as the case may be.

Section 2.06 Waiver of Subrogation. Until the indefeasible payment in full in
cash of all Obligations and the termination or expiration of all Revolving
Commitments and Letters of Credit, the Guarantor hereby irrevocably waives any
claim or other rights which it may now or hereafter acquire against the Borrower
or any other Loan Party that arise from the existence, payment, performance or
enforcement of the Guarantor’s obligations under this Guaranty or any other Loan
Document, including any right of subrogation, reimbursement, exoneration, or
indemnification, any right to participate in any claim or remedy of the Lender
Parties against the Borrower or any other Loan Party or any collateral which the
Administrative Agent now has or hereafter acquires, whether or not such claim,
remedy or right arises in equity, or under contract, statute or common law,
including the right to take or receive from the Borrower or any other Loan
Party, directly or indirectly, in cash or other property or by set-off or in any
manner, payment or security on account of such claim or other rights. If any
amount shall be paid to the Guarantor in violation of the preceding sentence,
such amount shall be deemed to have been paid to the Guarantor for the benefit
of, and held in trust for, the Lender Parties, and shall forthwith be paid to
the Administrative Agent for the benefit of the Lender Parties to be credited
and applied to the Obligations, whether matured or unmatured. The Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Credit Agreement and that the waiver
set forth in this Section is knowingly made in contemplation of such benefits.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.01 Representations and Warranties. The Guarantor hereby represents and
warrants unto each Lender Party as set forth in this Article.

Section 3.02 Organization; Powers. The Guarantor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

Section 3.03 Authorization; Enforceability. The execution, delivery and
performance by the Guarantor of this Guaranty and each other Loan Document
executed or to be executed by it are within the Guarantor’s corporate,
partnership or limited liability company powers (as applicable), and have been
duly authorized by all necessary corporate, partnership or limited liability
company action (as applicable), and if required and applicable, stockholder
action. This Guaranty has been duly executed and delivered by the Guarantor and
constitutes, and each other Loan Document executed or to be executed by the
Guarantor, when executed and delivered by the Guarantor, will constitute, a
legal, valid and binding obligation of the Guarantor, enforceable in accordance
with their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.



--------------------------------------------------------------------------------

Section 3.04 Approvals; No Conflicts. The execution, delivery and performance by
the Guarantor of this Guaranty and each other Loan Document executed or to be
executed by it, (a) do not require any approval of any Governmental Authority or
other third party approvals, except such as have been obtained or made and are
in full force and effect and except filings necessary to perfect Liens created
in connection with this Guaranty, (b) will not violate any applicable
Governmental Rule or the articles of organization, formation or incorporation
(or comparable document), bylaws, operating agreement, partnership agreement,
limited liability company agreement or similar documents (as applicable) of the
Guarantor or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement, or other instrument binding
upon the Guarantor or its assets, or give rise to a right thereunder to require
any payment to be made by the Guarantor and (d) will not result in the creation
or imposition of any Lien on any asset of the Guarantor except Liens created
under the Loan Documents.

Section 3.05 Benefit to the Guarantor. The Guarantor is a wholly-owned
subsidiary of the Borrower; and the Guarantor’s guaranty pursuant to this
Guaranty reasonably may be expected to benefit, directly or indirectly, the
Guarantor; and the Guarantor has determined that this Guaranty is necessary and
convenient to the conduct, promotion and attainment of the business of the
Guarantor and the Borrower.

Section 3.06 Litigation Matters. Except for Disclosed Matters, there are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Guarantor, threatened
against or affecting the Guarantor or any of its Subsidiaries or any of their
respective properties, businesses, assets or revenues, (a) as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(b) that question the validity or enforceability of any Loan Documents or seek
to enjoin or prevent the Transactions. Since the date of this Guaranty, there
has been no change in the status of the Disclosed Matters that, individually or
in the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

Section 3.07 Solvency. Immediately after entering into this Guaranty, the
Guarantor will be Solvent. As used herein, the term “Solvent” means, with
respect to the Guarantor, a condition under which (a) the fair market value of
the Guarantor’s assets is, on the date of determination greater than the total
amount of the Guarantor’s liabilities (including contingent and unliquidated
liabilities) at such time; and (b) the Guarantor is able to pay all of its
liabilities as such liabilities mature. For purposes of this definition (i) the
amount of the Guarantor’s contingent or unliquidated liabilities at any time
shall be the amount which, in light of all the facts and circumstances then
existing, represents the amount which can reasonably be expected to become an
actual or matured liability, (ii) the “fair saleable value” of an asset shall be
the amount which may be realized within a reasonable time either through
collection or sale of such asset at its regular market value, and (iii) the
“regular market value” of an asset shall be the amount which a capable and
diligent business person could obtain for such asset from an interested buyer
who is willing to purchase such asset under ordinary selling conditions.

Section 3.08 Credit Agreement Representations. All representations and
warranties made by the Borrower with respect to the Guarantor set forth in
ARTICLE III of the Credit Agreement are true and correct in all respects as of
the date hereof.

ARTICLE 4

COVENANTS, ETC.

Section 4.01 Covenants. Until the payment in full in cash of all Obligations and
the termination or expiration of all Revolving Commitments and Letters of
Credit, the Guarantor covenants and agrees that the Guarantor will perform,
comply with, observe and fulfill each of the covenants, agreements and
obligations contained in the Credit Agreement, including without limitation,
ARTICLE V



--------------------------------------------------------------------------------

and ARTICLE VI of the Credit Agreement, pertaining or otherwise applicable to
the Guarantor in its capacity as a Loan Party and a Subsidiary. The Guarantor
hereby irrevocably and unconditionally agrees to be bound by such covenants,
agreements and obligations applicable to it in such capacities as if the
Guarantor were a party to the Credit Agreement and such covenants, agreements,
and obligations applicable to it in such capacities are hereby reaffirmed by the
Guarantor.

ARTICLE 5

MISCELLANEOUS PROVISIONS

Section 5.01 Loan Document. This Guaranty is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof.

Section 5.02 Binding on Successors, Transferees and Assigns; Assignment. This
Guaranty shall be binding upon the Guarantor and its successors, transferees and
assigns and shall inure to the benefit of and be enforceable by the
Administrative Agent, each other Lender Party and their respective successors,
transferees and assigns permitted by Section 9.04 of the Credit Agreement.

Section 5.03 Amendments, etc. No amendment to or waiver of any provision of this
Guaranty, nor consent to any departure by the Guarantor here from, shall in any
event be effective unless the same shall be in writing and signed by the
Administrative Agent in accordance with Section 9.02(b) of the Credit Agreement,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

Section 5.04 Addresses for Notices to the Guarantor. All notices and other
communications hereunder to the Guarantor shall be in writing (including
telecopy communication) and mailed or telecopied or delivered to it, addressed
to it at the address set forth below its signature hereto, or at such other
address as shall be designated by the Guarantor in a written notice to the
Administrative Agent at the address specified in the Credit Agreement complying
as to delivery with the terms of this Section. All such notices and other
communications shall be effective as provided in Section 9.01 of the Credit
Agreement.

Section 5.05 No Waiver Remedies. In addition to, and not in limitation of,
Section 2.03 and Section 2.04, no failure on the part of any Lender Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 5.06 Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Guaranty and shall not
affect the construction of, or be taken into consideration in interpreting, this
Guaranty.

Section 5.07 Setoff. If an Event of Default shall have occurred and be
continuing, each Lender Party is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender Party to or for the
credit or the account of the Guarantor or any of its Subsidiaries against any of
and all the obligations of Guarantor now or hereafter existing under this
Guaranty held by such Lender, irrespective of whether or not such Lender Party
shall have made any demand under this Guaranty and although such obligations may
be unmatured; provided, however, that any such set-off and application shall be
subject to the provisions of Section 2.18 of the Credit Agreement.



--------------------------------------------------------------------------------

Section 5.08 Severability. Any provision of this Guaranty held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality, and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 5.09 GOVERNING LAWS. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS (OTHER
THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF TEXAS AND,
TO THE EXTENT CONTROLLING, LAWS OF THE UNITED STATES OF AMERICA.

Section 5.10 WAIVER OF JURY TRIAL. GUARANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY OTHER LOAN DOCUMENT, ANY HEDGING AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT SUCH LENDER PARTIES HAVE BEEN INDUCED TO ENTER INTO THE
LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 5.11 NO ORAL AGREEMENTS. THIS WRITTEN GUARANTY AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENTS TO THE SUBJECT MATTER HEREOF AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

 

By:     Name:      Title:    

 

Address:             Attention:     Telephone:      Telecopy:    



--------------------------------------------------------------------------------

SCHEDULE 1.01

TO

TRINITY INDUSTRIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

EXISTING LETTERS OF CREDIT

 

BENEFICIARY

   L/C NUMBER    US DOLLAR
AMOUNT      EXPIRATION  

Pacific Employers Ins. (ACE—USA)

   D-215056    $ 15,362,326         07/01/12   

Pacific Employers Ins. (ACE—USA)

   D-214987    $ 32,873,332         07/01/12   

Bureau of Workers Comp. PA

   D-296713    $ 2,900,000         03/06/12   

Reliance Insurance Company

   D-238354    $ 20,000,000         07/01/12   

Reliance Insurance Company

   D-227330    $ 342,833         07/01/12   

National Union Fire Insurance of Pittsburgh

   D-232566    $ 57,492         12/04/11   

Ohio Bureau of Workers Compensation

   D-244038    $ 160,000         11/20/11   

Federal Insurance Company

   CPCS-825983    $ 690,000         02/22/12   

ACE American Insurance Company

   D-228308    $ 500,000         07/31/12   

Pennsylvania Dept of Environmental Protection

   TDTS-209784    $ 54,765         10/24/12   

Skanska Chile, S.A.

   CPCS-923979    $ 7,883,584         11/01/11   

State Bank of India

   CPCS-906416    $ 178,762         06/30/12   

Arkansas Dept. of Environmental Quality

   TPTS-645573    $ 6,395         07/09/12   

Assicuratrice Edile SPA*

   TDTS-218451    $ 1,294,200         03/15/12   

GATX Rail Germany*

   TPTS-772298    $ 215,700         01/31/12   

 

* Euro denominated L/C, US dollar amount as of September 30, 2011



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

TO

TRINITY INDUSTRIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

EXISTING SUBSIDIARY GUARANTIES

 

1. Second Amended and Restated Guaranty dated as of April 20, 2005, executed
by Transit Mix Concrete & Materials Company.

 

2. Second Amended and Restated Guaranty dated as of April 20, 2005, executed
by Trinity Industries Leasing Company.

 

3. Second Amended and Restated Guaranty dated as of April 20, 2005, executed
by Trinity Marine Products, Inc. .

 

4. Second Amended and Restated Guaranty dated as of April 20, 2005, executed by
Trinity Rail Group, LLC .

 

5. Second Amended and Restated Guaranty dated as of April 20, 2005, executed by
Trinity Tank Car, Inc.

 

6. Second Amended and Restated Guaranty dated as of April 20, 2005, executed
by Trinity Parts and Components, LLC (formerly known as Trinity Rail
Components & Repair, Inc.).

 

7. Second Amended and Restated Guaranty dated as of April 20, 2005, executed
by Trinity North American Freight Car, Inc. (formerly known as Thrall Trinity
Freight Car, Inc.).

 

8. Guaranty Agreement dated as of May 21, 2010, executed by Trinity Structural
Towers, Inc.

 

9. Guaranty dated as of May 27, 2011, executed by Trinity Highway Products, LLC



--------------------------------------------------------------------------------

SCHEDULE 1.02

TO

TRINITY INDUSTRIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

CALCULATION OF MLA COST

 

1. The MLA Cost is an addition to the interest rate to compensate the Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period with respect to any Foreign Currency
Borrowing (or as soon as possible thereafter) the Administrative Agent shall
calculate, as a percentage rate, a rate (the “Additional Cost Rate”) for each
Lender if the provisions of this Schedule 1.02 are applicable to it, in
accordance with the paragraphs set out below. The MLA Cost will be calculated by
the Administrative Agent and will be expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from an office, through which
it will perform it obligations under this Agreement (the “Facility Office”), in
a member state of the European Communities that adopts or has adopted the euro
as its lawful currency in accordance with legislation of the European Community
relating to Economic and Monetary Union, will be the percentage notified by that
such Lender to the Administrative Agent. This percentage will be certified by
such Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to an English Pounds Sterling Borrowings:

 

AB + C(B-D) + Ex 0.01

100 – (A + C)

   per cent. per annum

 

  (b) in relation to a Borrowing in any Foreign Currency other than English
Pounds Sterling:

 

Ex 0.01

300

   per cent. per annum

Where:

 

  A. is the percentage of eligible liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  B. is the percentage rate of interest (excluding the applicable margin and the
MLA Cost) payable for the relevant Interest Period on Loan.



--------------------------------------------------------------------------------

  C. is the percentage (if any) of eligible liabilities which that Lender is
required from time to time to maintain as interest bearing special deposits with
the Bank of England.

 

  D. is the percentage rate per annum payable by the Bank of England to
JPMorgan’s London office on interest bearing special deposits.

 

  E. is designed to compensate Lenders for amounts payable under the fees rules
and is calculated by the Administrative Agent as being the most recent rate of
charge supplied by JPMorgan’s London Branch to the Administrative Agent pursuant
to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule 1.02:

 

  (a) “eligible liabilities” and “special deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “fees rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “fee tariffs” means the fee tariffs specified in the fees rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the fees rules but taking into account any applicable
discount rate); and

 

  (d) “tariff base” has the meaning given to it in, and will be calculated in
accordance with, the fees rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5 per cent, will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, JPMorgan’s London Branch shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of charge payable by it to the
Financial Services Authority pursuant to the fees rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by JPMorgan’s London office as being the average of the fee tariffs
applicable to JPMorgan’s London office for that financial year) and expressed in
pounds per £1,000,000 of its tariff base.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes entitled to claim compensation pursuant to
this Schedule 1.02:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.



--------------------------------------------------------------------------------

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

  9. The percentages of each Lender for the purpose of A and C above and the
rate of charge of JPMorgan’s London office for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and special deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.

 

  10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by a
Lender or JPMorgan’s London office pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

  11. The Administrative Agent shall distribute the additional amounts received
as a result of the MLA Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
reference bank pursuant to paragraphs 3, 7 and 8.

 

  12. Any determination by the Administrative Agent pursuant to this Schedule
1.02 in relation to a formula, the MLA Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all the parties.

 

  13. The Administrative Agent may from time to time, after consultation with
the Borrower and the Lenders, determine and notify to all the parties any
amendments which are required to be made to this Schedule 1.02 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all the parties.



--------------------------------------------------------------------------------

SCHEDULE 2.01

TO

TRINITY INDUSTRIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

COMMITMENTS

 

Lender

   Revolving Commitments  

JPMorgan Chase Bank, N.A.

   $ 75,000,000   

Bank of America, N.A.

   $ 60,000,000   

The Royal Bank of Scotland plc

   $ 60,000,000   

Wells Fargo Bank, National Association

   $ 60,000,000   

Lloyds TSB Bank plc

   $ 40,000,000   

Credit Suisse Cayman Islands Branch

   $ 30,000,000   

Amegy Bank, National Association

   $ 25,000,000   

BOKF, N.A. dba Bank of Texas

   $ 25,000,000   

Branch Banking and Trust Company

   $ 25,000,000   

Fifth Third Bank

   $ 25,000,000      

 

 

 

TOTAL:

   $ 425,000,000.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 3.06

TO

TRINITY INDUSTRIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

DISCLOSED MATTERS

None, except as disclosed in Borrower’s Form 10K and Form 10Q reports to the
Securities and Exchange Commission delivered prior to the Effective Date.



--------------------------------------------------------------------------------

SCHEDULE 3.11

TO

TRINITY INDUSTRIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

SUBSIDIARIES

 

Name

   Date
Formed    Domicile/
Jurisdictions   

Stockholder’s

Name

   Ownership
%

Trinity Industries, Inc.

   8/4/1986    DE    Public       4/13/1987    TN          4/14/1987    AL      
   4/13/1987    AR          4/23/1987    IL          4/27/1987    OH         
4/27/1987    PA          10/17/1933    TX      

Administradora Especializada, S. de R.L. de C.V.

   1/28/2002    MX    Trinity Industries International Holdings AG    50%      
   Grupo Tatsa, S.A. de C.V.    50%

AMI Materials, Inc.

   3/23/2007    DE    Transit Mix Concrete & Materials Company    100%   
3/26/2007    TX      

Armor Aggregates, Inc.

   4/9/2007    DE    Transit Mix Concrete & Materials Company    100%   
4/9/2007    TX      

Asistencia Profesional Corporativa, S. de R.L. de C.V.

   3/25/1999    MX    Grupo Tatsa, S. de R.L. de C.V.    50%          Trinity
Industries de México, S. de R.L. de C.V.    50%

Bell Trucking, LLC

   4/4/2008    DE    Trinity Logistics Group, Inc.    100%

CJB Prime Property, LLC

   10/30/2009    DE    Trinity Industries, Inc.    100%    7/29/2010    TX      

E-Tech Testing Services, Inc.

   7/27/1995    DE    Energy Absorption Systems, Inc.    100%    8/23/1995    CA
     

EAS Road Products, Inc.

   6/13/2000    DE    Energy Absorption Systems, Inc.    100%    8/16/2000    UK
     



--------------------------------------------------------------------------------

 

Name

   Date
Formed    Domicile/
Jurisdictions   

Stockholder’s

Name

   Ownership
%

EAS Road Products (Singapore Branch), Inc.

   10/4/2002    DE    Energy Absorption Systems, Inc.    100%    10/28/2002   
Singapore      

Energy Absorption Systems, Inc.

   3/31/1980    DE    Quixote Transportation Safety, Inc.    100%    5/1/2001   
AL          11/15/2002    CA          8/17/2001    IL      

Energy Absorption Systems (AL) LLC

   6/20/2002    DE    Energy Absorption Systems, Inc.    100%    10/18/2002   
AL          10/18/2002    TX      

Energy Absorption Systems (Europe), Inc.

   11/9/1999    DE    Energy Absorption Systems, Inc.    100%

Gambles, Inc.

   2/5/1998    AL    Waldorf Properties, Inc.    100%

Grupo Tatsa, S. de R.L. de C.V.

   12/23/1981    MX    Servicios Corporativos Tatsa, S. de R. L. de C. V.   
99.99%          Trinity Industries de México, S. de R.L. de C.V.    0.01%

International Industrial Indemnity Company

   6/19/1990    VT    Trinity Industries, Inc.    100%

McConway & Torley—Anniston, Inc.

   7/22/1997    DE    Waldorf Properties, Inc.    100%    11/13/1998    AL      

McConway & Torley, LLC

   12/5/2006    DE    Trinity Parts & Components, LLC    100%    4/8/2011    MO
         12/26/2006    PA          2/21/2007    TX      

MCM Railyard, LLC

   11/13/2006    DE    Trinity Railcar Repair, Inc.    100%

Mosher Steel Company

   1/24/1983    TX    Waldorf Properties, Inc.    100%

OFE, S. de R.L. de C.V.

   5/13/1955    MX    Grupo Tatsa, S. de R.L. de C.V.    99.99%          Trinity
Industries de México, S. de R.L. de C.V.    0.01%

Platzer Shipyard, Inc.

   4/5/1993    DE    Waldorf Properties, Inc.    100%    11/22/1993    TX      

POB Exploration, LLC

   4/16/2007    DE    Trinity Materials, Inc.    100%    5/24/2007    TX      



--------------------------------------------------------------------------------

 

Name

   Date
Formed    Domicile/
Jurisdictions   

Stockholder’s

Name

   Ownership
%

QEAS, Inc.

   7/14/1969    DE    Trinity Industries, Inc.    100%    12/30/1969    CA      

Quixote (Beijing) Co. Ltd.

   3/20/2007    PR
China    Quixote International Enterprises, LLC    100.00%

Quixote (Hong Kong) Limited

   2/25/2008    HK    Quixote Transportation Safety, Inc.    100.00%

Quixote International Enterprises, LLC

   8/28/2006    DE    Quixote Transportation Safety, Inc.    100.00%

Quixote Latin America, Inc.

   10/11/2005    DE    QEAS, Inc.    100%

Quixote Transportation Safety Mexico S. de R.L. de C.V.

   4/11/2003    MX    Quixote Transportation Safety, Inc.    99.90%         
Quixote Latin America, Inc.    0.10%

Quixote Transportation Safety, Inc.

   10/2/1997    DE    QEAS, Inc.    100%

Reunion General Agency, Inc.

   12/12/1966    TX    Trinity Industries, Inc.    100%

Servicios Corporativos Tatsa, S. de R.L. de C.V.

   3/3/1998    MX    Trinity Industries International Holdings AG    99.99%   
      Grupo Tatsa, S. de R.L. de C.V.    0.01%

Standard Forged Products, LLC

   7/8/1988    DE    Trinity Parts & Components, LLC    100%    7/20/1988    PA
         5/7/2003    TX      

Standard Forgings Corporation

   10/1/1968    DE    Waldorf Properties, Inc.    Common
100%    4/8/1987    IN    Waldorf Properties, Inc.    Preferred
100%

Thrall International Holdings, LLC

   3/23/1995    IL    Trinity Rail Group, LLC    100%

TILX GP I, LLC

   5/11/2001    DE    Trinity Rail Management, Inc.    100%    5/15/2001    TX
     

TILX GP III, LLC

   10/31/2003    DE    Trinity Industries Leasing Company    100%    11/10/2003
   TX      

TILX GP IV, LLC

   8/10/2004    DE    Trinity Industries Leasing Company    100%

TILX GP V, LLC

   5/9/2006    DE    Trinity Industries Leasing Company    100%



--------------------------------------------------------------------------------

 

Name

   Date
Formed    Domicile/
Jurisdictions   

Stockholder’s

Name

   Ownership
%

TILX LP I, LLC

   5/11/2001    DE    Trinity Rail Management, Inc.    100%

TILX LP III, LLC

   10/31/2003    DE    Trinity Industries Leasing Company    100%

TILX LP IV, LLC

   8/10/2004    DE    Trinity Industries Leasing Company    100%

TILX LP V, LLC

   5/9/2006    DE    Trinity Industries Leasing Company    100%

Transafe Corporation

   3/22/2000    DE    Quixote Transportation Safety, Inc.    100%

Transit Mix Concrete & Materials Company

   9/30/1991    DE    Trinity Industries, Inc.    100%    9/20/2002    AR      
   10/30/1991    TX      

Transit Mix Concrete & Materials Company of Louisiana

   4/20/1994    DE    Transit Mix Concrete & Materials Company    100%   
1/10/1996    LA      

Transit Mix Transportation Services, LLC

   12/22/2003    DE    Transit Mix Concrete & Materials Company    100%   
2/9/2004    AR          2/26/2004    LA          2/5/2004    OK         
2/6/2004    TX      

Trinity Argentina S.R.L.

   11/16/1999    Argentina    Trinity Industries, Inc.    100%

Trinity Central Maintenance, LLC

   12/22/2003    DE    Trinity Logistics Group, Inc.    100%    8/24/2006    TX
     

Trinity Composites, LLC

   11/3/2010    DE    Trinity Marine Products, Inc.    100%    11/4/2010    TN
         11/10/2010    TX      

Trinity Containers, LLC

   7/22/1997    DE    Trinity Industries, Inc.    100%    12/19/2006    IL      
   8/21/2006    NC          6/25/2010    OK          8/17/2006    TX      

Trinity Corporate Services, LLC

   7/21/2008    DE    Trinity Industries, Inc.    100%    7/23/2008    TX      



--------------------------------------------------------------------------------

 

Name

   Date
Formed    Domicile/
Jurisdictions   

Stockholder’s

Name

   Ownership
%

Trinity Equipment Co., Inc.

   5/6/1991    DE    Waldorf Properties, Inc.    100%    5/13/1991    TX      

Trinity Equipment Manufacturing Company

   7/13/1999    DE    Trinity Industries, Inc.    100%    9/3/1999    TX      

Trinity Financial Services, Inc.

   8/21/1996    DE    Trinity Industries, Inc.    100%

Trinity Rail GmbH

   7/13/2000    Swiss    Trinity Rail Group, LLC    100%

Trinity Heads, Inc.

   10/26/1998    DE    Trinity Industries, Inc.    100%    8/14/2006    TX      

Trinity Highway Leasing, Inc.

   4/15/2011    DE    Trinity Highway Products, LLC    100%    4/26/2011    CT
         4/27/2011    FL          8/30/2011    GA          4/22/2011    KY      
   4/22/2011    LA          8/30/2011    MD          4/26/2011    MS         
5/9/2011    NC          5/5/2011    OH          4/27/2011    PA         
5/11/2011    SC          5/5/2011    TN          4/21/2011    TX         
5/5/2011    UT      

Trinity Highway Products, LLC

   7/13/1999    DE    Trinity Industries, Inc.    100%    12/14/2006    CT      
   10/31/2007    KY          7/17/2007    MS          8/1/2008    NC         
12/13/2006    OH          12/15/2006    SC          12/15/2006    TN         
12/14/2006    TX          12/15/2006    UT          9/19/2011    IN      



--------------------------------------------------------------------------------

 

Name

   Date
Formed    Domicile/
Jurisdictions   

Stockholder’s

Name

   Ownership
%

Trinity Industries de México, S. de R.L. de C.V.

   12/31/1963    MX    Grupo Tatsa, S. de R.L. de C.V.    99.99%    8/9/2006   
TX    OFE, S. de R.L. de C.V.    0.01%

Trinity Industries do Brasil, Ltda.

   9/27/1994    Brazil    Trinity Industries International Holdings AG    100%

Trinity Industries International Holdings AG

   12/22/1999    Swiss    Trinity Industries, Inc.    100%

Trinity Industries International, Inc.

   4/20/1994    DE    Trinity Highway Products, LLC    100%    2/10/1995    TX
         8/7/2000    Sweden      

Trinity Industries Leasing Company

   12/23/1987    DE    Trinity Industries, Inc.    100%    9/16/1991    IL      
   4/1/1988    TX          8/16/1984    AB      

Trinity Industries Metals Laboratory, Inc.

   10/26/1998    DE    Trinity Industries, Inc.    100%    12/26/2006    TX   
  

Trinity Industries Railcar Corporation

   3/14/1996    DE    Trinity Industries, Inc.    100%

Trinity Logistics Group, Inc.

   12/31/1974    TX    Trinity Industries, Inc.    100%    3/18/1982    AL      
   12/26/1991    AR          9/25/1987    IL          4/27/1990    NC         
12/30/1988    PA          4/21/1978    AB      

Trinity Marine Leasing, Inc.

   5/17/2002    DE    Trinity Marine Products, Inc.    100%    12/13/2004    TX
     

Trinity Marine Products, Inc.

   3/14/1996    DE    Trinity Industries, Inc.    100%    7/19/1999    KY      
   12/5/1997    LA          7/19/1999    MO          7/19/1999    TN         
4/19/2004    TX      

Trinity Marks Company

   5/15/2001    DE    Trinity Industries Leasing Company (UTI Trustee)   
* a Delaware
statutory trust
that is 100%

consolidated for
accounting
purposes

         Wilmington Trust Company (DE Trustee)   



--------------------------------------------------------------------------------

 

Name

   Date
Formed    Domicile/
Jurisdictions   

Stockholder’s

Name

   Ownership
%

Trinity Materials, Inc.

   4/5/1993    DE    Transit Mix Concrete & Materials Company    100%   
1/15/2008    AR          9/21/2006    LA          1/5/2004    OK         
9/14/1993    TX      

Trinity North American Freight Car, Inc.

   10/25/2001    DE    Trinity Rail Group, LLC    100%    6/6/2002    GA      
   6/6/2002    TX          1/11/2005    AB      

Trinity Parts & Components, LLC

   10/25/2001    DE    Trinity Rail Group, LLC    100%    7/10/2008    PA      
   7/10/2008    TN          7/15/2008    TX      

Trinity Q, Inc.

   11/1/1994    DE    Trinity Industries, Inc.    100%

Trinity Rail de México, S. de R.L. de C.V.

   12/3/2004    MX    Trinity Rail Group, LLC    99.99%          Thrall
International Holdings LLC    0.01%

Trinity Rail, Inc.

   10/31/1985    DE    Trinity Industries Leasing Company    100%    10/15/1996
   TX      

Trinity Rail Group, LLC

   12/28/2001    DE    Trinity Industries, Inc.    100%    1/22/2002    IL      

Trinity Rail Leasing 2010 LLC

   9/14/2010    DE    Trinity Industries Leasing Company    100.0%         
Orlando Figueroa, Special Member   

Trinity Rail Leasing I LP

   5/14/2001    TX    TILX GP I, LLC    1.0%          TILX LP I, LLC    99.0%

Trinity Rail Leasing III, LP

   10/31/2003    TX    TILX GP III, LLC    1.0%          TILX LP III, LLC   
99.0%

Trinity Rail Leasing IV LP

   8/11/2004    TX    TILX GP IV, LLC    1.0%          TILX LP IV, LLC    99.0%

Trinity Rail Leasing V, LP

   5/10/2006    TX    TILX GP V, LLC    1.0%          TILX LP V, LLC    99.0%



--------------------------------------------------------------------------------

 

Name

   Date
Formed      Domicile/
Jurisdictions   

Stockholder’s

Name

   Ownership
%  

Trinity Rail Leasing VI LLC

     4/7/2008       DE    Trinity Industries Leasing Company      100.0 %      
4/22/2008       IL    Orlando Figueroa, Special Member         4/22/2008      
TX      

Trinity Rail Leasing VII LLC

     10/21/2009       DE    Trinity Industries Leasing Company      100.0%      
      Orlando Figueroa, Special Member   

Trinity Rail Leasing Warehouse Trust

     6/25/2002       DE    Trinity Industries Leasing Company      100.0%   

Trinity Rail Management, Inc.

     8/2/1990       DE    Trinity Rail, Inc.      100%         10/15/1996      
TX            10/16/1996       WA      

Trinity Rail Sabinas, S. de R.L. de C.V.

     1/17/2005       MX    Trinity Rail Group, LLC      99.99%            
Thrall International Holdings LLC      0.01%   

Trinity Railcar Repair, Inc.

     10/20/1993       DE    Trinity Parts & Components, LLC      100%        
12/5/1995       TX      

Trinity Specialty Products, Inc.

     10/12/2006       DE    Trinity Industries, Inc.      100%        
10/16/2006       TX      

Trinity Structural Towers, Inc.

     3/17/2000       DE    Trinity Industries, Inc.      100%         11/29/2007
      IL            1/7/2009       IA            2/15/2006       OK           
2/6/2004       TX      

Trinity Tank Car, Inc.

     10/25/2001       DE    Trinity Rail Group, LLC      100%         12/18/2006
      OK            6/6/2002       TX      

Trinity Traffic and Lighting Structures, LLC

     2/26/2010       DE    Trinity Industries, Inc.      100%         3/11/2010
      TX      

Trinity Utility Structures, LLC

     10/30/2009       DE    Trinity Industries, Inc.      100%         8/27/2010
      TX      

TrinityRail Canada Inc.

     1/4/2008       BC    Trinity Rail Management, Inc.      100.00%   

TRIP Rail Holdings LLC

     6/21/2007       DE    Trinity Industries Leasing Company      57.1429%   
     6/28/2007       IL    Credit Suisse Management LLC      10.2041%        
6/28/2007       TX    TCG Fund I, LP      16.3265%   



--------------------------------------------------------------------------------

 

Name

   Date
Formed    Domicile/
Jurisdictions   

Stockholder’s

Name

   Ownership
%          Waterfall Eden Fund, L.P.    8.1633%          Waterfall Eden Master
Fund, Ltd.    8.1633%

TRIP Rail Leasing LLC

   6/21/2007    DE    TRIP Rail Holdings LLC    100%    6/28/2007    IL   
Orlando Figueroa, Special Member       6/28/2007    TX      

TRIP Rail Master Funding LLC

   6/22/2011    DE    Trinity Industries Leasing Company    100%    6/24/2011   
IL    Orlando Figueroa, Special Member       6/23/2011    TX      

U.S. Galvanizing, LLC

   4/29/2011    DE    Trinity Industries, Inc.    100%    5/3/2011    TX      

Vigilant Systems, Inc.

   3/14/2011    TX    Trinity Corporate Services, LLC    100%

Waldorf Properties, Inc.

   3/14/1996    DE    Trinity Industries, Inc.    100%

UNRESTRICTED SUBSIDIARIES

TRIP Rail Holdings LLC

TRIP Rail Leasing LLC

TRIP Rail Master Funding LLC

Trinity Rail Leasing 2010 LLC

Trinity Rail Leasing I LP

Trinity Rail Leasing III, LP

Trinity Rail Leasing IV LP

Trinity Rail Leasing V, LP

Trinity Rail Leasing VI LLC

Trinity Rail Leasing VII LLC

Trinity Rail Leasing Warehouse Trust

Trinity Marks Company



--------------------------------------------------------------------------------

MATERIAL SUBSIDIARIES

Transit Mix Concrete & Materials Company

Trinity Industries Leasing Company

Trinity Marine Products, Inc.

Trinity Rail Group, LLC

Trinity Tank Car, Inc.

Trinity Parts and Components, LLC (formerly Trinity Rail Components & Repair,
Inc.)

Trinity North American Freight Car, Inc. (formerly Thrall Trinity Freight Car,
Inc.)

Trinity Structural Towers, Inc

Trinity Highway Products, LLC



--------------------------------------------------------------------------------

SCHEDULE 3.13

TO

TRINITY INDUSTRIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

EMPLOYEE MATTERS

 

COLLECTIVE BARGAINING AGREEMENTS

    

LOCATION

   UNION   

Centerville, UT

   United Steelworkers (USW)   

Girard, OH

   United Steelworkers (USW)   

Kutztown, PA (McConway & Torley)

   Glass, Molders, etc.   

Newton, IA

   International Brotherhood of Electrical Workers (IBEW)   



--------------------------------------------------------------------------------

SCHEDULE 6.01

TO

TRINITY INDUSTRIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

EXISTING INDEBTEDNESS

At December 31, 2010, Existing Indebtedness is as disclosed in Item 8, Note 11
as disclosed on the Form 10-K for the Fiscal Year ended December 31, 2010 filed
with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 6.02

TO

TRINITY INDUSTRIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

EXISTING LIENS

1. Liens granted by TILC in all the limited liability membership interest TILC
owns that have been issued by TRIP Rail Holdings LLC, a Delaware limited
liability company (“Issuer”) to secure the obligations of Issuer under the
Indenture with Wilmington Trust Company pursuant to which Issuer issued notes
evidencing in the maximum aggregate principal amount of up to $200,000,000.

2. Liens encumbering rail cars securing obligations under Schedules 90001,
90002, 90003, 90006, and 90007 to that certain Rail Equipment Net Leasing
Agreement dated February 6, 2009 between Banc of America Leasing & Capital, LLC
and Trinity Industries Leasing Company.



--------------------------------------------------------------------------------

SCHEDULE 6.08

TO

TRINITY INDUSTRIES, INC.

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

EXISTING RESTRICTIONS

None